       Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 1 of 115
                                                                                     . __ ~ILED_ O __
                                                                                   Atd:iO'Clock.L,J
                                                                                        NOV 2 6 2019
                                                                                         LYNN~ILELL
                                                                                   PHIWPS CO I CUIT Cl.Ell(
                                                                                    ay,_ _ _ ___,D.C.


               IN THE CIRCUIT COURT OF PHILLIPS COUNTY, ARKANSAS

SHAMROCK GROUP OF COMPANIES, LLC;
SHAMROCK DEVELOPMENT, LLC; AND
SHALLYA INTERNATIONAL, LLC                                                    PLAINTIFFS


vs.                                    NO. 54CV-19-


NATIONWIDE MUTUAL INSURANCE COMPANY                                           DEFENDANT


                                           COMPLAINT

        Come now the Plaintiffs, Shamrock Group of Companies, LLC; Shamrock Development,

LLC; and Shallya International, LLC (referred hereafter as either "Shamrock Group" or

"Shamrock Development'' or "Shallya" or collectively as "Plaintiffs"} by and through their

attorneys, the Etoch Law Finn, and for their Complaint against the Defendant, Nationwide

Mutual Insurance Company (hereinafter referred to as either "Nationwide" or "Defendant''),.

allege and state as follows:

        I. At all times relevant herein, Plaintiffs are now and have each been for profit LLC

domestic Arkansas corporations located principally in Pulaski County, Arkansas. For clarity,

Shamrock Group, owns both Shamrock Development and Shallya Shamrock Development

owns the real estate, convenience store and building. Shallya owns the personal property,

contents and inventory. All three entities are listed as insureds on the policy.

       2. The Defendant, Nationwide, is an entity in the business of selling insurance with its


                                                  I
     Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 2 of 115




principle place of business in Columbus Ohio, which did do business in the State of Arkansas at

the time of the wrongs complained of herein and continues to do business in Arkansas.

       3. The wrongs complained of herein arose out of the Defendant's conduct in doing

business in Helena, Phillips County, State of Arkansas. Specifically, Plaintiffs' owners, Prabhu

Anand and Deepa Anand, have family in Helena, Phillips County, Arkansas .. They had a

business relationship purchasing commercial insurance for their businesses from Hargraves

Insurance Company, Inc., over the years. Plaintiffs renewed their policy of insurance in October

of 2015. Hargraves insurance, that had never sold Nationwide insurance before, was recently

purchased by Timothy Hicks and Tri-State Insurance Agency, Inc., who continued to operate

under the name· of Hargraves Insurance Agency with its office located at 312 Cherry Street,

Helena, Arkansas. Plaintiffs contracted with Nationwide through its agent Tri-State Insurance

Agency, Inc d/b/a Hargraves Insurance Agency. All the negotiations and contracts took place at

the agent's office in Helena, Phillips County, Arkansas. Plaintiffs' fire loss occurred in Pulaski

County, Arkansas. ·

       4. Nationwide, for the consideration of a premium which was paid, issued and delivered

to Plaintiffs a policy of commercial fire loss and casualty insurance (believed to be policy

number ACP 30-4-7369571) to cover Plaintiffs' convenience store, contents and lost income for

their property located at 4071 Highway 294 Military Road, Jacksonville Arkansas. The total

amount of insurance upon the property consisting of the Store and Building is $324,900.00. The

total amount of insurance for the personal property contents and inventory in the store was

$50,000.00. The total amount of insurance for the loss of business income was $60,000.00. The

policy was for an owner-occupied convenience store. A copy of said 2015 commercial policy of

insurance/application/proposal with Nationwide is attached hereto, marked Exhibit "A" and

                                                2
      Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 3 of 115




incorporated herein by reference. A copy of said 2019 commercial policy of insurance with

Nationwide is attached hereto, marked Exhibit "B" and incorporated herein by reference.

        5. Plaintiffs have paid all premiums as they became due by automatjc draft. Plaintiffs'

store with contents and profits was destroyed by fire on October 24, 2019. Said policy was in

full force and effect at the time of the fire loss.

        6. Plaintiffs promptly notified Nationwide of their loss within the time and manner

required by the tenns of said policy and demanded payment of the above amounts pursuant to the

terms of the policy.

        7. The policy required that the claim         be   processed, and payment made to Plaintiffs

promptly within a reasonable period of time.

        8. Plaintiffs provided Nationwide all the information Nationwide requested promptly

after the fire. Plaintiffs have answered every ·question asked by Nationwide and have fully

cooperated with Nationwide and its agents.

       9. Plaintiffs have complied with all conditions of the policy.

        10. Plaintiffs state their b~lding and convenience store were totally destroyed by the

fire. The building and store contained contents that valued in excess of $50,000.00 that were

destroyed in the fire. The business is losing income and will continue to lose income until it is

back up and running. Due to the extreme damage caused by the fire, the income that will be lost

is expected to exceed the sum of $60,000. The fire occurred during business hours and was

promptly reported to the authorities. Plaintiffs are entitled to recover the full $324,900 for the

total loss of their building and convenience store, the $50,000.00 for the loss of their personal

property (contents and inventory), and the $60,000.00 for their lost income, pursuant to Arkansas

Code Annotated §23-88-101 titled Valued policy law, which states in pertinent part:

                                                      3

                                           I
       Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 4 of 115




          (a) [I]n case of a total loss by fire or natural disaster of the property insured, a
        property insurance policy other than for flood and earthquake insurance shall be
        held and considered to be a liquidated demand against the company talcing the
        risk for the full amount stated in the policy or the full amount upon which the
        company charges, collects, or receives a premium.

        11. Although due demand has been made by Plaintiffs for the proceeds of the policy from

Nationwide, Nationwide has failed, neglected and refused to pay the funds pursuant to the tenns

of the policy and within the time specified in the policy. In fact, Nationwide-without fully
                         .                                             .

considering or investigating all the facts of the Plaintiffs' claims-mailed a letter t_o Plaintiffs on

November 5, 2019, eight business days after the loss occurred, denying their claims apparently in

hopes that the Plaintiffs would give up and not pursue the matter further. A copy of the denial

letter that Nationwide sent is attached hereto, incorporated herein by reference and marked

Exhibit "C".

        12. The denial letter appears to have been written in bad faith because the application for

Plaintiffs' insurance does not state that there is a monitored fire alarm. Instead, the application

plainly states there is a "central" Burglar alann and simply that there is a fire alann. Because the

tenn central is not used to define the fire alarm, the fire alann is considered local and simply just

goes off in the store but is not monitored. Nationwide certainly knew this when denying

Plaintiffs' claim with no just or reasonable cause. The Plaintiffs have renewed their policy each

year since 2015. Standard insurance protocol for renewal would have been for the local agency

and Nationwide to follow up each year and either inspect the premises or receive written

confirmation from the monitoring company if the renewing agency or Nationwide believed the

alann was monitored.

       13. The Plaintiffs have never had a central monitored fire alarm in the store and have

never advised Nationwide or its agents there was a central monitored fire alann.

                                                  4
       Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 5 of 115




        14. The Plaintiffs are entitled to pre-trial interest of at least 6 per cent beginning 60 days

after the fire, twelve percent damages/penalties, together with a reasonable attorney's fee and

their costs as provided in Ark. Code Ann. §3-79-208.

       15. Plaintiffs request a trial by jury on all issues.

       ~REFORE, PREMISES CONSIDERED, the Plaintiffs, Shamrock Group of

Companies, LLC; Shamrock Development, LLC; and Shallya International, LLC, pray for

Judgment against the Defendant for $324,900.00 for the loss of the building, $50,000.00 for loss

of the personal property (contents and inventory), and for $60,000.00 for the loss of income, less

any properly credited amounts Nationwide has advanced to Plaintiffs; together with pre-trial

i.J?.terest, twelve percent damages, all of their cost and a reasonable attorney's fee; and for such

other and further relief which may be proper.

                                                                Respectfully submitted,

                                                                ETOCliLA~
                                                          ~y:     ~
                                                                Lows A. Etoch (89030)
                                                                Attorney at Law
                                                                P.O.Box 100
                                                                727 Cherry St.
                                                                Helena, AR 72342
                                                                (870) 338-3591
                                                                louis@etochlaw.com




                                                  5
            Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 6 of 115

    eoao· Envelope ID: 2881B5.~DB7-8ED2-EB241AABE!86
           Nationwide.            .        .
                                                                                                                              . : ,-· EXHIBIT .

                                            Shamrock Group of Companies, LLC
                                                                                                                             I.-./.·.,··,'Aw'<· ·.. •,;·..
                                                                                                                             .
                                                                                                                                     ~     .
                                                                                                                                     . . ::_
                                                                                                                                                    -        .

                                                                                                                                                                 •.
                                                                                                                                                                       . ..        .
                                                                                                                                                                        ··: _._· ··~ ~ .
                                                                                                                                 .       ~   .          ·.            -~..   '.   ~.:   .

                                                 Commerda/Insuran~Ap~kation
Quote Number: ACP 300736957 l                                                                         Effective: 10/20/2015 to I0/20l2016

Bllldlag lal'ormdoa
Apnt                           18978-Tri-State lmuranceAgeacy Inc
Prilducer                      018- BEVERLYTHARORAVES"
State Prodllccr License Number 1672371
Is Coverage Boand? • Yes                                                            Dere/l'ime ~            10/20/2015     12:01 AM CST
                          ,•1.-_".

                                                        PollcyPnh                                                                            )'rlimla111
                                                        CPP                 ~ d e Mutual lnsUl'IIICCCoq,uy                               ~                   .
                                                        GLO                 Nationwide Mutual lumuce Company                             s
                                                                                                                                         s ..,..,.,.....


   · quote is based on infmmation p'OVidcd and rates in fon:e at the time of quowion anc1· i s ~ to Ulldeiwriting. Any
lcler2111ifl~,:satito the infonnadoa submiaed,, made for any teaSOn, includins but not limited to maderwrid~ actions, loss COlltrof.
lv              •on and wlidation of information or changes initiated at 1ho iimo of submission, may result m a change in tbe final
lln_m__ m  f.::1-bowid
         __m_ ..               iilcl lio coverage"wiil be affoided by this quotaiic;n. i'iais immnce quo1e·1s-nota paii oflhe hiimince
   IK:v.,I'
            If   there
                  will is u . cfiscRpancy    in the coverages shown in this quote and that of the actual
                                                                                                    .    policy issued, Che policy




    =:r? DilectBil'i -
fdtfPaymeacAmollnl:
Down
Billing Frequency: Mondlly
Payment Pia.;      12 Pay Plan
Down ~Medlad: EZSweep
--Nmn&er: · 8832704
~amber·:. ~
fla Qek:                  t_ Yes




               I'    t,

ne appllclat 1w ~llllderstaadl. and apes fO abide by the terms 1111d c:oadi1ions outlined in lhif application • • . . . • • • • II Yes             C No
By cbeckiq dais box, Um providing my oleclroaic qDIIUrO ID tllis document. Agent Signalln: ..................... II Yes                            C No
1h.. uadet1iFe:d is• lldlioriml ~ v e oftbe applicant and certifies dial l'lllSOlllble iaq1IUy hll becll lllldeto oblala IU IIIIWlll lo
questiaas on dais lpJllicllioa. HelSlie certifies that the answers are true, conect and complelie ID Che best of"hislller 1cnow1ecfae.


                                                                                                                         JIJ]lSJMS .,_




One Nationwide Plua                                                                                             Colmnblls, OH 43215-2220
                                                                     Pagel
            Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 7 of 115


    nu"'       Envelope ID: 28818550-7" ~7-8ED2-EB241AABE586
                Nationwide·
                                                                                                       ,      Tri-State I11111rance Apley Inc
                                                                                                                                  (901) 767-3379



                                             Shamrock Group of Companies, LLC
                                                  Commercial Insurance .4.pplicatlon
Quote Number: ACP 30073_69571                                                                              Effective: 10/20/2015 to l0J20/2016

NuClce of lmanaa lafonnatioa Practlca
Personal infonnadoo aboat you. inclacling information from a credit report. may be collec:ted &om persons other than you in coaaection with
chis application for illSIIIBIICO and subsequent policy renewals. S1lc& lnfomWion • well u other penonal 111d priviJepd information
colleded by us or our apnlS ~ la c:ettain CU'CIIIDSIIIICI be disclosed to Child panles without your audlorlzltiDn. You have die riabt to
review your pmoaal infonnation in our files and Clll JeqUest correction of~ imccnncies. A more dctailc,d description of your righfa and
our pracdc:es regarding sacb infmmatioll can be accessed using tbe 'Privacy Slltenllllt' liak loc:ared at the boaam of the Agent Center or by .
conlaCdns your agent or broker 111d aslcmg for additiollal cldaifs about our information and disclosure pncticcs.
Any pmon who launvingly and wilb intent to de&ud my iasuraace c:ompmy or anodler person files Ill lpplicadon for insunace or
statement of claim containing any materially false information, or coaceals far tbe pmpose of misleading ill£orinaliOII c:onceming any fAct
mueria1 tbereto, commils a ftaldulent iasurance act. which is a crime 111d subjects the person to criminal and (NY: Subswitial) civil
penalties. (Hot applicable in co. FL, "HI, MA, NE, OH, OK. OR, or VT; ID oc. LA. ME. TN, VA and WA, insmlnce benefits may also be
clenied.)                    .
In Florida. any person wbo knowingly and with intent to in.jure. deftaud, or deceiYe any inswer riles a sllltement of claim or an application
corainina any lalse. incompleee. or misleading inf'onnatioa II guilty of a felony oftbe third degree.




The applicant bas read. understands, and agrees IO abide by the tenns 111d conditions outlined in this application . • • • • . • • • II Yes Q No
By checking this box. I am providing my electronic si,lllldUle to this documenL Agmt Sipature: . • • . • • • • • • • • • • • • • . • • . II Yes a No




            ~-·
The undersiped is ID aulhomed ~ of the applicant and certifies tlaat reasonable inquK)' ltas been made to obtain lbe answen to
questions on this appHca&ion. &'She certifies that 1he answers are ne, comet and compllll to lhe best ofhis/her lmowledp.

            ~~-                                                                                                             10/15/2015
Appiia.F....,,p,,c_                                                                                                                          Dafe


One Nationwide Plaa
                                                                       Page2
                                                                                                                    Columbus. OH 43215-2220
          Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 8 of 115




                                      Shamrock Group of Companies, LLC

Quote Number: ACP 3007369571                                               Effective: 10/20/2015 to 10/20/2016

                                                     Attachments Summary

AnadDellU Sallmiuloll #I
Submission SOlRO: Application
Tnnc Submitted:   I0/1412015 09:46:38 AM CDT
Submitted By:     ATH988

Attachment I:     1oc. 4 - 2905 N. Hwy. 229, Benton (2)JPG
lype:             Photo/Diagram
Description:      localion4
Aaachment 2:      Joe. 4 • 290S N. Hwy. 229, Benton (l)JPG
'Jype:            Pholo/Diapam
Descriplioo:      location 4
Attachment 3:     loc. 4 - 2905 N. Hwy. 229, Benton (3)JPG
Type:             Pbofo.lDiqram
Description:      Locaiton4
Attachment 4:     Joe:. 3- 4071 Higbwa,yl61(294 Milary Road) (2).JPO
1ype:             PhofDIDia&nm
Description:      Locetion3

Atlldunent 5:     Joe. 3- 4071 Highway 161(294 Millta1y Road) (l).JPG
1ypo:             PholDIDiagnm
Description:      LA>calion 3

.Aaachmeot 6:     Joe:. 3 • 4071 HiahWaY 161(294 MRitmy Road) (3)JPG
'lype:            Phob'Dlagram
Descriplion:      Locadon3

Attachment 7:     713 S. 1st. JacksolM11e (3)JPG
'Jype:            PhOb'Dlagram
Descripdon:       Location2

AHldlment 8:      713 S. 1st. Jacksonville (2)JPG
'Jype:            PhorolDllglllffl
Descripdon:       Locadon2
Attlchment 9:     713 S. 1st, Jaclcsonville (l)JPG
'fype:            PhotolDlapm
Description:      Loc:alion2

Attachment 10:    No Loss S1111ementpdf
'Jype:            LoasRuns
Descriplioa:      NoLossSlalanenl
AtllChment lJ:    1213 S. 2nd, Cabot· Shamroc:lc (3)..JPO
'Jype:            PhotolDiagnm
Descripcion:      Loc:alionl
Attachment 12:    1213 S. 2nd, Cabot· SJwnroclc (2)JPG
'fype:            PhotolDiagram
Description:      Location I




One Natlonwido Plaza                                                               Columbus, OH43215-2220
                                                             Page 1
         Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 9 of 115




                                   Sllamroek Group of Companies, LLC

Quote Number: ACP 3007369571                                       Effective: 10/.20/.2015 to 10/20/2016

                                             Attachments Sammary
Attachment 13:   1213 S. 2nd, Cabot • Shamrock (l)JPG
Type:            PhotoJDiasram
Deacripdon:      Location I




One Nationwide Plaza                                                       Colwnbus, OH 4321'92220
Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 10 of 115




   Nationwide Insurance
   1100 Locust St
   Des Moines, IA S039 l • l 002



                  Authorization Agreement for Flex Chek ·


   Bank or ll'iaaadal ludtution Name:

   ne IUIID8 oftle baak sbcnva is tlte official name registered aad may aot be ldeatial to the loeal brucla.

   Bank l"OIICinc number:

   Bank   account a11111ber:·
   Aecoaat ~pe: Checking
   Date: 10/14120)5

   Name: Shamrock Group of Companies, LLC

   Address:

   City, State Zip: :

   Application N11111ber:                  ;9571

  By entering my name below, I authorize Nationwide Iasurance IO initiato variable eallies to lhc 8CCOWll
  identified above. the bank or financial institution listed above is also authorized to charge Flex Cilek to my
  account. The authorization will remain in effect until rcvolced by me in writing.



   Slgnatare: - - - - - - - - - - - -

                             Agent mlllt keep signed form o• file.




                                                   Pqc l
    Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 11 of 115

                           \ ..


              -Shallya International, LLC


Dated: 10/0612015


SUBJECT: NO LOSS LEITER -

To whom it may ~ncem:

To the best of my knowledge , my firm Shallya International LLC and its associated companies
has not claimed any loss claims through. Insurance since January 1 st 2013 until to date.
But: we had a ~ ~ for damaged /. spoiled food products and freezer damage due-to power
outage in Haskell area in December 2012 reason being a heavy snow storm. Having ieviewed the
histo:ey I happen to see the tlaim and would like to mentio~ and report here.
Please don't hesitate to contact me if you have any questions@S01-563-1147




Deepa Rajkumar

CEO, Shallya International LLC
        Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 12 of 115

                       .....
                               ',
                                                                   -
w                                   Comm.ercial Insurance Proposal


                                    Prepared for
                                    ~_!a_!l~roek Groun nfCnrnnAniu, LLC




                                    Prepared by
                                    Tri-State hsunnce Agency Inc
                                    State Producer License Number      1672371
                                    5545 MURRAY AVE.
                                    MEMPIDS, TN 38119
                                    (870) 338-3425




                                    Agent
                                    Bev T. Hargraves




                                    Dale Prepared
                                    September 12, 201S




One Nationwide Plaza                                                       Columbus. OH 4321S-2220
                                                  Pagel
         Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 13 of 115
                                      ··- ..                             ·-..... Tri-State lmuruce Aaeacy Inc:
                                                                                               Bev T. Hargraves
                                                                                                (870) 338-3425

                                        Shamrock Group of Companies, LLC
                                           Commercial Insurance Proposal
 Quote Number: ACP 3007369571                                              Bffecdve: 10/20/2015 to 10/1.0l'lOJ 6

                                                   Commerdal Property

 Pelle)' I :             CPP                                                  Toal Polley Pnmlam
 Smte1 of(Jpetatloa:     Arlcusas
 Primary Opcralle• Sute: Arkusas
 Premium f'or Certified Adi of Terrorism                                                                    suo


                                                   Lbnlt    DedaccD,le                                 Pnml•
                                                Included
                                               S 100,000
                                               $100,000
                                               S 100,000
                                                               Sl,000
                                                                                                        '
                                                S 1,,000
                                               S 100,000



Sclleda'e Sawry                                                                                     'D,t• ILfmlt
Location I
  Building I                                                                                         1250,000
     Busfiiess Personal Proll8rtY                                                                     $35,000
     Business Income Without Extra Expcnsi,                                                           $60,000
   BuildiJJ82                                                                                         $40,000
     ~ l'ersanll Property                                                                             $50,000
Localion2
  Buildfn& I                                                                                         1300,000
    Business Personal Property                                                                        $50,000
    Business Income Without "2ldra Bxpensa                                                             $60,000
  Buildil!C2                                                                                          S2',000
    Business Personal Propcny                                                                         S,0,000
Locationl
  Building I                                                                                         S IS0,000
    Bustiicss Personal .Property                                                                      $20.000
    Business Income Without Bxtra Expense                                                             $30.000
  ~2                                                                                                  $50,000
    Business Penonal Property                                                                         $75JY»
Locadon4
  B~I                                                                                                $250.(IOO
     Business Personal Property                                                                       $30,000
     Business Income Without EXlr8 Expense                                                            145,000
  Buildfng2                                                                                           140,000
     Business Personal Proper1y                                                                       sso.ooo
Sclledlllc
Location I
1213 S 2nd St. Cabol, AR 72023 • 3301
()ccupancy: convcnioacc-= w/oe,q,y and two gas pumps
CSP1brrliory: 430
Proteclion Class : 03




One Nationwide Plaza                                                               Columbus. OH 43215·2220
                                                           Pagel
         Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 14 of 115


                                                                                        '      Tri-State lnsannee Apney l• c
                                                                                                              Bev T. ffmaraves
                                                                                                               (870) 338-3425

                                     Shamroek Group of Companies, LLC
                                        Commercial Insurance Proposal
Quote Number: ACP 300736~571                                                                Eft'«tivo: 10/20/2015 to 10/20/2016

                                                  Commercial Property

BuUdl.. I
Geaenl laformatioa
 Original Year Built                1992
 Occupancy Certified Year           1992
 ~ llecertificd Year                1992
 Num6or of Stories                  I
 BullcPnlConslnu:don                Jolsled Masonry
  =:2::(Sq Fl)
  CllssifiCldion Cocle
                                    ~
                                    0532
  Classificalion Description        Stoies-Food or Drink- Other than Not-For-Protlt

  C>wner=
  =::rarm
   F"ueAlenn
                                    Mercantile
                                    Conni Sbdion
                                     Yes
   WardunlllSlrYfcc                  None
 . Building Code E8l!c:dveness 0!8de 99
   Individullly gsaded               No
Cowenip                                         Limit          Dedacdblc Ceillaaraace         C.U.•ofLea              Pnmhlm
Building                                     $250,000                    80%                  Spccial                r. --- --
  convenim;c IIDnl

  ~~~
  Wi • Deductible
                                                                    S 1,000
                                                                    S 1,000
  Inflation Guard 2 %
Business Perlonll Property                      $35,000                       80%             Special                  s
  coalmllll of c-lliOre
  ~entCost
  ~ Dcduch"ble                                                      S 1,000
  W'aid/Hail Deducb"blo                                             S 1,000
  lbeftDcdlK:dbJc                                                   S 1,000
  Inflation Ouanl 2 %
Business Jacome Without Extra                   $60,000             72Hour    NA              Special                  s
Ex~le
 Other Ihm Rental
 Monthly Limit oflndealllil;y                       1/3




                                    1992
                                    1992
                                    1992
                                    I
                                   Non-Combusdble
                                   Steel
                                   2.400
                                   0931
                                   Gasoline S1alfons Self Service
                                   Mercanlile
                                   None
                                   None
                                   99
                                   No




Ono Nationwide Plua                                                                                 Columbus, OH 4321.S.2220
                                                             Pap4
        Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 15 of 115


                                                                         . . . . .__ Tri-State luaruce ~lac
                                                                                           ··   BevT.            ns
                                                                                                 (870) 33 3425

                               Shamrock Groap of Companies, LLC
                                  Commercial Insurance Proposal
Quote Number: ACP 3007369571                                              Effecdve: 10/20/2015 to l 0/20/l016

                                      Commercial Property
                                      Limit    Declllcllble Colalaruce      cau.eaori...                Premium
                                    $40.000                 80%             Special                         SI    I


                                                  S 1,000
                                                  S 1,000
                                    $50,000                 80% .           Spacial                         s
                                                  S 1,000
                                                  S 1,000
                                                  S 1,000


                                                                    Locatie• I Prwmiua :                s




One Nationwide Plaza                                                              Columbus, OH 43215-2220
                                              Pages
        Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 16 of 115

                                                                                     --...... Tri-State l111111race A..-, lac
                                                                                                            Bev T. Hargraves
                                                                                                              (870) 338-3425

                                 Shamroek Groop of Compaaies, LLC
                                    Commercial ~ e Proposal
Quote Number: ACP 300736!>571                                                          Eff'ectiye:   10/20/2015 to ]0/20/2016

                                              Commercial Property
                                             lJmlt                                       CusaofLoss                 Premium
                                          $300,000                                       Special                    SI

                                                                 S 1.000
                                                                 S 1,000
                                            $50,000                        80%           Special

                                                                 S 1,000
                                                                 S 1,000
                                                                 S 1,000
                                            $60,000              72Hour NA               Special                     s

                                                1/3




                                1985
                                1985
                                1985
                                I
                                Nan-Combuslible
                                Stael
                                BOO
                                0931
                                Gasoline Sllldons Self Service
                                Men:andle
                                None
                                None
                                99
                                No
                                             Lmdt          Deducelble Coiasunace         C.....ofLGu
                                            W,000                          80%           Special

                                                                 S 1,000
                                                                 S 1,000
                                            $50,000                        80%                                       s
                                                                 S 1,000
                                                                 S 1,000
                                                                 S 1,000


                                                                                 Locaaloa 2 Premlaa:               S,




One Nationwide Plaza                                                                            Columbus, OH4321S-2220
                                                          Page6
              Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 17 of 115

                                         --,.                                              -··,\ Trt&ate l~ruee Agency lac
                                                                                                            BevT.ffarKnves
                                                                                                                (870) 33i,3425


                                          Shamrock Group of Compaies, LLC
                                             Commm:lal Insurance Proposal
    Quote Number: ACP 3007369571                                                            Bfl'ective: 10/20/201S to 10t'20/20l6

                                                       Commercial Property
    1Mat1H3
    7JJ S 1st St. Jacksonville. AR 72076 - 6002
    0ccupancy : convenience store w/3 ps p.anps
    CSP 1'eniiory : 600
    Prolcction C1lss : 02




                                         1968
                                         1968
                                         1968
                                         I
                                         Masonry Non-Combustible
                                         Steel
                                         l.,200
                                         0532
                                         Stores-Food or Drink· 01her than Not-For-Profit
                                         Mercula1e
                                         Central Sllldon
                                         Yea
                                         None
                                         99
                                         No
                                                     Limit         Deductible Celmurance      Cauaofl.oo
                                                  SISOJ)OO                    80%             Special

                                                                       S 1,000
                                                                       $1,000
                                                    $20,000                      80%          Special                   s
                                                                       S 1,000
                                                                       S 1,000
                                                                       S 1,000
                                                    $30,000           72Hour NA               Special                   s

                                                           1/3




One Nationwide .Plua                                                                                Columbus, OH 43215-2220
                                                                  Page7


/
           Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 18 of 115

                                                                                           - ...... Tri-State IDS1lJ'Uce A&•cy lac
                                                                                                   I
                                                                                                                   Bev T. Hargraves
                                                                                                                     (870) 338-3425

                                       Shamrock Group of Comp•ies, LLC
                                          Commercial Insurance Proposal
Quote Number. ACP 3007369571                                                                 Effective: 10/20/.2015 t.o 10/20/2016

                                                    Commercial Property

Baiklilll 2
General laformatfon
  OrigiJ1al Year Built                1985
  Occupaacy Certified Year            1985
   Occupancy Recertified Year         1985
   Num&er of Stories                  I
   Building Construction              Non-Combustible
   RoofType                           Steel
   Total Arca (Sq Ft)                 2,430
   Classification Code                0931
   Classification Description         Oasolino Stations Self Service

   Owner=
   =ia                              Mercantile
                                    None
                                    None
  Building Code Efrectivencss Grade 99
 .~~v~ly~                 .       . ~
Coverage                                           Umlt          Deductible Coios11raaee       Call8CI of Loss            PRmlum
Building                                         $50,000                        80%            Special                     s
  me! c:anopy IMII' 3 gas pumps
  ~ e n t Cost
  ~ Deductible                                                         $1,000
  W'aid/Hail Dedudl"blc                                                $1,000
  lnflatlon Guard 2 %
Business Personal Property                       $7,.000                        80%            Special                     s
  3gaspumps
   ~~
   ~ a i l .Deductible
                                                                       $1,000
                                                                       $1,000
   Theft Deductible                                                    $1,000
   Inflation Guard 2 %

                                                                                      LocaCloa 3 Premium :              S'
Location 4
2905 N Highway 229, Benton, AR 7201 S • 12®
Occupancy : c:onvenience store w/2 gas pumps
CSP territory : 630
Protcc;tion Class : OS




One Nationwide Plaza                                                                                  Columbus, OH 43215-2220
                                                                Page8
         Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 19 of 115
                                      -,                                                 ··-....., Tri-State lnsunuce Agency lac
                                                                                                                 Bev T. Hargraves
                                                                                                                 (870) 338-3425

                                       Shamrock Group or Companies, LLC
                                              Commercial Insurance Proposal
Quote Number: ACP 3007369571                                                               Effective: 10/20/2015 to 10/20/2016

                                                     Commercial Property

Buildmc I
General lnfonnadoa
  Original Year Built                 199S
  Qccupancy Certified Year            1995
  Oc:cuiJallCY R.ecemfied Year        l99S
  Num6er ofSIIDries                   I
  Bui~ Consw:tion                     Masonry Non-Combustible
  Roof'Iype                           Steel
  Total Area (Sq Ft)                  2,250
  Classification Code                 0532
  Classific:adon Description          Stores-Food or Drink• Other than Not-For-Profit
  Owner Occupied
  Occupancy Oroup                     Mercantile
  Burglar Alarm                       Central Station
  rue Alarm                           Yes

 ·-r~~~vcnmGrade .:, .
  WaJchman Service                    None


Conrqe                                              Lbuft         Dcducdblc Coinsunnce       CamaofLoa                  Premtmn
Building                                        $250,000                         80%         Spccial
  convenience store w/2 ps pmnps
  Replacement Qm
  Property Deductible                                                  S 1,000
  Wmd/Hail Deductible                                                  S 1,000
  Inflation Guard 2 %
Business Penonal Property                          $30,000                       80%         Special                     s
  concents in the convenience st~
  Iteplaccmcnt Cost
  Property Deductible                                                  S 1,000
  Wind/}fail Deducb'ble                                                S 1,000
  Theft Deductible                                                     S 1,000
  Inflation Guard 2 %
Business Ineomc: W'dhout Extra ·                   $45,000             72Hour NA             Special                     s
~etmtile
  Other than Rcnla1
  Monthly Limit oflndemnlty                             1/3



B11ilding2
Genenal Information
  Original Year Built                 l99S
  0ocupancy Certified Year            1995
  Occupancy Rcccrdfied Year           1995
  Nwnf>er of Stories                  I
  Bmlding ConstructloD                Non-Combustible
  RoofType                            Steel
  TOCIII AM(Sq Ft)                    750
  Classification Code                 0931
  Classification Description          Gasoline Stations Self Service
  Owner~
                                      Mercantile
  ~
  Watchman Service
                                      None
                                      None
  Building Code Eft'ecdveness Grade   99
  Individually graded                 No




One Nationwide Plaza                                                                               Columbus, OH 43215-2220
                                                                Pagc9
        Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 20 of 115


                                  -.                                        -'•.. Tri-State IIISllnace A&eacy IDe
                                                                                                  Bev T. Haugrava
                                                                                                    (870) 338-342S

                                  Shamrock Group of Companies, LLC
                                       Commercial Insurance Proposal
Quote Number: ACP 3007369571                                                 Effecdve: 10/20/2015 to 10/20/2016

                                           Commercial Property
Coverage                                  Llmtt     Deduetible Celaarance      Causes er Loa             P...-'--.
Building                                 $40,000               80%             Special                      s    I
  steel canopy over 2 gas pumps
  Replacement Cost
  Property Deductible                                  S 1,000
  W'aid/Hail Deductible                                S 1,000
  lnftation Ouard 2 %
Business Peisoaal PJOperty               $50,000                 80%           Special                      s.
  l:~Cost
  Propel1y Deducb"blo                                  S l,000
  W'irid/Hail Deductible                               S 1,000
  Theft Deducdble                                      S 1,000
  lnfhdion Ouard 2 %

                                                                       Location 4 Premium : .           S




One Nationwide Plaza                                                                  Columbus, OH 43215-2220
                                                   Pa,elO
           Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 21 of 115


                                                                                                  , , Tri-State lmanace Aaeacy Inc
                                                                                                                    BevT.Hazgraves
                                                                                                                            (870) 33'-3425


                                        Sllamrock Group of Companies, LLC
                                             Cmnmercial Insurance Proposal
 Quoee Number: ACP 3007369.571                                                                        Effeative: 10J20/201.5 to 10/20/l016

                                                        General Liability

 P.UC,1:                GLO                                                                              T8181 PolJcy Premium    S
SCatu of'Opentioa:      Arbnsas
Primary Operaa.. Staee: Arkansas
 rremlaa for Cenlfted Adi efTerrorilm                                                                                                    S0.00



CoYenac                                                            .                           Limit         Deductible           Premll•
Oemral ~ m l t (Odler Than Producls-OJmpleled Opciralions}                               S2,000.000                               1aduded
Products•          ~onsAggroprc                                                          S 2,000.000                              Included·
Persooal and vertisiDi 1qjury                                                            S 1,000,000                              Included
.Each Occurrence                                                                         S 1,000,000                              Included
Damqe to Premiles Rcafed to you- any one premise                                        . S 100.000                               Included
Medical Expc:me Limit- any Ollt ~                                                            SS,000                               Included
,or I d e ~ .
~Owirige
                                                    ~-            .,..~           Rada
                                                                                   . C8alil
                                                                                       . ..                      Espo1• n         ~~--
  CyberOne
     Coalput.er Auadt                             $$0,000               $5,000
                                                                                                                                     s
                                                                                                                                   s
     Ddase'='
  D11111 Com      ise
                  Liabirity                       S $0,000              $2,$00

  .~~
                                                  SS0.000               $2,500
                                                  S25,000                                                                          Included


Sdaedale
Locadell I
1213S2ndSt
Cabot. AR 72023 - 3301
Thl1'itory 001
Cluaificatio• Dacrlpeion         Code RatlagBail             Exposure            Rate     Rat&fR/      PnmlamOther          Prcmlam PR/CO
                              Number                                         Otber             co
Sfon:s.Food or Drink·
Other 1ban Not-For-Prorit
                                 1843.5 Gross Sales           600.000        1.806           0.01.5          s                       $

Oasoline S1atiolls Self
Service
                                 134.54 Gallons               540.000        1.32.5          0.1'6                                   s

Locatloa2
290.5N=229
BC1111a11. 7201.5- 7209
Tcnilory 001
c1..lflcadon Dacrlpt!oa          Code   RlltlagBuil          ~poaare         Rate        RllefR/       Premium Odler        Premium PB/CO
                              Number                                        Odler             co
Oasollnc Stations Self           134.54 Gallons               300,000        1.32.5          0.156              s.                   1
Service
Stoles-Food or Drink -           1843$ OrossSales             720.000        1.806           o.oss          s                        $(
Other than Not-For-Profit

Locatimll
«171 Highway 294 Mllilaly Road




One Nationwide Plaza                                                                                         Colwnbus. OH 43215-2220
                                                                Page II
             Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 22 of 115

                                                                                          ·· ·-..   Tri-State IDsannee Agency lac
                                                                                                                  Bev T. Hargraves
                                                                                                                   (870) 338-3425

                                           Shamrock Group of Companies, LLC
                                              Commercial Insurance Proposal
    Quote Nmnber: ACP 3007369S71                                                               Effective: 10/20/201S to 10/20/2016

                                                           General Liability
    Jadcsonville, AR 72076
    Tenitory 001
    Claalflcatioa Dacrlplion          Code Rating Basia       Exposure      Rate    Rate PR/· Premium Otber        Premium PR/CO
                                    Namber                                 Otllcr       co
    Gasoline SCatfoos Self            134'4 Gallons            480,000     1.325      0.156              s                 s
    Service
    Stores-Food or Drink·
    Other than Noe-For-Profit
                                      18435 Gross Sales        960,000     1.806      0.085            s      )0           s

    Location 4
    713 S 1st St
    Jacksonville. AR 72076 - 6002
    Territory 001
    Claslficatlon Dacription          Code Rating Basia       E~po111re     Ra&e    RaRPR/ Pre!Diu• ~ PremJum P ~
~    ---.•··..       . ...          Number-·· ·   - ·                      Otber    ----. co
    Gasoline Stations Self            13454 Gallons            240,000     1.325      0.156                                s:
    Serva
    Stores-Food or Drink -            1843.5 Gross Sales       300,000     l.806.     0.08S                                $
    Other than Not-For-Profit




    One Nationwide: Plaza                                                                               Columbus, OH 4321S-2220
                                                                 Pago 12
         Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 23 of 115


                                                                                    -.'\ 'lrl-State IDmnaceApaey Inc
                                                                                                       BevT.Harxraves
                                                                                                            (870) 33'-3425

                                   Shamrock Group of Compaies, LLC
                                      Commercial Insurance Proposal
Quo&e Nwnber: ACP 3007369571                                                          Mi,cdve: l0/20/201S to 10/'20,'2016

                                                Account Summary


Nauonwi,te Insurance would like to thank you for giving us the opportunity of providing you with a quotation for
your Commercial insurance needs. Through the infonn~rovided from your insurance professional,
Nationwide Insurance has developed your Commercial           lio. This Portfolio contaim the following coverages
at the premiums shown below:


eo.e,.1ype           .                        Pol!CJ Preflll   Company                                         Pnml•
CommercialPrq,erty                            CPP              Nationwide Mutual Insurance Compeny             s-- ·-- --
General Liablliti                             GLO              Nadonwidt: Mutual lnsurence Company             s·
Commercial UmbreDa                                                                                             s
                                                                                    Tolal   P,_.•:            s- -- ....
Nationwide Insurance offers flexible payment plans to meet yom needs.

Payment Plan



=
MOJltbly- 12 pay plan
 on     -_9 pay~
     my - 4 pay Dian
Semi•Aanually -1 J181 plan
Annual. I (ftlll) pay plan
                                    l/5 ofdle po1i!J premium (Sl,814.00)
                                    2S%ofd!C policy premium ($4,236.00)
                                    25%of tbe policy premium ($4,236.00)
                                    50% oftbe policy premium (Sl.471.00)
                                    100% ofllle policy pn:mium ($16,942.00)
                                                                                                       10
                                                                                                        B
                                                                                                        3
                                                                                                        I
                                                                                                        0

Note that in states where required by law, the down payment will include the full amount of all taxes, surcharges.
and fees.
Nationwide Insurance also offas you the flexibilhy of paying for your insurance installments using your
American Expresse, Visa® or Master'Carcle, or with monthly electronic funds transferred fiom the bank account
you designate.

Attention    ..,_.•t:·
.Plea9e sead castomer down payment to tlae following addreN:

Nationwide lasaraace
South Central Regional Office
One Natloawlde Gtiteway Dept 5425
Des Moines, IA 50391-5425




One Nationwide Plaza                                                                           Columbus, OH 43215-2220
                                                          P-.14
        Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 24 of 115
                                   .....
                                                                                 ·- "'- Tri-State Insurance Agency Inc
                                                                                                       Bev T. Hargraves
                                                                                                        (870) 331-3425

                                    Shamrock Group of Companies, LLC
                                       Commercial IIJSUrance Proposal
Quote Number: ACP 3007369S71                                                        Effective: 10/20/2015 to 10/20/2016

                                               Issuance Conditions

Coverage is not bouad and no coverage wll be provided by this quotation. Thu insurance quote is not a
part of the insurance policy. Issuance of this proposal is subject to completed applicatiom and company
approvaL If there is any discrepaacy in the coverages shown in tbis quote and that of the actual polley
issued, the policy coverages will pnwaU.

Any changes to the infonnation submitted, made for any reason, including but not limited to underwriting actions,
loss control. verification and validation ofinfonnation or changes initiated at the time of submission, may result in
a change in the final premium offered. The premiums quoted are subject to undelwriting and may change at policy
issuance if revisions are made. Revisions that may impact premium include:

    +    Bus~ness operations
    +    Claim history
    +    Legal entity type - - - · · ·
    +    Lines of business quoted
    +    Number and type of vehicles
    + Number of drivers
    + Driver characteristics
    + Motor vehicle vlolatlons

Issuance is also subject to the conditions listed below:
    +    Underwriting Review and Approval
    +    Acceptable Inspection of Operations
    +    Favorable Loss Runs




         Thank you/or choosing Nationwide Insurance/or your Commercial Insurance needs.




One Nationwide Plaza                                                                        Columbus, OH 4321S-2220
                                                           Page 15
         Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 25 of 115

                                     ....
                                                                                    ·- '\ Tri-Stlte IIISanace Agency lac:
                                                                                                        BcvT.Haqpava
                                                                                                         (870) 338-3425


                                      Shamrock Group of Compaaies, LLC
                                         Commercial Insurance Proposal
  Quote Number: ACP 3007369571                                                        Eft"eclivc: 10/20/2015 to 10/20/2016


                           NOTICE OF TERRORISM INSURANCE COVERAGE
                                    NOTICE-DISCLOSURE or PREMIUM
        Applies to all Commercial PoJldes, ucept for Farmownen Mllltiperi), Basineas Aato, Crime,
                                       ud Worun Coiapeasatlo•
    (TIiis disdosare DOtiee does not provide coverage, and it does not replace any provtslons ofyoar policy.
   Yoa should read your polley for complete laformatloa on tbe eoveraaes yo• an provided. If dlen is any
            conflict between tbe policy aad this notice, tbe provialoas oftl&e policy shall prevaO.)

   Coverage for acts of terrorism is included in your policy. You are hen:by notified that under the Terrorism Risk
   Insurance Act. as amended in 201S, the definl.tion of act oftenorism bas changed. As defined in Section 102(1)
   of the Act: The term "act of terrorism" means 812).' act that is certified by ihe Secretary of the Treasury, in
   consultation with the Secretary of Homeland Secunty, and the Attorney Oeneral of the United States - to be an
   act of terrorism; to be a violent act or an act that is dangerous to human life. property, or inftastrueture; tQ have
· ·resu1tecriirctamage-within'the-uaited'States,-or'outside•t1ifUnited·s1amriirthcfcase'"of•ceit1fniit-C81'riers-or··
   vessels or the premises of a United States mission; and to have been committed by an individual or individuals as
   part of an effort to coerce the civilian population of the United States or to influence the ~liq, or a:ft"ect the
   conduct of the United States Government by coercion. Under your· coverage, any losses resulting from certified
   acts of tem>rism may be partially reimbursed by the United States Government micier a fomtula eslablished by
   the Terrorism Risk Insurance Act, as amended. However. your policy may contain other exclusions which might
   affect your coverage, such as an exclusion for nuclear events. Under the fonnula, the United States Government
   pays the following pen:eotage of covered terrorism losses exceeding the saatutorily established deductible paid
   by the insurance company providing the coverage.
      8S%~ for in.sured losses occurring before Jani.iiry t. 2016;
      84%, for insured losses occwrlng during the 2016 calendar year;
      83%, for insured losses occwrlng dming the 2017 calendar year;
      82%, for insured losses occurring during the 2018 calendar year;
      81 %, for insun,d losses occurring during the 2019 calendar year; and
      80%, for insured losses occurring on or after January I, 2020.
 The Terrorism Risk lnslD'IJlce Act, as amended, contains a $100 billion cap that limits U.S. Government
 reimbursement as well as insurer's liability for losses resulting from certified acts of tenorism when the amount
 of such losses exceeds S100 billion in ~Y one calendar year. I( the aggregate insured losses for all insurers ·
 exceed $100 billion. your coverage may be reduced.
 The portion of your annual premium that is attn"butable to coverage for acts of terrorism is $0, and does not
 include any charges for that portion of losses covered by the United States ~vemment under the Act.




 One Nationwide Plaza                                                                         Col'LHDbUS. OH 43215-2220
                                                          Page 16
          Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 26 of 115




                NATIONWIDE MUTUAL INSURANCE COMPANY                                                                       41-18978
                ON! NATIONWIDE PLAZA
             · .~UlaUS, OH -43215-2220
                ::.:.

                           CHANGE OF DECLARATIONS END0RSEIIENT - COMMERCIAL PROPERTY

   Polley Number ACP CPP 3007Htl71
   Named Insured ii-iiili
     & Addreaa   •       R
                                   OCK ~~':..--ID~--
                                       DEVELO
                                                     - -··--• LLC
                                                    LLC       I
                                                          I
                           ----- -·· c .... · · - - · ·

   Polley Period: Covers From: 10l20/11
                                                                   AR    ·-··- --
                                                                        TO 10l2Gl18
                                                                                    \
                                                                                            12:01 A.M. Standard Time
   Effactlve Date of Thia Endonement:                                      12117111         12:01 A.M. Standard Time
   Agent                Trt-rat, Insurance Agency Inc                                       41-18978
   Address              5545 URRAY. AVE.
                        SUTE 107  .
                 ..     MEMPHIS TN:                                                 38119
   Thia policy I• changed as follows:,. poctes: Add= (A), Delete= (D). Change= (C)
                                               \-•-
                                                                                                               Premium

       •••••••••••••••••••••••••• ADD 3RD PARlY •••••••••••••••••••••••••
       3RD PARtY NUaER 001
       3RD PARTY ·NAIIE"'FIRST-ARKANSAS. BANK "AND ·TRUST ··

       ADDRESS                  PO BOX 127
       CITY    . .     JACKSONVILLE
       STATE I ZIP. ·  AR . 72078•0827
                               .
       BANK NUl&R ···~00000.QO00
       •••••••••••••••••••••••••• ADD ASSIGNMENr •••••••••••••••••••••••••

       iAI -ASIIGNIIENT NUlmER .Of
       . A' "LOAN NUBER OF
                                    001
        A lfff'l!REST OP A8SIGNENT ·HOLDER ON PROPERTY AT
                                     L®"1-1
               LOC: 001       BLDG: 001 ITEM: 001
       (A)     ~                        PAY& -INDICATOR :             001 M0R1'GAGEE
       •••••••••••••••••••••••••• ADD ASIIGNIIENT •••••••••••••••••••••••••
       JAi A8IIGNIIEN1' NUDER OF    001
       1:1. - - ~ ~      HOLDER ON PROPERTY AT.
                   LOC 2•1
           LOC: 002 BLDG: 001 ITEII: 001
       (A) IIORTGAGEEIL.088 PAYE! INDICATOR :                           001 MORTGAGEE



             .M
              LO,
               "!QT
                                              -~:·




                                                                  TOTAL AGENT COIIMl88ION ADJUSTMENT             a.oo
  CP AM EN (tNI)
DIRl!CTBLL N              11111                                   AGENT COPY                                  1117IIMOI   A   0011107
            Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 27 of 115

                                        ··'._
                                                                                          ---
              NATIONWIDE MUTUAL INSURANCE COMPANY                                                          NEW BUSINESS
              ONE NATIONWIDE PLAZA
              COLUMBUS, OH 4321i-Z2ZO
                                                         DECLARATIONS

  Poricy Number:             ACP CPP    30073l9l71                                    · COMMERCIAL PROPERTY
  Named Insured:            SHAMROCK GROUP OF COMPANIES, LLC
                            SHAMROCK DEVELOPIIENT, UC
            Mailing         ......... ------
            Address:
                            AR
            Agent:          Trt-Stafll lnauranc:e A8'11Cr Inc                                   41-18978
            Address:   MEMPHIS 1N                                      38111
             Producer: HARGRAVES INSURANCE AGENCY
  Policy Period: Tl'lle polcy la effecltve from 10l2D/15 to 10#20/11               12:01 A.M.
                 Standard time at the above malllng address.

            This policy Is subject to the following forms. Forms specific to a certain building or
            item can be found with the specific buUdlng and Item Information on the following page,.
                                                      Bmi,. -DATE -- PREii ..        . . -- -
         miit.mii.tmi.                                                                          BUIL MD mM
         CP0010 1012               0                  CPO0IO 0711        ,     0                CP0140 0701          0
         CP1270 0111               0                  CP711T 0411              0                CP7118 0411          0
         IL0017 1111               0                  IL0183 0907              0                IL0231 0801          0
         IL0931      0702          0                  ILotH 0107               0                INTIOS 0209          0
         IN7&80      1114          0                  13814     1181           0




                        Mortgagee and loss payee Information - See schedules CP-DM and CP-DL




  Replacement or
  Renewal Number
  A PACKAGE MODIFICATION FACTOR HAS 11!11 APPLl!D
                                                     Countersigned _....,.._BY--...,,.,.,,==r,;r.:===~--
                                                                     bata         Aiitliorized Rip1818ritatlvi

                                                           Premium far Cerllftecl ADIi of Tenortam
                                                                             Total Aalnt Commlalon
                                                                               TotarAnnual Pntmlum
                                                                                                     I        . _ -~-00




                                                                               Total Polley PNnllum •                    to
  CP-D(1NI)
DIIECT BU   EHPOl8      tAIG       co• 148                                                                 Nt'NIMM   M        D01. .
         Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 28 of 115

                                                                       --~..

    NATIONWIDE MUTUAL INSURANCE COMPANY



                               COftWERCIAL PROPERTY SCHEDULE OF INSUREDS
Polley Number:     ACP CPP 3007389571           Polley Period: From 10/20/15 To 10/20/18

Named Insured: SHAMROCK GROUP OF COMPANIES, LLC

Insured Names

     SHAMROCK GROUP OF COMPANIES, LLC
     SHAMROCK DEVELOPMENT, LLC
     SHAMROCK INTERNATIONAL, LLC
     SHAMROCK LANDINGS, LLC
     SHALLYA WHOLESALE DISTRIBUTING, LLC
     SHALLYA INTERNATIONAL LLC

                          -.




CP-DI (10-88)
          CID01   1AIII                     AGl!NTCOPY            ACP CPP 30Gn6tlT1
            Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 29 of 115

                                                                                               -......




      NATIONWIDE MUTUAL INSURANCE COIVPANY



                                              COMMERCIAL PROPERTY SCHEDULE REFERENCE PAGE

Polley Number: ACP              CPP        30117389571                  Policy Period: From 10l20/15 To 1Dl20/18

Named Insured: SHAMROCK GROUP OF COMPANIES, LLC

Loe. Bid. Item                              Addreas/Cescrlptlon                                          Limit                Premium
                                                                                                                          /

                    TOTAL POLICY PREMIUM                                                                                 $
                    POLICY WIDI! OPTIONAL COVERAGES
                     EQUIPMENT BREAKDOWN                                                                                 $         ....... -0
  1                 1213 S 2ND ST
                    CABOT                                          AR
                    Protection ClaH: 03
        1           ~ O O D OR DRINK
               1 BUILDING                                                                           $    2&0,000
                 GROUP 1
              . ··-GRC)UP,<'2·- - ·: ..,. ·e-:.·.-· .. · _-,_ ,.
                 SPECIAL • CAUSE OF LOSS
               2 PERSONAL PROPERTY
                 GROUP 1
                                                                                                     $
                                                                                                           •• . I

                                                                                                          35,000
                                                                                                                    ..
                                                                                                                         i                   0
                                                                                                                                              a.
                                                                                                                                             .0

                 GROUP 2
                 SPECIAL • CAUSE OF LOSS
               3 BUSINESS INCOME EXCLUDING                                                           $     I0,000
                                                                                                                         i
                 GROUP 1
                    GROUP 2
                    SPECIAL - CAUSE OF LOSS
                                                                                                                         I$
        2           GASOLINE STATIONS SELF SERVICE
               1    BUJLD.INB                                                                        $     40,000
                 GROUP 1
                 GROUP 2
                 SPECIAL • CAUSE OF LOSS
                                                                                                                         •I
               2 PERSONAL PROPERTY                                                                         60,000
                    GROUP 1
                    GROUP 2
                    SPECIAL - CAUSE OF LOSS
                                                                                                                         •I
  2                 4071 HIGHWAY 294 MILITARY ROAD
                    JACKSONVILLE          AR
                    Protection ClaH: 02
        1           STORES-POOD OR DRINK
                                                                                                         300,000
               1 BUILDING
                    GROUP 1
                    GROUP 2
                 SPECIAL • CAUSE 0F LOSS
                                                                                                     $
                                                                                                                         •s
                                                                                                                         $
               2 PERSONAL PROPERTY                                                                   $     50,000
                    GROUP 1
                    GROUP 2
                    SPECIAL • CAUSE OF LOSS
               3 BUSINESS INCOIIE EXCWDINO                                                           $     80,000
                                                                                                                         I
                    GROUP 1
                    GROUP 2
                    SPECIAL - CAUSE OP LOSS                                                                              i              ..   ..,
        2           GASOUN£ STATIONS SELF SERVICE




CP-DR(10,89)
             OD01    11300
            Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 30 of 115


                                      .......                                     -~.


      NATIONWIDE MUTUAL INSURANCI! COMPANY



                                   COMMERCIAL PROPERTY SCHEDULE REFERENCE PAGE
Polley Number: ACP          CPP   3007369571               Polley Period: From 10/20/15 To 10120/18
Named Insured: SHAMROCK GROUP OF COMPANIES, LLC

Loe. Bid. Item                    Addreaa/Oascrlptlon                                     Limit             Premium


             1 BUILDING                                                             s       21,000
               GROUP 1
               GROUP 2
                   SPECIAL • CAUSE OF LOSS
             2 PERSONAL PROPERTY
               GROUP 1
                                                                                    s       SD,000
                                                                                                       Is
               GROUP 2                                                                                 s
                   SPECIAL • CAUSE OF LOSS                                                             s
  3                713 S 1ST ST
                   JACKSONVILLE               AR
              - -ProteotlORa:.-Claa •:- 02 --- - - -
        1      STORES-FOOD OR DRINK
             1 BUILDING                                                             s     160,000
               GROUP 1
                   GROUP 2
                SPECIAL • CAUSE OF LOSS
                                                                                                       Is
                                                                                    s       20,000
              2 PERSONAL PROPERTY
                GROii' 1
                   GROUP 2
               SPECIAL• CAUSE OF LOSS
                                                                                                       •I             .,
             3 BUSINESS INCOME EXCWDING                                             s       30,000
               GROUP 1
               OlaJP 2
                           .. -· - - .
               SPl!CIAL • CAUSI! OF LOSS
                                                                                                       Is
        2          GASOLINE STATIONS SELF SERVICE
              1 BUILDING                                                            s       I0,000
                GROUP 1                                                                                s
                   GROUP 2
                SPECIAL • -CAUSE OF. LOSS
              2 PERSONAL PROPl!RTY                                                  s       75,000
                                                                                                       I
                   GROUP 1
                   GROUP 2
                   SPECIAL • CAUSE OF LOSS
                                                                                                       ls
  4                2108 N HIGHWAY 229
                   BENTON                       AR
                   Protection Cl•••= 01
        1          SJORE8.f00D OR DRINK
              1 BUILDING                                                            s      250,000
                                                                                                                      .. - --
                GROIJP:.1
                   GROUP 2
                SPECIAL • CAUSE OF LOSS
              2 PERSONAi. PROPERTY                                                  $       30,000
                                                                                                       i                   - -,
                   GR(Ut 1
                   GROUP 2
                SPECIAL • CAUSE OF LOSS
                                                                                                        I
                                                                                                        $
              3 BUSINESS INCOIII! EXCWDING                                          $       41,0DO
                   GROUP 1
                   GROUP 2
                   SPECIAL • CAUSE OF L08S                                                              I
CP-DR(1N9)
            0001    1AOCI                              AGENT COPY            AcP CPP 3II073eN71      1117ICMIM   II    IOWM
           Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 31 of 115
                                          ......                                     ..""'·,

    NATIONWIDE MUTUAL INSURANCE COMPANY



                                      COMMERCIAL PROPERTY SCHEDULE REFERENCE PAGE
Policy Number: ACP CPP               3G07319571               Polley Period: From 10120/15 To 10#20J16
Named Insured: SHAMROCK GROUP OF COMPANIES, LLC

Loe. Bid. Item                       Address/Description                                       Limit             Premium



       2           GASOLINE STATIONS SELF SERVICE
             1 BUILDING                                                                  $      40,DOO
               aR0lll 1
               GROIJl2
                   SPECIAL • CAUSE 0F
             2 PBRIONAL PROPERTY
                                                   LOSS
                                                                                         •       I0,000
                                                                                                            I            •
                   GROUP 1
                   GROUP 2 .
                   SPEIAL • CAUSE OF LOSS                                                                   I                   •
                 . -.....   --   .
                                     --




CP-DR(t0-81)
           INI01    fl300                                 AGENTCOPY             ACPCPP3GC17118171         811711MM   •     ICl14841
            Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 32 of 115


                                             ----.                                              -.......

   NATIONVI/IDE MUTUAL INSURANCE COMPANY


                                                      COMMERCIAL PROPERTY SCHEDULE


Policy Number. ACP CPP 300738N71                                     Polley Period: From 1Dl20nl To 10J20/11

Named Insured: SHAMROCK GROUP OF COMPANIES, LLC

                                                     •••• Pramlaa No       01    •••• Total PNmlum I
                  Addreaa: 1213 S 2ND ST
                    City: CABOT                                   State: AR                    Zip Coda: 72023-3101
       D91crlptlon: CONV!NENCE STORE WICANOPY AND TWO GAS PUMPS

               FORM        DATE      PREii               FORII     DATE     PREM          FORM             DATE    PREii
        •••• •••• ••••0
       CP7104 0707
                                  •••• •••• ••••0
                                 IL0912 0115
                                                            •••• •••• ••••0
                                                           IN7404 0107
   •••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••
                              •• Bulldlng No 01 •• Total Premium $
             •·. --- ·-....
  . ···•-~·--- . -· ...     ·.- - - -:· - . . -:.·· ~-- ··- -. -- .. -·-· .. -- ._.
       BurglarJ and Robbery Protective Safeguards
       BR-1 Automatic Burglary Alarm - to a Central Station
       Protective Saf•,uard•
       P-2 Automatic F re Alarm - to a Central Station
       Occupancy G ~ . . _ , . . L E
       Deacrlptlon:               OR DRINK
       Conatructlon Type: JOISTED MASONRY
               F0RII        DATE     PRIii               FORII     DATE     PREM              FORM          DATE   PREii
             •••• •••• ••••0
            CPOZII 0807
                                                         •••• •••• ••••0
                                                        CP0411 1012
                                                                                           •••• •••• ••••0
                                                                                          CP1211 1000
                                                        Coveragea Provided
   •••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••

                                                                                   -
                         Limit of    Causaa of
       Item               Coverage        Insurance         Loa• Form           Coinsurance        Deductible        Premium
          01              BUILDING    S         250,000          SPECIAL                                   1000
        Deacrlptlon:CONVENIENCE STORE
       Optional Cover•,••=
       Replacement Coe
        lnflatlon Guard               2%
               FORII        DATE     PREii               FORM       DATE    PREM              FORII         DATE   PREM
        •••• •••• •••• D
       CP103D 1012
                                  •••• •••• ••••            •••• •••• ••••
   •••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••




CP-DS(1N9)
                0001 1ROO                                                                                            11117l040&   II   Dllt.a
        Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 33 of 115

                                            ...__




   NATIONWIDE MUTUAL INSURANCE COMPANY


                                                     COMMERCIAL PROPERlY SCHEDULE

Policy Number: ACP CPP              3007389l71                        Policy Period: From 10/20/15 To 1CIIZOl18
Named Insured: SHAMROCK GROUP OF COMPANIES, LLC.

                                        Limit of               CauHa of
     He111         Coverage             lnaurance              Loea Form        Colneurance         Dtductlble     Prentllllll
      02           PERS PROP        S               31,000      SPECIAL                80%               1000
     Deacrlptlon:CONTENTS Of c-8TORE
     Optional Covera1••:
     Replacement Coe
     lnflatlon Guard   a
           FORII     DATE          PREM                   F0RII      DATE      PREii           FQRII      DATE   PREii
        •••• •••• ••••0
       CPtNO 1012
                                  •••• •••• ••••            •••• •••• ••••
   .................................................................................
                                        Limit of               Causn of
     Item          Cover.age            lnauranoe              Loaa Form        Coln • unnce       Deductlble
      03        BUS INCqlll! S                      18 1 000    SPECIAL                00%           72 HR
     Daacrlptlon:BUSINESI INCOME WITHOUT EXTRA EXPENSE
     Optlonal Covera H:        •
     BualnHa lnoo•• Other Than Rental Value
     Monthly Limit of -Indemnity • 1/3
        . f.ORII     DAlE          P.REII                 FQRII      DATE      P.REII .        F.ClRII    DATE   PREM
        •••• ••••
       CPOO:S2 1012
                                  •••• •••• ••••0
                                   ••••0
                                 CP10:SO 1012
                                                            •••• •••• ••••
   •••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••

                          ,,




CP-08(10-89)
           0001 1131111                                           AGENl'COPY                                       tlt'JIN04     •   0014""
                                Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 34 of 115
                                                                       ........                                                        .......



                         NATIONWIDE MUTUAL INSURANCE COMPANY


                                                                                   CO•ERCIAL PROPERTY SCHEDULE

               Policy Number: ACP CPP 30073U571                                                           Policy Period: From t0/20ffl Tp 10#20/11
               Named Insured: SHAMROCK·GROUP OF COMPANIES, LLC

                                                                                   ••    Bull ding No          oz • •      Total Premium $                           .... - -
                           Occupancy Grou, • MERCANTILE
                           DHcrlptlon: G"A80UNE STATIONS SELF SERVICE
                           Conetructlon Type: NON.coMBUSTB.E
                                  PORII        DATE       PREii                         FORII        DATE       PREM               FORII         DAlE           PREM
                                 •••• •••• ••••0
                                CP0211 0107
                                                                                         •••• •••• ••••                            •••• •••• ••••
                                                                                        Covenges Provided
                         •••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••
                                               Limit of    Cauan of
                           Item                                     Insurance                                   Colneuranc1           Deductlble                     Premium
... ________ -·-·   •·   .- ·- .. ---·.:.   -Cov~~••
                                              ..... -·-· ..       ·-"'·· .. ·-··.---- __
                                                                                              Lou Fonn
                                                                                           ... _.______
                                                                                                    ... ··.---·- ···----- ·-.-·-·· ··.-----.-··- .. ·· ..
                                                                                                                                                    _       _    .    ---,. .··----·
                             01         . BUILDING            $                   40,DOO       SPECIAL                                     1000
                           011crlptlon:CANOPY OVER 2 GAS PUMPS
                           Optional Cover•,••.:
                           Replacement Coe
                           Inflation Guard    2%
                                  FORII        DATE       PREii                         RJRII        DATE       PREM               FORM           DAlE          PREii
                              •••• •••• ••••D
                             CP103D 1012
                                                        •••• •••• ••••            •••• •••• ••••
                         •••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••
                                               Limit of    Cau... of
                           Item             Coverage                lnauranc•                 Lon Form           Coinsurance              Deductible·                Premium
                             02             PERS PROP
                           DHcrlptlon:2 GAS PIN'S
                                                              •                   10,000       SPECIAL                  8QIKt                    1000


                           Optional CovarayH:
                           Refilacement Coe
                           In latlon Guard  2%
                                  RIii         DAlE       PREii                         FORII        DATE       PREii              FORM           DATE          PREM
                              •••• •••• ••••a
                             CP1030 1012
                                                        •••• •••• ••••            •••• •••• ••••
                         •••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••

                                                                                                                                                                           I·•




              CP-DS(tQ.18)
                                  at        taN                                                                                                                  Nt?IMM-               a   Nt. .
                Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 35 of 115

                                                     ---....




        NATIONWIDE MUTUAL INSURANCE COMPANY


                                                                COMMERCIAL PROPERTY SCHEDULE

 Policy Number: ACP CPP                       3aa7389571                             Policy Period: From 1G/20/1& To 1 ~ 8

 Named Insured: SHAMROCK GROUP OF COMPANIES, LLC

                                             Premlae No DZ •••• Total Premium S
                                                               ••••
                    AddrHe: 4071 HIGHWAY 294 MIUTARY ROAD
                      C lty: JACKSONVILLE         State: AR          Zip Code: 72078-DOOO
            Deacrlptlon: CONV!NENCE ST0AE Wl3 GAS PUMPS

                   FORII          DATE       PRBI                     FORII       DATE           PREM              FORM       DATE    PREM
                   •••• •••• ••••D
                CP7104 0707
                                                                       •••• •••• ••••0
                                                                      ILOHZ 0111
                                                                                                                   •••• •••• •••• 0
                                                                                                                  IN7404 0107
        •••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••
                                   • • Bulldlng No 01 .. Total Premium S
_.. - .. --- .. ---- .. ___ - -· ----· - -
                           -- -- - ·-· ...... ·.. -- ·. --- ---·--- - .- ··-·• -- . -. __ ... - . :. . .. ···- ..... -·. -
                                                                                                  _


            Burglarr and Robbery Protective Safeguard•                                                .
            BR•f Automatic Burglary Alarm - to a Central Station
            Protective lafe,uarda
            p.z Automatic F re Alarm - to a Central Station
            Occu,-ncy O ~ - - - - ~
            Deacrl ptlon: STORESoFOOD OR DRINK
            Construction Type: IIIA80NRY NON.couBUSTIBLE

                 .•... · ·~ ....
                   FORII
                CP0299
                              -
                                  DATE
                                  0107
                                             PREii
                                                     0
                                                                      FORII
                                                                      l!'~!HI
                                                                      CPM11
                                                                                   DAlE
                                                                                   ICICIC.!.I
                                                                                  1012
                                                                                                 PREM
                                                                                                · IC!IICX
                                                                                                            0
                                                                                                                   ....
                                                                                                                    FCIRII
                                                                                                                  CP1211
                                                                                                                             DATE
                                                                                                                             ··••-
                                                                                                                             1000
                                                                                                                                      ....
                                                                                                                                      PREii
                                                                                                                                          0
                                                                      CoveragH Provided
       •••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••
                             Limit of    Caue• of
           Item              Coverage             lnaurance                Loea Form                  Colnaurance        Deductlble     Premium
              01             BUILDING S                   300,000               SPECIAL                                      1000
           Deacrlptlon:CONVENIE~CE STORE WIGAS PUMPS
           Optlonal Cover•,••=
           Replacement Co•
           lnfla.Uon Guard   a
                   FORM
                 •••• ••••
                CP1030 1012   0
                                  DATI!
                                             .....
                                             PREii
                                                                      .....
                                                                      PORII
                                                                •••• •••• ••••
                                                                                   DATI!
                                                                                   •••• ••••
                                                                                                 PREii              l'0RII   DA'IE    PREM


       •••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••




CP-08(1CJ.81)
                   IDOi    1aao                                                 MINTCOPY
       Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 36 of 115


                                    ""-.                                               -...._


   NATIONWIDE MUTUAL INSURANCE COMPANY

                                                                                                                .i,·
                                            COMMERCIAL PROPERTY SCHEDULE

Polley Number: ACP     CPP    3007319171                      Polley Period:   From 10/20l11 To 10IZOf11

Named Insured: SHAMROCK GROUP OF COMPANIES, LLC

                                 Limit of            Clll8H of
     Item         Coverage       lneurance           Lon Fonn          Colneuranct       Deductlble       Premium
      02       PERS PROP I                 I0,000     SPECIAL                                   1000
     Deacrlptlon:CONTENTS OF CONVENIENCE STORE
     Optlonal Cover•,••:
     Replacement Coe
     Inflation Guard   2%
           FORM    DATE      PREM               1'01111      DATI      PREM          FCRII       DAT!   PREii
        •••• •••• ••••0
       CP1030 1012
                                                •••• •••• ••••                       •••• •••• ••••
   ····························-···················································
     Item    Coverage
                         Limit of
                         lneurance
                                     Caueee of
                                     Loae Fonn   Colnaurance  Deductible   Premium
      03       BU8 INCOME    I             80,DOO     SPECIAL                 OS           72 HR
     Daacrlptlon:BUSINESS INCOME WllH0UT EXTRA DPl!NSE
     Optional Coverage•:
     Bualn••• Income Other Than Rental Value
     ll~nthlJ Limit .of Indemnity • 113
        .FCIRII    DATE
        •••• •••• ••••0
       CP0032 1012
                             PREM               F'.-
                                          ••• ••••0
                                  •••• •~TE
                                 CP1030 1012
                                                                       ~
                                                            •••• •••• ••••
                                                                                     fGRII       ~.JI   pg


   •••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••




CP-08 (1NI)
           0001 1aao                                      AGENl'COPY
        Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 37 of 115




    NATIONWIDE MUTUAL INSURANCE COMPANY


                                         C0IIMERCIAL PROPER1Y SCHEDULE

Policy Number: ACP       CPP    3007389571               Policy Period: From 1Gl2Gl15 To 10/20/18
Named Insured: SHAMROCK GROUP OF COMPANIES. LLC

                                         ••     Bull ding No   02     ••    Total Premium $

      Occu~cr Grou, - IIERCAN11LE
      DHcrlptlon: GASOLINE STATIONS SELF SERVICE
      Conetructlon Type: N0N-COMBUSTl8LE
            FORII     DATE     PRIii            F0RII   DAlE    PREM              FORM     DATE   PREii
            ••••
        CP02n
                      ••••
                      0&07
                               ••••a            •••• •••• ••••                    •••• •••• ••••
                                              Coverages Provided
   •••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••
                         Lim II of   cau,n of
      Item          Coverage        lnaurance      Loa• Fonn        Colnaurance      Deductible     Premium
       01           BUILDING    S       28,000      SPECIAL                               1000
      Deacrlptlon:STEEL CANOPY OVER lWO GAS PUMPS
     Optional Coveraaea:
     Replacement Coat
     Inflation Guard   &
            FORM      DATE     PREii            FORII   DA1E    PREM              FORM     DATE   PREii
            •••• 1012
        CP1030
                 •••• ••••a                     •••• •••• ••••                    •••• •••• ••••
   •••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••
                         Limit of    Cauaea of
     Item           Coverage        Insurance      Loa• Form     Colnauranoe         D1ductlbl1     p,.mlum
       02        PERS PROP
     Deacrlptlon:2 GAS PUMPS
                                •       &0,000      SPECIAL                80%            1000


     Optlonal Coveray••:
     Refilacement Coe
     In latlon Guard   2%
            FORM     DA'lc     PREM           F0RII     DATE    PREM              FORII    DATE   PREM
         •••• •••• •••• 0
        CP1DIO 1012
                                  •••• •••• ••••            •••• •••• ••••
   .................................................................................




CP-DS(1G-89)
            0801 1UIIO
        Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 38 of 115
                                                                                  .-.....\


    NATIONWIJE MUTUAL INSURANC& COMPANY


                                         COMMERCIAL PROPIRTY SCIEDULE


Polley Number: ACP CPP 3007381171                         Policy Period: From 10/2tl15 To 10120118

Named Insured: SHAMROCK GROUP OF COMPANIES, LLC

                                        ••••      Preinlae No   OS ••• • Total Premium I                     .,
             AddreH: 713 8 1ST ST
                    City: JACKIONVILLE                  State: AR                Zip Code: 72078-8002
      DHcrlptlon: CONVENENCE STORE W/3 GAS PUMPS

            F0R11      DAT!    PREM             FORM    DATE     PREM           FCRII         DATE   PREii
         •••• •••• ••••0
        CP7104 0707
                                                •••• •••• ••••0
                                               IL0812 0111
                                                                              •••• •••• ••••0
                                                                             IN7404 0107
    •••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••
                               •• Bulldlng No Dt •• Total Premium S
                                       . . .. -
      Burglarr. and Robbery Protective Safeguard•
      BR•f Automatic Burglary Alarm • to a Central Station
      Protective Sateyuarda
      P-2 Automatic F re Alarm • to a Central Station
      Occupancy Gro~IIERCANTILE
      Deecrlptlon:          00D OR DRINK
      Construction Type: IIA80NRY NON-COMBUSTIBLE
            FORM       DATE    PREM             FORII    DATE    PREM           FORII         DATE   PREii
         ••••
        CP0299
                      Y!~
                      0807
                               ••••
                                   0
                                                •••• •••• ••••D
                                               CP0411 1012                   CP1i11 •••• ••••0
                                                                              •••• 1000
                                               Coverage• Provided
   •••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••
                         Limit of    Cauue of
      Item          coverage        lnaurance       Lo•• Fonn     Colneurance        Deductible        Premlu•
       Dt           BUILDING    S      1 I0,000      SPECIAL                                 1000
      Deecrlptlon:CONrENIENCE STORE W/3 GAS PUMPS
      Optional Coverayee:
      Replacament -Coe
      Inflation Guard. 2%
            FORII     DATB     PREii           FORII    DATE    PREii         FORII          DATE    PREii
         •••• •••• ••••D
        CP10SO 1012
                                  •••• •••• ••••            •••• •••• ••••
   •••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••




CP-D& (10-at)
            IIIOf talO
       Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 39 of 115


                                     ··......



   NAnONWIDE MUTUAL INSURANCE COMPANY


                                                 COMMl!RCIAL PROPERTY SCHeDULE

Policy Number: ACP CPP        3G07319571                      Polley Period: From 10128111 To 10l20l11

Named lnaured: SHAMROCK GROUP OF COMPANIES.                   Lie
                                  Limit of               Cauan of
     Item         Coverage        lneurano•              Lo•• Form    Colnauranc,      Deductible      Premium
      02        PERI PROP     •                 Z0,000    SPECIAL                           1000
     DeacrlpUon:CONTENT:8 IN CONVENIENCE STORE
     Optional Covtrafea:
     Rea,lacement Co•
     lnflatlon Guard   2%
           FORM     DATE     PREM                    FORII   DATE    PREii          FORII   DA1E     PREM
                ••• ••••0
        •••• •1012
       CP1030
                                  •••• •••• ••••            •••• •••• ••••
   •••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••
                         Limit of    C•ue•• of
     Item         Coverage        lneurance              Lo•• Form    Colneuranoe      Deductible      Plfftlum
      03      BUS INCOIIE S                     I0,000   SPECIAL                        72 HR
     Deacrlptlon:BUSINESB INCOME WITHOUT EXTRA EXPENSE
     Optional CoveragH~ -
     Buelna•• Income Other Than Rental Value
     Monthly Limit of Indemnity • 113
        -FORM      DA1E      PREii                   FCIUI   DATE    PREii          fORM    DATE     ~
        •••• •••• ••••0
       CP0032 1012
                                  •••• •••• •••• 0
                                 CPtD3D 1012
                                                            •••• •••• ••••
   •••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••




CP-DS(tNI)
        G001 1AOCI                                                              ACP CPP 3111n88171    11171M04    II   D01GM
        Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 40 of 115
                                        .......
                                              '


    NATIONWIDE MUTUAL INSURANCE COMPANY
                                                    '

                                                   COMMERCIAL PROPERTY SCHEDULE

Polley Number: ACP CPP           •7319171                        Polley Period: From 10l20#11 To 10f20/11
Named Insured: SHAMROCK GROUP OF COMPANIES, LLC

                                                  ...    Balldlng Na 02 ••         Total Pnllllum $

      OCCUMftCY GroUP- • MERCANTILE
      DHcrlptlon: CIA80UNE STATIONS 8l!LF SERVICE
      construction Type: NON.cOIIBU8TB.E
            FCIUI      DA1E     PREM                    FORII   DATE     PREii           FORII    DA1E    PREii
         •••• ••••
        CPOZ99 0807
                                ••••0                    •••• •••• ••••                  •••• •••• ••••
                                                        Cov1ra1•• Provided
   •••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••
                         Limit of    Ca1111e of
      Item          Cover!I&•        Insurance              Lou Form      Coinsurance       Deductlble      Premium
       01      BUILDING S     &0,000   SPECIAL                                                   1000
      Deecrlptlon:ITEEL CANOPY OVER 3 GAB PUIIPS
      OptloHI Cov•ra,••=
      Replacement Coe
      lnflatlon Guard  fft.
            FORM      DA1E      PREii                   FORII   DATE     PREii           FORII    DAlE    PREM
         •••• •••• •••• 0
        CP1030 1012
                                  •••• •••• ••••            •••• •••• ••••
   •••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••
                         Limit of    Caueea of
      Item          Coverage         lneurance             -La••· Fom     Coln• urance      Deductlble      Pntmlulll
       oz           PERS PROP
     Deecrlptlon:3 GAi PUMPS
                                 •                71,000    SPECIAL              111%            1000


     Optional Cover•,••:
     llefir• cement Coe
     In latlon Guard    2%
            FORII     DATE      PREii                   FORII   DATE     PREM            FORII    DATE.   PREM
        •••• •••• ••••0
       CP1030 1012
                                  •••• •••• ••••            •••• •••• ••••
   •••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••

                                                                                                                  . -.,:




CP-08(10-88)
         11101 1DIO                                         AGENT COPY
         Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 41 of 115
                                                                                              .....
                                                                                                  '•




    NA110NWIDE MUTUAL INSURANCE COMPANY


                                                        COMMERCIAL PROPERTY SCHEDULE

Polley Number: ACP CPP                 3007389171                     Polley Period:· From 10/20/111 To 10l20l18

Named Insured: SHAMROCK GROUP .OF COMPANIES, LlC

                                                    ••••     Prem lee No CM     ••••   Total Premium $
             Addreaa: HOS N HIGHWAY 229
                    CltJ: BENTON                                    State: AR                Zip Code: 72_011-7208
      Description: CONVENIENCE STORE W/2 GAi PUMPS                                                     ;\


            F0RII      DATE          PREii                 Fa.       DATE    PREM           F0RII           DATE   PREii
         •••• •••• ••••0
        CP71N 0707
                                                            •••• ••••
                                                           IL0l&2 0111
                                                                       ••••0               •••• •••• ••••0
                                                                                          IN7404 0107

    ··········································································------·
                      -         •• Balldlng Na 01 •• Total PntMlum S
                                  . : . -·.   . .   -
      au,,lur and Robltery Protective
      BR· Automatic Burg-larr Alarm •
                                                               Safeguard•
                                                               to a Ce~tral Station
      Protective Safe,uarda
      P-2 Automatic F re Alarm • to a Central Station
      Ocou~nay G r o ~ L E
      DHHIPtlon:               OR DRINK
      Construction Type: MASONRY NON.COIIBUS1&.E
            FORII      DATE          PREii                  PORII    DATE    PREii          FORII           DATE   PREii
            -••••
        CP0291
                     . X!!!..11
                       0807
                                     ••••
                                       . ci                 •••• 1012
                                                           CPNtt •••• ..••••
                                                                         -. -if           CP1211 •••• ••••
                                                                                           •••• 1000                  . Q

                                                           Covera1n Provided
   •••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••
                         Limit of    Caueee of
      Item          Coverage            · lnaur• nce           Losa Form      Colnaurance       Deductible          . Premium
       01           BUILDING -$;                210,000         SPECIAL                                 1000
      De1ortptton:CONVINIENCI STORE Wl2 GAS PUMPS
      Optional Covera1e•:
      Replace111ent Coit
      lnf~atlon Guard                  2%
            FORII      DATE          PREii                  FQRII    DATE    PREM           F0RII           DATE   PREii
         •••• •••• ••••0
        CP103D 1D12
                                                            •••• •••• ••••                  •••• •••• ••••
   •••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••




CP-DS (11-18)
            0001 1UOO
       Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 42 of 115


                                         •   -~--    --




   NATIONWIDE MUTUAL INSURANCE COMPANY


                                                     COMMERCIAL PROPERTY SCHEDULE

Policy Number: At;P CPP         3007389l71                          Policy Period: From 10IZ0/11 To 10/20J11

Named Insured: SHAMROCK GROUP OF COMPANIES, LLC

                                    Limit of                   Cauen of
     Item           Coverage        Insurance                  Losa Form    Colnaurance       Deductible     Premium
      OZ           PERS PROP    $                   30,000      SPECIAL            80%             1000
     Deacrlptfon:CONTENTS IN THE CONVENIENCE STORE
     Optional Coverage•:
     Replacement Coet
     Inflation Guard   n
           FORM       DATE     PREM                       F0RII    DAT!    PREM            FORII    DATE   PREii
        •••• •••• ••••D
       CP1030 1012
                                                          •••• •••• ••••                   •••• •••• ••••
   •••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••
                         Limit of    Caun• of
     Item           Coverage        ln•urance                  Lou Form     Cotnaurance       Deductlble     p,...Ium
      03           BUS INCOME $                     '8 1 000    SPECIAL            00%         72 HR
     Deecrlptlon:BUSINESS INCOME IMTHOU1' DTRA EXPENSE
     Optlonial Coverage•:
     Buelna" Income Other Than Rental Value
     Monthly Limit of Indemnity • 113
           FORII      DATE     P.RElil                    FCJRII   DATE    PR&il           FORM .. DATE    PREM
        •••• •••• ••••0
       CP0031 1012
                                  •••• •••• ••••0
                                 CP1030 10~2
                                                            •••• •••• ••••
   •••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••




CP-DS (1N9)
           1N10t   1aoo                                                                  ACP CPP   ~
       Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 43 of 115
                                            -,..




   NATIONWIDE MUTUAL INSURANCE COMPANY


                                                   COMMERCIAL PROPERrY SCHEDULE

Policy Number: ACP         CPP       3G07319S71                   Policy Period: From 10IZOl15 To 10/20/16
Named Insured: SHAMROCK GROUP OF COMPANIES, LLC

                                                   ••    Bulldlng No    02    ••     Total Premium $

     occupancy GrouP- - •RCANTILE
     Deecrlptlon: CIA80LINE STATIONS SELF SERVICE
     Conetr11ctlon Type: NON-COMBl'STIBLE
           FORII         DA1E       PRSI                 FORII   DATE    PREii             FORII     DATE   PREM
        •••• •••• ••••0
       CP02N 0807
                                                         •••• •••• ••••                    •••• •••• ••••
                                                        Covaragaa Provided
   •••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••
                         Limit of    Cauaea of
     Item           Coverage           lnaurance            Lna Form         Coinaurance       Deductible     Premium
                  .. .    - -   -           .  ..
      Dt            BUILDING         $     40,000            SPECIAL                                1000
     Deecrlptlon:STEEL CANOPY OVER 2 GAS PlM'S
     Optional Coveraaea:
     Replacement Coat
     Inflation Guard   2"
           FORII         DATE       PREM                 FORM    DATE    PREii             FCJRII    DATE   PREii
        •••• •••• ••••0
       CP1D30 1012
                                  •••• •••• ••••            •••• •••• ••••
   •••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••
                         Limit of    Caua" of
     Item           Coverage           lnaurance            Lo.. Form        Colneuranca       Deductible     Premium
      oz     PERS PROP
     Descrlptlon:2 GAS Pl.M'S
                              50,000
                                     •                       SPECIAL               .80%             1000


     Optional CoverafH:
     Refilacement Cos
     In latlon Guard   2%
           FORM          DAlE       PREii               Foa      DATE    PREM              FORM     DATE    PREM
        •••• •••• ••••0
       CP1030 1112
                                  •••• •••• ••••            •••• •••• ••••
   •••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••




CP-DI (1MI)
           DD01    tUOO                                                                                      1117114M   II   0014'18
     Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 44 of 115




EFFECTIVE DATE: 12.1>1 AM Standard Time,                                                     COMMERCIAL PROPERTY
     (at your principal place of business)                                                         CP 12 11 (10-CIG)

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


          BURGLARY AND ROBBERY PROTECTIVE SAFEGUARDS
This endorsement modifies Insurance provided under the foUowing:

     COMMERCIAL PROPERTY COVERAGE PART




               Premlaea                               Buildlng                     Prollctlve Safeguarda
                     No.                                No.                         Symbols Appllcabla




 Deacrlbe an, "BR-t"j



 • Information required to complete thla Schedule, if not shown on this endorsement, will be shown in the
   Declarations.

A.   The following la added to the Commercial                                   loud sounding gong or siren on the
     PropertJ Conditions:                                                       outside of the building.

     BURGLARY         AND     ROBBERY      PROTECTIVE                      c.   •aR-3" S8curlty Service, with a record-
     SAFEGUARDS                                                                 Ing ayetem or watch clock, making
                                                                                hourly round • covering the entire
     1. . Ae a condition of this Insurance, you are                             building, when the prem,!HI are not In
          required to maintain the protecllva devtcas                           actual operation.
          and/or aervlcea lilted In the Schedule
          above.                                                           d.   -SR••   The protective safeguard de-
                                                                                scribed In the Schedule.
     2.   The protective safeguard(&) to which this
          endorsement applies are Identified by the              B.   The following la added to the Exdullon8 aectlon
          following symbols:                                          of the Cauaea Of Losa • Special Form:

          a.   •sR-1• Automatic Burglary Alarm, pro-                  BURGLARY AND           R0B8ERY        PROTECTIVE
                                                                      SAFEGUARDS                              .
               tecting the entire building, that signals
               to:
                                                                      W'a wlll not pay for Ion or dam~• cauaed by
               1)    An outside central station; or                   or resulting from theft if, prior to tfie theft, you:
               2)    A police station.                                1.   Knew of any suspension or impairment In
                                                                           any proteclive safeguard ·llatad In the
          b,   ·sR-2· Automatic Burglary Alarm, pro-                       SChedule above and failed to notify ua of
               tecting the entire bullcUng, that hu a                      that fac:t; or

CP 12 11 (10-00)
                                                AGl!NTCOPY
                                                                                                             ·--
                                                                                                              Pap1of2
         Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 45 of 115




                                                                                                        . CP71180415

                    TIIS ENDORSEMENT CHANGES TIE POLICY. PLEASE READ IT CAREFULLY.

           EQUIPMENT BREAKDOWN COVERAGE SCHEDULE
    Ttis schedule provides supplement.my lnfonnation to be uaed with the following:

             EQUIPMENT BREAKDOWN COVERAGE

    JJIIII
    Equipment Breakdawn Is subject to lhe Linits of lnswance shown In the Declarations unless otherwise shown
    below:
        COVERAGES                                                 UMrTS
        Equipment Br8akdown Limit                                 $
           Business Income                                        $
           Exira Expense                                          $
           Service knm,ption                                      $

    SUBYNJIS
    The following coverages are subject to 1he subllmits of ilsurance shown in 1he Equipment Breakdown Coverage
    endorsement l.llless otherwise shown below: .                      . -   .... -.         ..
        COVERAGES                                                       suaiJurrs
          Expediting Expenses                                           $
          Hazardous Substances
          Spoilage
                                                                        s$ _ _ __
          @ _ _% Coinsurance
          Data Restoration                                              $
          •Fungus,• wet ROI, Dry Rot~ Bacteria                          s


    DEDUCTIBLES
       Combined; All Coverages                                          $
      Direct Coverages                                                  $
      lndiracl Coverages                                                $
                                                                        or _ _ _ hts.
                                                                        or _ _ _ times ADV
       Spoilage                                                         $
                                                                        or-" of loss, $ _ minilffllm

    LOCATIONS NOT APPbKi!BlE
    Equipment Breakdown Coverage applies to aD locations covered on lhe policy. unless otherwise shown below:
    Lptlqn Np,              Bplldlnq "9,              WfflP'PeeM1PUAP


   OlHER CONDITIONS




                All-. and conditions of 1h11 policy apply unlell modlled by this end0f9llllellt.

   CPTI 180415             l n c b f • ~ mal8rlal fl!/nuanae ServiaNOfflce, Inc., wllh Ill pennlaian.       Pag11 ol 1
At#CPP3CIO'nltl71                                    AGl!NTCOPY                                                .. G0141111
                   Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 46 of 115

                                             -,,



      Bev Harpravea
      From:                         deepa Rajkumar [deeparajlwmar@hotmaU.com]
      Sent                          Thursday, September 03, 2016 8:17 NII
      To:                         · Bev Hargraves
      Cc:                           Prabhu Blue Cross
      Subject:                      Re:Questions
                                                                       /~fr. ~..-A,,,/IMP4/5---~~
                                                                                             /4..~,q~.,,...t:'iltJ~
~Bev                                  ~-
    1.Monthly Inside sales :        /    "
-2. Phillips 66 SouthBend = $80,000 / month (V
 ,. Phillips 66 cabot "'$ 50,000 /    monthf).-W1'9'
,I- Haskell Food Mart=$ 60,000 / month • .,,.11fr'
 J.   First Street Foodmart = $ 25,000 / month ...-;,,f"
~1. Monthly gallons sold:
>• PhlRlps 66 SouthBend = 40000 gallons/ month ...,,..
 /. Phillips 66 Cabot= 45,000 gallons/ month _,_,,,,,,.
 I/. Haskell Food Mart= 25,000 gallons /month -Jff,.., •
 ,. First Street Foodmart = 20,000 gallons/ month - .:z.q,,,. .

      2. The age of building no Idea.Need to look thru county records.
         Just heat and air on Phllltps 66 south bend Is updated to new units last year.
         Structure of PhDllps 66 Southbend was updated before we purchased In 20U.
         Electricals were updated with all new energy saving lighting for canopy and inside store   completely for Phillips
      66 cabot.
      3. No claims on property.
      4. 1110 ~lafms on Workers Com_p.
                          I


      Hope this information Helps. Please make sure we have coverage for Tornado.

      Thanks
      Deepa.


      Sent from my IPad

      On Sep 3, 2015, at 7:08 AM, •eev Hargraves" <bth@>lpa.net> wrote:

               Thanks so much.

               Bev T. Hargraves
               870-338-3425
               Insurance and Bonding Since 1926
               <lmage003.jpg>

               From: deepe Rajlcumar [maflnideet:e@twrer@holmaO,mm]
               Sent: Thursday, September 03, 2015 7:08 AM
               To: BeY Hargraves
               Subject: Re: Questions

               WIii send you today for sure. Just got the monthly reports .
                                                                   1
            Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 47 of 115

                                                                                   .'\


                NATIONWIDE MUTUAL INSURANCE COMPANY                                                            18978
                ONE NATIONWIDE PLAZA                                                                   NEW IUSINISS
                COl!UIIBUS, OH 43215-2220

                                       COIIIIERCIAL GENERAL UABIUTY DECLARATIONS
  Polley Number: ACP GLD 30ll73l9671
  Named Insured: SHANROCK GROUP OF COIFANIE8, LLC
                     SHAIMOCK DEVELOPIIENT, LLC
          Addreaa:        . -· --- -. •••• • --.
                                                              I

           Agent: Trl-ltallt lnlurance Agenc                                 41-11878-CHB
         Address: MEIIPHIS TN                    38119   PRODUCER: HARGRAWS INSURANCE AGENCY

  Policy Period:     From 1Dl20l11 to 10l20/11 12:01 A.M. standard time at the address of the named Insured as stated
     ,               herein.

  In return for the payment of the premium, and subjecrto all the terms of this policy, we agree with you to provide the
  insurance as ~ In this policy.


  GENBW;-MICIREGATE LIMIT lathar·- IH'OCluctHolnDI oparalloM) -                                             2i000,000
  P R O ~ R A T I O N S AGGREGATE UMIT
  PERl0NAL AND     G INJURY UMIT
  l!ACH OCCUMENCI! UIIIT           .
  D\Wa& TO PRElll8ES RENTED TO YOU LIMIT (any
  IEDICAL EXPENSE UMIT (Illy  peraan)  one
                                                          one premllea)                           I•        2,000,000
                                                                                                            1,000,000
                                                                                                            1,000,000
                                                                                                              100,000
                                                                                                                1,000



  Retroactive Date (CG0002 only)
  Tliii"Niffiill lillln'd II':-· :UIIIITED· WdllUl'V· e&·
  Buslnesl of the Named ln1urad 11: CONVEMENCE STORE W/GAS S
  Audit Perlad: ANNUAL
  ENDORSEMENTS ATTACHED TO THIS POLICY
  SEE COMIIERCIAL GENERAL LIABILITY FORMS AND ENDORSEMENTS SCHEDULE


                                                                                  .)




                                                              TOTAL ADVANCE PREMIUM
                                                                                                 •
  Replacement or                             '
  Renewal Number                                                                                  I
  A PACKAGE MODIFICATION FACTOR HAS BEEN APPLIED

                                                          Counteralgnad   By-~~=~===~--
                                                                            AuUiorizicl &prnentaflvi
   GL-D(tD-11)
DIRECT BILL L7UK 1aot          cai..1a
                          Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 48 of 115

                                                         ....



        NATIONWID! MUTUAL INSURANCE COMPANY
        ONE NATIONWIDI PLAZA
        COLUMBUS, OH 4321f.nll


                                       COMMERCIAL Gl!NERAL LIABILITY SCHEDULE
   Polley Number: ACP GLO                         3007389971
         Item No., Location
             and Deacriptlon                      Code           Premium               Rates               Advance Premium
                                                  No.             Basia                  I
               of Hazards                                                      OTHER             PR/CO   OTHER    I    PR/CO
   001A      AR-001      1 H31                                  GROSS SALIS        PER TH0U8AND
   8TORE8-F00D CIR DRINK
   • • OTHER THAN NOT•
   FOR.PROFIT
                                                                    800,000     1,IOI       .081
                                                                                                          • '                •
   1213 S 2ND ST
   CABOT
   AR720233301
                                                                                             \
                                                                                    PER Tft()UIAND
                                                                                                              •
                                               13414            GALLONS

    .    ~   .. ~.   /.   •·.   . ..
                                                                   140,000      t.121             .1H
                                                                                                                             •
    CG7211
   1213 S 2ND ST
   CABOT
   AR720233301
                                                                GALLONS            PER THOUSAND
                                                                                                              •
   003A      AR-001                            13414
   GASOLINE STATIONS •                                              SD0,000     1.321      .111
   811.F SERVICE

   ·c1112n · ·· · ·
   29DI N HIGHWAY 221
   BENTON
   AR7201 '7209
                                                                                   PER THOUSAND
   OMA        AR-001
   8TORE8-F00D OR DRINK
   •• OTHl!II THAN NOT-
   FOR-PROFIT
                        11431                                   GROSS SALES
                                                                    720,000     1.808      .HI
                                                                                                          •                  •
   2901 N HICIHWAY 221
   BENTON
   AR720117209
   0OIA     AR-001
   GASOLINE STATIONS •
   SELF SERVICE
                                               13'14            GALLONS
                                                                    480,000
                                                                                   PER THOUSAND
                                                                                1,121             .111
                                                                                                            .,               $,


   CG7211




                                                                      Total Advance Other and PR/CO

                                                                    TOTAL ADVANCE PREMIUM                       I

   NOTE: For c1a.... based on payroll each Executive Oftlclr, Sole Proprietor or Partner may be subject to a fixed
         amount.
   GL-DS(12-13)
DR!CT Ill.I.              L7UK taoi
             Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 49 of 115
                                     ·-...




    NATIONWIDE MUTUAL INSURANCE COMPANY
    ONE NATIONWIDE PLAZA
    COWEUS. OH '3215-22211


                   COMMERCIAL GENERAL LIABILITY SCHEDULE

   Polley Number: ACP GLO     3007319171
      Item No., Location
        and Description       Code            Premium               Rates                 Advance Premium
                               No.             Basis
          of Hazards                                        OTHER     I     PR/CO      OTHER          I   PR/CO
   4071 HIGHWAY 214 IIIL
   ITARY ROAD
   JACKSONVLl.E
   AR720710000
   008A        AR..001     18431             GROSS SALES        PER THOUSAND
   ST0RESof00D OR DRINK
   - • OTHER THAN NOT·
   FOR-PROm
                                                 tao.ooo     1.808      .OH
                                                                                        •                       $1

   4071 HIGHWAY 284 IIIL
   ITARY ROAD
   JACKSONVILLE
  . AR720710000 .
   007A        AR-001      13414             GALLONS            PER THOUSAND
   GASOUNE STATIONS -
   SELF SERVICE
                                                 240,000     1.321           .1118
                                                                                             •                  s:
   CG7211
   713 S 18T,ST
   JACKSONVILLE
   AR72078100Z
   008A        AR;.oGf     1'8435            GROSS SALES        PElrTHOUSAND·
   ST0RESof00D OR DRINJ(                        300,000      1.801           .OIi            $                  s:
   • • OTHER THAN NOT- .
   FOR.PROFIT
   713 S 1ST 8T
   JACKSONVllJ.E
   AR720788002

   DATA COIIPROIIISE
   CVBERONE                                                                                      $.
   IDENTITY THEFT                                                                    INCUJDED




                                                   Total Advance Other and PR/CO        s,
                                                                          TOTAL ADVANCE PREMIUM            Si
  NOTE: For classes baaed on payroll each Executive Officer, Sole Proprietor or Partner may be subject to a fixed
        amount.
  GL-DS (12"'3)
0IAECT Bll    LNK 113111
               Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 50 of 115

                                   ...,



     NATIONWIDE MUTUAL INSURANCE COMPANY
     ONE NATIONWIDE Pl.Al.A
     COLUEUI. OH 43211-2220

                            COMMERCIAL GENERAL LIABILITY SCHEDULE OF INSUREDS
    POLICY      Number: ACP GLO 3807311171        POLICY Period: From 1o-20-11 To 10-Z0.11
    Named Insured: 8HAIIROCK GROUP ·OF COIIPANIES, LLC

    Insured Names

    001 SHAMROCK GROUP OF COMPANIES, LLC
    002 8HAMROCK DEVELOPIIENT, LLC
    003 stWaOCIC INTER;NATIONAL, LLC
    004 8HAIIROCK LANDINGS, LLC     LLC
    OH SHALLYA WHOLESALE DISTRIBUTING, LLC
    008 SHALLYA INTERNATIONAL LLC




   GL-01(08-80)
DIIEC1' BILL   LTUK 1111H                    AGaffCOPY                                  1117110414   •   DtleJ6
      Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 51 of 115
                                  . ,..



                                                                                        COMMERCIAL GENERAL LIABILITY
                                                                                                         CG80D11015

            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         DATA COMPROMISE COVERAGE
                      RESPONSE EXPENSES AND DEFENSE AND LIABILITY

Coverage under this endorsement Is subject to 1he                 age. The Common Polley Condilkx1s apply to cover-
following:                                                        age under 1hls Da1a Compromise COverage.

SECTION 1-AESPQNSE EXPENSQ                                        SECTION 1- RESPONSE EXPENSES
Data Comprvmlae              .                                    DATA eoMPROMISE COVERED CAUSE OF
Response ElCpenna Umlt:                  IG,000
                                          $                      LOSS
                                  Amual Aggregate                Coverage under this Dala Compranise Coverage
 SUbllmlts                                                       ~ applies only If aR d the fOIIOWing
  Named MalWare (Sec. 1)                  $     IO,ooo           conditions are met:
  Farenlllc IT Revfew:                    $      &,000           1. There has been a -personal dala compromise";
- Legal Rllvlew:                          $      &,000                  and
  PR~~                                    _$   _ l,DDO __        . 2.   Such ."per8onal data compromiaa" is first
               Any one "Personal Data Compromise"                       cf1SCOV8111d by you during 1he policy period tor
Response Expenses Deductible: $      2,&00                              which 1his Data Compromise Coverage
           Any one "Penlonal Data Compromise•                           endarsement Is appllcable; and
                                                                  s. SUch "personal data compromise" is reported to
s&CTl0N 2- DEFEN§I AND LIABIUJY                                         us within 60 days after the date'_.il. ia first
                                                                        dscovered by you.
                                                                   COVERAGE-SECTION 1
                                          $     21,000             If the thl98 condllions Dated aboVe In DATA
                                 AnnualAam!gate                   CQMPRQMIS& - G8YeREt> GAUSE OF-LOSS
                                                                 ··have been met, then we wlll provide cownge for
Data Compromise                                                  the following expenses when they arise cfireclly from
Uablllty Lbnlt:                          25,000
                                          $                      the covered cause of loss and are necessary and
                                 Annual Aggragate                reasonable. Coverages 4 and 5 apply only If thara
Sublmlts                                                         has been a nOlificalion of the "panlonal dala
 Nlllllld Malwan(Sec. 2)        $     &0,000                     compromiH• 10 •affacled Individuals. as        covered
             Any one "Personal Dafa Compromise"                  under ooverage 3.                              ·· ·
Delena• and Llabllty Dldldlble: S        2,IOO                   1. Forlnllc rr Ravtew                      _..
                        Each •Oafa Compromise Suit"                  Prol'esalonal lnfonnation technologies·ffview if
                                                                     needed to determine, within the oonatraints of
The following Data Compromise Coverage has ~
                                                                     what is possible and n,asonable, the natlre and
                                                                     extent of the "personal data compromise". and
a'ldonled  onto your Canmarcial General l.iablly                     the number and Identities of 1he •affected ..
coverage as a matter of convenience for policy isau·                    individuals·.
ance. lhe coverage and service provided under this
endorsement are separate from yc,ur Commercial                          This does not Include costs to analyze, rasearch
Genesal Liability coverage. Data Compromise Cov-                        or determine anyof the folowing:
erage incuies Alimburaanent of specillad legal                          a Vulnarabltlas In systems, proceduras or
expenses aa well as defense and. llabllly against                           phyaical 88ClA'ity;
cer1a1 clalma, but such CCMl'8g8 Is eublect to 1he                      b. Compla,oe wfth PCI        « other    lnciustry
Data Compromise cavemge nmn. lht Bmlt and                                     security Slandard8: or
dedudibl& applicable to Data Compromise Cover-
age ant sepand8 fnxt'I the Blnlla 111d deducll>lea llat                 c.    The nabl8 or extent of Iola or d8plage 1D
                                                                              data 1hat Is not "personaDy ~Identifying
apply to your commercial General Liability cover-
CG8011101&                                        02008, 2009, 2012                                          l'llaa1Gfl
                                 Includes material O ISO Services. Inc•• wllh pemalon
                                          a wall aa o t . ~ malallal
                                                    AGINl'COPY                                                  .. G0t48ff
      Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 52 of 115

                                                                                      ·-,                            J
                                                                                            '

                                                                                     COIIIIIRCIAL GENERAL LIMIILlTY
                                                                                                            CG8014101t

                                  CYBERONECOVERAGE
                   COMPUTER ATTACK AND NETWORK SECURITY LIABILITY
           TtlS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
  The following CyberOne coverage has been endorsed             The followlng Is added as· an Addlllonal eo,,erage:
 onto your Commercial General Liability coverage • a
  matter of convenience for policy issuance. The cover-         SECTION 1 -COMPUTER ATTACK
 age and serviee provided under this endorsement are
 separate frDm your Commercial General Uabdlty                 SECTION 1 - COVS,ED CAUSE OF LOSS
  coverage. Cyber()ne Coverage inckldes defen• and             This Compuler AUa:l coverage apples only              if all of
  liabl1ity agalnsl certain clalma, but such coverage Is       the following comfdlons ant met
  subjeet to the Network Security Liability coverage
  Omit. The RmltS and deducllbles appllcable to this           1. There has been a "Computer atlaek"; and
· CyberOne oovarage are separate from the linits and           2. SUch 4computer attack" is first dl8coveAtd by you
  deduellbleS that apply to your Commerdal General                  during tha polio)' period for which 1his
  LJabllity coverage. The Common Policy Concltlons                  endorsement Is applicable; and
  apply to coverage under 1h11 CyberOne coverage.              3. Such "computer attac1c• is reported to us as soon
  Coverage under this endorsemart is subied la the                  as practicable, but i1 no event more than 60 days
  following SCHEDULE:                                               after the dale it is llrst diScDvered by )'OW,..

§f'iIJ9N 1 COIIPLQ'ER ATIACK                                    SECrlON 1 -COVERAGES PROVIDED
                                                                If al three of the candilions listed above in SECTION
Computer Attack Limit                $     I0,000               1 - COVERED CAUSE OF LOSS have been met,
                                     Annual Aggrega1e           then we wiH provide you the followtna coverages for
                                                                loss diredly ~Ing from such •computer allack".
                                      $ !XCLUDED                1, IJalliFraalonlBali
                                      $ EXCLUDED                     We wll pay yoc, necessay and reasonable •dala
                                      $ EXCLUDED                     rastoratiOn 008t8•.
                                      PerOocurrence             2. Data fll.cnaUan
                                      $      1,000                 We wll pay your necessary and reaaonable "data
                                                                    ra-creationcoata•.                          ,,. __ ..
                                      Per Occurrence
                                                                3. Syatem Restmatlon
IICJl9N a- NEJWPRK §ECURJIY LIABILQY                               We WIii pay yow'- necessary and reasonable
                                                                   "ayatem rastOlatJon costs·.             .
Natwark Security Llablllty Umlt        S                        4. 1.oa1 ot Business
                                   Annual Aggregate
                                                                   We wil pay yaur actual "buSlness lneome lose"
                                                                    and ~ necessary and reasanabla •extra
Network Security Delena Limit          S                            expensea•.
                                   Annual Aggregate            S. PubllD Rlllllona
                                                                    If you suffer a covered "business income loss•, we
                                                                    wHI pay far 1he services of a pn,fes8ional public
                                       •
                                      Per Occunence
                                                                    relatlons 111:m to assist you In conmunlcaling your
                                                                    response tD the "Campullr attack· to,the madla,
                                                                    thtt public and ,our euslomers, cllan1B a,
Netwark Security LlilbUlty Opllonal Coverage                        membelS.
 aN Party 8ullna1 lnfonna1lon _ _ _ __
CG80141015                                               02013                                                   Pap1al7
                                  Includes mallal'lal 0180 Servfcea. Inc.. wbh pannls8lcn
                                           u well ~ other copyrighted material
                                                AGl!NTCOl"t                                                                 N   IIOtOII




                                                                                                                   .,
                   Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 53 of 115


                                                ··.....

                    Nationwide•
                    On Your Side'"


                                                            COM-PAK SUMMARY
                                                                    PRINTED 10/28/2011
                                                                                                                       0NI! NATIONl,\1DE PlAlA
                                                                                                                    COLUMBUS, OH 43215-2220
      Number:                                                                          Effective from 1Clt20l2011          to 1lll20/Z011
      Named Insured:              8HAIIROCK GROUP OF COMPANIES, LLC


      MalUng Address:


      Agency Name:                Tri.Stile~ Aglncy lnO

      AgenC'f Address:            IIEMPHl8 TN 31119
      Prilduclr.                  HARGRAVES IN8URMCE Alll:NCY



Dlvlalon                   Prognat                                                                TatllPIWllum                        Ca1111111181an


  A            COMMl!RCIAL asmuL LIABILITY (NATIONWIDE)                                               $                               $
  8
  C
               COMMERCIAL PROPERTY (NATIONWIDE)
               COIIIUIRCIAl. UIIBRII I A (NATICINWID& MUTUAL FIRE)
                                                                                                      $

                                                                                                      •
                                                                                                                       t
                                                                                                                                     •




                                                                           Estimated Total Premun:                    $
                                                                           Eatillaatad Total Commlseion:

      §',.__
          """ ··-·----·-
           _ . _ ..................... a, . . . . -



      PAKSUMD1D8
DIRECT BILL        EHPml                                  2011300      ABENJCOPY                                                          •    Olt1G11
            Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 54 of 115




                NATIONWIDE MUTUAL INSURANCE COMPANY                                                       41-18978
                ONE NATIONWIDE PLAZA
                COLUll8U8, OH 43211-2ZZO

                        CHANGE OF DECLARATIONS ENDORSEMENT - COMMERCIAL PROPERTY

   Polley Number ACP CPP 30D73lll71
   Named Insured -• ..
     & Address
                            ·oc
                          8ROUP ut- ~~--- . -··--• LLC
                 SHAMR K ~ nPUS:NT, LLC
                                                       AP..
                     -·-·····
   Polley Period: Covers From: 10/20/11                   TO 10120/18        12:01 A.M. Standard Time
   Effecllve Date of Thia Endoraement:                        12/17/11       12:01 A.M. Standard Time
   Agent             Tri-State Insurance Agency Inc                          41-18978
   Addre11           5546 MURRAY AVE.
                     SUITE 107
                     MEMPHIS TN                                      38119
   Thia policy Is changed._ folowa: Codes: Add• (A), Deletea (D), Change= (C)                   Premium
  THIS 18 -NOT A BILL • SEE ·YOUR
           . ii,~.
                                           • ILLING   ITATEIIINT • NO PREMIUM CHARGE •            o.oo
                                  '·i" -




  CP AM EN (1NI)
IIIIECT ILL N           11111                                                                  91171N04    II   00111N
                     Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 55 of 115



                                                                                                          EXHIBrT

                                                                                                   I     "If/.                  n
                                                                                                                                0
                                                                                                                                a:
                                                                                                                                 ==
                                                                                                                                ·m
                                                                                                                                ::a
1
                                                                                                                                n
--
                57   e        X    PZ'



                SHAMROCK GROUP OF OOMPANIBS, LLC
                                                                                                                                -
                                                                                                                                >
                                                                                                                                r-
                                             PLEASE KEEP THIS FOR YOUR RECORDS
                We are pleased to serve your business Insurance needs. our company Is committed to
                                                                                                                                ~
                providing you high quality 1....-nce protection and superior service.
                If you should have any questions about your Insurance portfolio or If you Wish to make a                        ~
                                                                                                                                G)
                change to your policy, please contact your agent.
                IMPORTANT INFORMADON ABOUT YOUR POLICY ••••
                                                                                                                                m
                                                                                                                                 I
                Please spend a few minutes to read and understand your policy. Some Items to which you
                should pay special attention are as follows:
                         •   Special Required state Notices. These notices, when included,' point out specific
                             Items concemlng your policy. We urge you to read them.
                         •   Declarations Page. This shows such ilformation as your name, address, the
                                                              ~~ized!e!'llli!~-,,~-~~ 1~ 0! ~~~ ro~. p~m
                             ~~eunts~~ ~nd--~the-···d,_.t!1dividu~
                             amo     ,a o r m                      a1u: nmrmaU11n.
                         •   Coverage and Endorsement Fonns. This Is the section of your policy which
                             provides pollcy and coverage Information. Please read It carefuly.

                POLICY NUMBER                                        BILLING ACCOUNT NUMBER
                ACP          ~71


     Your Commercial Insurance Portfolio
     Courtesy of :
                AGENCY - TN- 80383                    412811297



                CLARENCE MOSLEY, JR.
                4132 ELVIS PRESLEY BLVD
                MEMPHIS TN 38116-5857


                AGENCY PHONE # 901-346-2550



     'llR£CT BILL                 WH3        091119         INSURED COPY                                            Zl GUN147
              Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 56 of 115

            r.


         Nationwide·
           Is on your side

                                                                                                            IN 74420307

        *******                    IMPORTANT INSURANCE INFORMATION                                     *******
      Please read tlis Notice carefully. No coverage is provided by this notice nor can It be construed to replace any
      provision of your pollcy. You should read your poftcy and review your declarations page for complete information
      on the coverages you are provided. If there is any conflict between the policy and this notice, the provisions of the
      policy shall preval.

                             CONSUMER REPORT INQUIRY NOTICE
      Consumer reports, lncludlng credit history may have been ordered from a consumer reporting agency to
      underwrite and/or rate your Insurance policy. You have the right to access this information and request correction
      of any lnac:curacles. Your consumer reports, including your credit history are not affected In any way by our
      inquiry.

      We •~ committed to respecting your privacy and sareguarding your personal lnfonnatlon.




      IN 7442 D307                                                                                             Page1 of1
ACP     31M-7318571          WH3   19'a3             INSURED COPY              IN7442030100   Ollll2               32 C111M1•
                     Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 57 of 115



      afl
      U• Nationwide·
                  lsonyo,rslde




                                                              COM-PAK SUMMARY
                                                                        PRINTED 09111/2019
                                                                                                                  ONE NATIONWIDE PLAZA
                                                                                                                 COLUMBUS, OH 43215-2220
      Number:                                                                              Effective from 1oaat2018        lo 101211121110
      Named Insured:                  SHAMROCK GROUP OF COIIPAIIES, LLC



      MaBlng Address:


      Agency Name:                    CLARINCE IIOSU!Y, .1R.                                                                      3Z
      Agency Address:                  IIEIIPHIS TN 38118-IN7
      Procu:r.                        Cl.ARENCI! MOSLEY, ,IR.



Division                      Propam


  A            COIIIERCIAL GENERAL UABLITY (NATIONWIDE)                                                    $
  B            COIIIIERaAL PROPERTY (NATIONWIDE)                                                       $
  C            COIIIIERCIAL UMBRELLA (NATIONWIDE MUTUAL FIRE)                                              $.'




   E·. . ._. . . ___
           ,_....,....,..._ ......................       -
       lac:.n-Ptll I•• pOlllllloef I..,,..._ pallcla wll,ch-lllCINDiM
                                                                                Estimated Total Premium:               $




      PAKSUM0108
             El.81•                         WH3                           INSURED COPY                                                   32   OOOtl.
          Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 58 of 115

                                                             N   CHR1




 w
 Q
 iz
 -~
 0

 z
 ~




 --
7~---

 .J


  -I
 .J
 -I
 C
-~
 LLI
 z
 w
 CJ
 .-r..:
                  Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 59 of 115



    NATIONWIDE .MUTUAL INSURANCE COMPANY
    ONE NATIONWIDE PLAZA
    COLUMBUS, OH 43215-2220




   Named Insured: SHAMROCK GROUP OF COMPANIES, LLC
                         SHAMROCK DEVELOPMENT, llC
              Address:   ...... --··----
                                  -- - -- ___ ..
                                        ._.
                                           -
                                                 ..             s



                                              IMPORTANT INSURANCE INFORMATION




                                       IMPORTANT NOTICE FOR RENEWAL POLICIES

   In an effort to keep yc,ur Insurance premium as low as possible, we have streamlined your renewal policy. We have
   not Included printed copies of policy forms and endorsements that have not changed from your expiring policy unless
   they Include varlable information that Is unique to you. Please refer to your prior policies for printed copies of these
   forms. If you desire copies, they are available upon request from your agent.




   IN 5017 (OS-93)
DIRECT BILL     UDP 11114                              INSURED COPY
        Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 60 of 115




                                                                                                 IN75030818

  *******                     IMPORTANT INSURANCE INFORMATION                                     *******
Please read this Notice carefully. No coverage Is provided by this notice nor can It be construed to replace any
provision of your policy. You should read your policy and review your declarations page for oomplete information
on the coverages you are provided. If there is any conflict between the policy and this notic:e, the provisions of the
policy shall prevail.


            ARKANSAS IMPORTANT INSURANCE INFORMATION

Thank yoo for choosing Nationwide9 to help you protect what's important to you. We value your business and want
to ensure tha1 you have the current Arkansas customer service contact information if you need assis1ance.
We are here to serve you. As our policyholder, your satisfaction Is very important to us. If you have a question
about your polcy or Hyou need assistance with a problem )'OU may oontact your ilsurance agent. Please refer to
your po&cy documents for your agent's contact information.
If your agent is unable to assist you, please contact us as folows:

                                               Nationwide lns11'811C8®
                                     Attention: CUstomer Relations Department
                                                One Nationwide Blvd.
                                             Columbus, OH 43215-2220
                                              ran Free: 1-877-689-68n
                                             Web: www.naJionwide.com



                                         Arkansas Insurance Department
                                           Consumer Services Division
                                             1200 West Third street
                                              Little-Rock, AR 72201
                                      Phone 501-371-2640 or 1·-800-852-5494
                                                Fax 501-371-2749
                                     Web: www.jnsurance.arkansas.gov/contact




IN75030816                                                                                                 Paa•1 ol 1
                    DIRECT BILL UDP1821         INSURED COPY
            Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 61 of 115




                                                                                                         IN78091115

      *******                    IMPORTANT INSURANCE INFORMATION                                   *******
    Please read 1hls Notice carefully. No coverage is provided by this notice nor can it be construed to replace any
    provision of your poficy. You should read your policy and review your declarations page for complete lnfonnatlon
    on 1he coverages you are provided. If there is any conflict between the po&cy and this notice, the provisions of the
    policy shall prevail.

            DATA BREACH & IDENTITY RECOVERY SERVICES
    Data Breach services lntonnatlon:
    Through a partnership with Hartford Steam Boiler, you have access to a data breach risk
    management portal called the eRiskHub8. The portal is designed to help you understand data
    information exposures, help you plan and be prepared for a data breach, and establish a
    response plan to manage the costs and minimize the effects of a data breach.

    Key features of the portal include:
       • Incident Response Plan Roadmap - suggested steps your business can take following
          data breach incident. Having an incident response plan prepared in advance of a
          breach can be useful for defense of potential litigation.
       • Online Training Modules - ready-to-use training for your business on privacy best
          practices and Red Flag Rules.
       • Risk Management Tools- assist your business in managing data breach exposures
          Including sett-assessments and state breach notification laws.
       • eRisk Resources - a directory to quickly find external resources on pre and post-breach
          discfpTines; - -- · -·     · · · ·· - -· ·         - ·- - · - -           -· - - -
        •   News Center - cyber risk stories, security and compliance biogs, security news, risk
            management events, and helpful industry links.
        •   Leaming Center - best practices and white papers written by leading authorities.

   To access the eRiskHub®portal:
        •Enter https://www.eriskhub.com/nationwide in y~ur browser.
        •Complete the information, Including your name and company. Your User ID and
         Password are case-sensitive.
       • Enter your assigned access code: ·
       • Enter the challenge word on the screen, and click ·submir and follow the instructions to
         complete your profile setup.
       • You can now login to the portal.

   You also have access to a help-line to answer breach related questions. Insureds having
   questions pertaining to how to prepare for a breach, help in identifying a breach, or other
   questions pertaining to breach related best practices can call our breach preparedness help~
   line. Experienced professionals are able to provide lns[ghts to hep Insureds understand the
   complicated environment pertaining to breaches of personal Information. The breach
   preparedness help-line is 877-800-5028.

   IN78 091115                                                                                              Page 1 of 2
AO GLO 3N7381171        DIRECT BILL UIDP1115       INSURED COPY                                                 31 OCICM1M
                  Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 62 of 115




                                                                                                                               BR 9955 (06 15)
                                                         PREMIUM AUDIT NOTICE
                                                   PLEASE READ THIS NOTICE CAREFULLY!

        The following information is intended to explain the premium base on poflCies written "Subject to Audit.·

        This poffcy was issued with an estinated premium which requires an adjustment after the policy expires. Premium
        bases for this type of policy vary according to such factors as payroll, sales receipts, cost of work, galons, etc.
        incurred during the term of the policy. After the policy expires and the actual amount of these variables can be
        determined, the estimated premium is adjusted to develop the f11181 premium. If the final premium is less than the
        estimated premium, the difference will be refunded. If it is more, you will receive a bil for the additional premitm.

        An accurate Premium Audit is a benefit to you and your business. We recommend the person(s} in charge of
        keeping your financial records be aware of insurance auditor needs. Records that are accurate and properly
        maintaried allow us to complete the audit and to apply, when applicable, certain premium saving rules and/or
        ensure that you are paying the correct amount for your coverage needs.

        WHO WILL CONDUCT THE AUDIT?
        When the policy expires a final audit will be requested. This wiU be done by one of the following methods:
               1) Mailing a premium aucftl form and/or notification to you; and
               2) A premium auditor representing our company wm call you for a telephone audit of your records; or
               3) A premium auditor representing our company will visit you for a physical _audit of your records.

        This audt of your records wit pertain to the variable factors that apply to your policy. You are assured of complete
        confidentiality by 1he auditor and the insurance company persomel.

        WHAT RECORDS WILL BE NEEDED?
        The basis of premium tor a Workers Compensation or General Liability poHcy may be total remuneration, including
        wages and other.considerations given to an employee for services rendered.

.. .. __ _Tttf;! P.r~mium. -~c;l-~P!'. _W,11_ ~~!!l~ llf'!cf_a..l!!:!it. aj! Qf ~r records that relate tc) your _p_oiicy. _The f!(l~ired reoords will
          vary depending upon the type of coverage you have. In most cases, the auditor wit be able to obtain the necessary
        audit data from two or more of the following records:

        Payroll Journals with monthly/quarterly totals
        Quarterly Tax Reports
        General Ledgers
        Individual Earning Cards with monthly/quarterly totals
        Certificates of Insurance for sub-corttractors
        Vehicle descriptions (include purchase date and date sold}

        in the course of the audit, the Auditor may ask some questions about your records and personally observe the
        various aspects of your business operations. This win assist the Auditor in properly classifying your operations and
        employees. If a new operation is revealed or an existing operatron was unknown to us, additional classifications
        and exposure bases wll be added to your policy and audit. This will affect the premium charged for your insurance
        coverage.
        HOW SHOULD YOUR RECORDS BE KEPT?
        Payroll: Many of the premiums for your insuranoe are based on payroll which is defined as total remuneration.
        Remuneration includes:

                  Wages                                             Vacation Pay
                  Commissions                                       Sick Pay
                  Bonuses                                           Payment for Piece Work
                  Overtime Pay                                      Other Dollar Substitutes
                  Holiday Pay


        BR 9955 (06 15)                                                                                                       Page 1 of 2
  ACP GLO 3047318571             L80P     11H4                   INSURED COPY                                                              32 00041118
                  Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 63 of 115



                  NATIONWIDE MUTUAL INSURANCE COMPANY                                                          80383
                  ONE NATIONWIDE PLAZA                                                                   RENEWAL
                  COLUMBUS, OH 43215-2220

                                    COMMERCIAL GENERAL LIABILITY DECLARATIONS
              .
   Policy Number: ACP GLO 3CM7319571
   Named Insured: SHAMROCK GROUP OF COMPANIES, LLC
                  SHAMROCK D~l.nNB:.111'1 LLC
        Address:


          Agent: CLARENCE MOSLEY, JR.                                          41-80383-027
        Address: MEMPHIS TN                    38118     PRODUCER; CLARENCE MOSLEY, JR.

   Polley Period:    From 10/20/19 to 10f20/20 12:01 A.M. standard time. at the address of the named insured as stated
                     herein.

   In return for the payment of the premium, and subject to all the terms of this policy, we agree with you to provide the
   insurance as stated in this policy.
   LIMITS OF INSURANCE
   GENERAL AGGREGATE LIMIT (other than Dl'Oducts-comPleted operations)                                          2,000,000


                                                                                                    I
   PRODUCTS-COMPLETED OPElfATIONS AGGREGATE LIMIT                                                               2,HO,OOD
   PERSONAL AND ADVERTISING INJURY LIMIT                                                                        1,000,aaa
   EACH OCCURRENCE LIMIT                                                                                        1,000,000
   DAMAGE TO PREMISES RENTED TO YOU LIMIT (any one pnmlsas)                                                       100,000
   MEDICAL EXPENSE LIMIT (any one penon)                                                                            5,000



   Retroactive Date {CG0002 only)
   The Na.rntm ln1Ym!i is: LIMITED L~l~JTY ~
   Business of the Named Insured Is: CONVENIENCE STORE W/GAS S
   Audit Period: ANNUAL
   ENDORSEMENTS ATTACHED TO THIS POLICY
   SEE COMMERCIAL GENERAL LIABILITY FORMS AND ENDORSEMENTS SCHEDULE




                                                               TOTAL ADVANCE PREMIUM                t
   Replacement or
   Renewal Number      ACP GLO 3037388571
   A PACKAGE MODIFICATION FACTOR HAS BEEN APPLIED

                                                          Countersigned By----.-......---.--.-....----.-....----
                                                                                  Auihorized Representative
   GL-1>(1N8)
DIRECT BILL   LIDP 1111M                               INSURID COPY            ACP GLO 3047388571       1117IIMOII   32   OIICN151 :
           Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 64 of 115




                        NATIONWIDE MUTUAL INSURANCE COMPANY
                       MUTUAL COMPANY CONDITIONS ENDORSEMENT
    POLICYHOLDER MBtBERSHIP IN THE COMPANY
    (Applcable Only to Polcles Issued by Nationwide Mutual Insurance Company In Slates other than the State of
    Texas)
    Because this poftcy Is issued by Nationwide Mutual Insurance Company (the "Company'1, the first named Insured
    lsted on the declarations page ("named lnsurecr) Is a member of the Company Issuing the poHcy whle this or any
    other policy issued by the Company is In force. While a member, the named Insured Is entitled to one vote only-
    regardless of the number of polcies Issued to the named insured- either In person or by proxy at meetings of
    members of the Company.
    The annual meeting of members of the Company will be held eac;h year at the Home Office of ~e Company In
    Columbus, Ohio,· at 1O a.m. on the first Thursday of Aprl. If the Board of Directors of Nationwide Mutual Insurance
    Company should elect to change the time or place of that meeting, the Company wlll mail notice of the change to
    the member's last known address. The Companywil mall lhls notice at least 10 days In advance of lf'le meeting
    date.
    This policy Is non-assessable, meaning that the named Insured Is not subject to any assessment beyond the
    premiums required for each policy term.
    POLICYHOLDER DIVIDEND PROVISIONS
    The named Insured Is entitled to any Dividends which are declared by tie Board of Dlractors of the Company In
    accordance with law and which are appHcabla to coverages provided in lhls pollcy.

    POLICYHOLDER IIEIIBERSHIP IN lHE COMPANY IN TEXAS
    {Appticable Only to Pollcles Issued by Nationwide Mutual Insurance Coff1)8ny In the State of Texas)
    1. MlffUM;S--·MEMBERSf11P-AND VOllNG·N8ltGE.· lhe·named·IMureEt is-n;etiffed-lhat. by-viFtue-of this
    policy, the named insured is a member of the Nationwide Mutual Insurance Company of Columbus, Ohio, (the
    "Company") and Is entltled, as Is lawfuRy provided In lhe charter, constitution, and by-laws to vote eltier In person
    or by proxy In any or all maeti"lgs of said Company. Each member Is entitled to only one vote reg~ass of the
    number of pollolas owned. The annual meetings of the members of the Company are held in the Home Offioe, at
    Columbus, Ohio, on the first Thursday of April, in each year, at 10:00 o'clock a.m.
    2. MUTUALS- PARTICIPA110N CLAUSE WITHOUT CONTINGENT LIABILITY. No Condngant LlablDty: This
    policy Is non-assessable. The named Insured Is a member of the Company and shall participate, to Iha extant and
    upon the conditions fixed and ~tenninad by lhe Board of Directors In accordance with the provisions of law, in
    the distribution of dividends so fixed and determined.
    POLICYHOLDER DIVIDEND PROVISIONS
    The named Insured shaA be entllled ta participate In a dls1rlbutlon of the surplus of the Company, ~s determined
    by Its Board of Directors from time to time, after approval In accordance with the provision of the Texas Insurance
    Code, of 1951, as amended.
    IN WITNESS WHEREOF: Nationwide MU1Llal Insurance Company has caused this policy to be signed by its
    President and Secrelary, and countarslgned by a duly authorized representative of lhe Company.




                               Secretary                                                 President



    SP00O10918                                                                                          Page1 of 1
ACf GLO »173111171                                 IISURID CGPV                                                  32 . .11,
               Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 65 of 115



    NATIONWIDE MUTUAL INSURANCE COMPANY
    ONE NATIONWIDE PLAZA
    COLUMBUS, OH 43215-2220


                   COMMERCIAL G£NERAL LIABILITY SCHEDULE

   Policy Number. ACP GLO      3047369571
      Item No., Location
                               Code         Premium                   Rates                   Advance Premium
        and Description
                                No.          Basis
          of Hazards                                          OTHER     I     PR/CO        OTHER         I     PR/CO

   OOlA     AR-001      18435          GROSS SALES                PER THOUSAND
                                                                                                     •
   STORES-FOOD OR DRJNK
   - - OTHER THAN NOT-
                                              389,563          2.043       .049                ••                       ••
   FOR•PROFIT
   CGl137
   1213 S 2ND ST
   CABOT
   AR720233301
            AR•OOl                     GALLONS                      PER THOUSAND
   002A
   GASOLJNE STATIONS -
   SELF SERVICE
                       13454
                                           238,372             1.388           .111
                                                                                               •                        $'.


   C87211 CG8137
   1213 S 2ND ST
   CABOT
   AR720233301
            AR•OOl                     GALLONS                    PER THOUSAND
                                                                                               •                        •.
   003A                13454
   GASOLINE STATIONS -                     138,792             1.388       • 171
   SELF SERVICE

   CG721'1 CG8l37
   2905 N HlatnfAY 229
   BENTON
   AR720157209
   004A     AR•ODl      18435          GROSS SALES                  PER THOUSAND
   STORES-FOOD DR DRINK                       300,456          2.043           .049                                     $.
   •• OTHER THAN NOT•
   FOR-PROFIT
   CG8137
   2H5 N Hl8HtfAY 229
   BENTON
   AR720157209
   OOSA     AR•OOl    13454            GALLONS                      PER THOUSAND
   GASOLINE STATIONS•
  .SELF SERVICE
                                           332,521             1.388        • 171
                                                                                               •                        $:.


   C87211 CG8137


                                                Total Advance Other and PR/CO

                                                                            TOTAL ADVANCE PREMIUM
   NOTE: For classes based on payroll each Executive Officer, Sole Proprietor or Partner may be subject              to a fixed
         amount.

   GL-0S (12-93)
DCRECT BILL   UDP 1121M                              INSURED COPY               ACP GLO 3047311571       1817SCMCM     32     OOIM180
              Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 66 of 115



    NATIONWIDE MUTUAL INSURANCE COMPANY
    ONE NATIONWIDE PLAZA
    COLUMBUS, OH 43215-2220


                   COMM£RCIAL GENERAL LIABILITY SCHEDULE

   Policy Number: ACP GLO      3047369571
       Item No., Location
         and Description       Code         Premium               Rates                  Advance Premium
                                No.          Basis
           of Hazards                                     OTHER     I     PR/CO        OTHER      I      PR/CO
   4071 HIGHWAY 294 NJL
   ITARY ROAD
   JACKSONVILLE
   AR720760000
   006A     AR•OOI      18435          GROSS SALES              PER THOUSAND
   STORES•FOOD OR DRINK
   •- OTHER THAN NOT·
                                           532,82'i        2.043           .Oli9        •.
                                                                                                                   ••
   FOR•PROFIT                                                                      \
   C81137
   4071 HIGHWAY 294 MIL
   ITARY ROAD
   JACKSONVILLE
   AR720760000
   007A     AR-001     13454           GALLONS                  PER THOUSAND
   GASOLINE STATIONS -                        206,063      1.ua            .111
   SELF SERVICE

   CB7211 CG8137
   713 S 1ST ST
   JACKSONVILLE
   AR720766002
   008A        AR•OOl       18435      BROSS SALES              PER THOUSAND
   STORES-FOOD OR DRltlC                   353,120         2.043           .049
   •• OTHER THAN NOT•
   FDR-PROFIT
   C88137
   713 S 1ST ST
   JACKSONVILLE
   AR720766002

   DATA CONPRCINISE
                                                                                             ••
   CYIERONE                                                                               $J
   IDENTITY THEFT                                                                  INCLUDED




                                                Total Advance Other and PR/CO

                                                                        TOTAL ADVANCE PREMIUM                  t
                                                                                                                   •
   NOTE: For classes based on payroll each Executive Officer. Sole Proprietor or Partner may be subject to a fixed
         amount.                                                          ·

   GL-DS (12-93)
DIRECT BIU.   L8DP 192N                          INSURED COPY               ACP GLO 3047a571      8IJ17&0404       32   OOIM181
                Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 67 of 115



   NATIONWIDE MUTUAL INSURANCE COMPANY
   ONE NATIONWIDE PLAZA
   COLUMBUS, OH 43215-2220

                             COMMERCIAL GENERAL LIABILRY SCHEDW OF INSUREDS
   POLICY        Number: ACP GLO 3047388571         POLICY   Period: From 10-20-19 To 10-2°"20

   Named Insured: SHAMROCK GROUP OF COMPANIES., LLC

   Insured Names

   001 SHAIIRDCK GROUP OF CGltPANIES., LLC
   002 SHAMROCK DEVELOPMENT., LLC
   003 SHAMROCK lNTERNATJDNAL, LLC
   004 IIWIRDCK LANDINGS., LLC      LLC
   005 SHALLYA WHOLESALE      DISTRIBUTINI, LLC
   GD6 SHALLYA INTERNATIONAL LLC




                                                                                    /




  GL-01 (08-80)
DIRECT   • LL   LIDP 11154                    INSURED COPY            ACP GLO 31Mn8,1171    88171DCOC   32   GODl181
                Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 68 of 115



       NATIONWIDE MUTUAL INSURANCE COMPANY
       ONE NATIONWIDE PLAZA :
       COLUMBUS, OH 43215-2220
                              COMMERCIAL GENERAL LIABILITY FORMS AND ENDORSEMENTS


             Number: ACP GLO     3047389571                      Period: From 10/20/19 To 10/20/20

   Named Insured: SHAMROCK GROUP OF COMPANIES, LLC


       Form          Date                                          Title
      CG0001         0413     COMMERCIAL GENERAL LIABILITY COVERAGE FORM
      CG0142         0711     ARKANSAS CHANGES
      CG2106 ·       0514     EXCLUSION - ACCESS OR DISCLOSURE OF CONFIDENTIAL OR PERSONAL INFORMATION
      CG2144         0798     LIMITATION OF COVERAGE TO DESIGNATED PREMISES OR PROJECT
      CG2147          1207    EMPLOYMENT - RELATED PRACTICES EXCLUSION
      CG2167          1204    FUNGI OR BACTERIA EXCLUSION
      CG2170         0115     CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
      CG7023          1096    EXCL-ASBESTOS, ELECTRO-MAGNETIC RADIATION, LEAD AND RADON
      CG7033         0393     TWO OR MORE COVERAGE FORMS OR POLICIES ISSUED BY US
      CG7211         0307     POLLUTION LIABILITY AMENDMENT - CUSTOMER FUELING
      CG8001         1015     DATA COMPROMISE COVERAGE
      CG8010         1015     IDENTITY RECOVERY COVERAGE
      CG8014         1015     CYBERONECOVERAGE
      CG813.7      . J)§.1~   I..IM.lTED (\MENDMEtIT QF PQ~l,.UTION EXCLUSION FOOD SERVICES
      IL0017         1198     COMMON POLICY CONDITIONS
      IL0021         0908     NUCLEAR ENERGY LIABILITY EXCLUSION
      IL0199         0908     ARKANSAS CHANGES - TRANSFER OF RIGHTS OF RECOVERY AGAINST OTHER TO US
      IL0231         0908     ARKANSAS CHANGES - CANCELLATION AND NONRENEWAL


                              IMPORTANT NOTICES


      INS017         0593     IMPORTANT NOTICE FOR RENEWAL POLICIES
      IN7503         0616     ARKANSAS IMPORTANT INSURANCE INFORMATION
      IN7809         1115     DATA BREACH & IDENTITY RECOVERY SERVICES




  GLDF (02-83)
DIRECT 8W.     UDP 18114                          INSURED COPY
             Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 69 of 115




                                                                                                    CG 21 44 (07-la,

                      THIS ENDORSEMENT CHANGES TIE POUCY, PLEASE READ IT CAREFULLY.

                               UMITATION OF COVERAGE TO DESIGNATED PREMISES OR
                                                        PROJECT

 This endorsement modifies insurance provided under the following:

     COMMERCIAL GENERAL LIABILITY COVERAGE PART.
                                                       SCHEDULE
 Premises:
    ALL LOCATIONS SPECIFICALLY SCHEDULED ON TIE POLICY



 Pnt)ect




(If no entry appears above, Information required to complete this endorsement wlll be shown in the Declarations as
applicable to this endorsement)




This Insurance applies only to •bodily Injury," "property damage," "'personal and advertising Injury" and medical ex-
penses arising out of:
     1.    The ownership, maintenance or use of the premises shown in the Schedule and operations necessary or
           incidental ta those premises; or
     2.    The project shown In the Schedule.


                                     Copyright, Insurance Services Office, Inc., 1997




CG 21 44 (07-98)
M:fJ GLO 31M7381571     L8DP    111114            INSURED COPY                                           31 CIOD4181
        Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 70 of 115




                                                                                   COMMERCIAL GENERAL UABILITY
                                                                                                  CG80011015

            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                          DATA COMPROMISE COVERAGE
                       RESPONSE EXPENSES AND DEFENSE AND LIABILITY

Coverage under this endorsement is subject to the               age. The Common Policy Conditions apply to cover-
~wing:                                                          age under this Data Compromise Coverage.

SECTION 1 -     RESPONSE EXPENSES                               SECTION 1 - RESPONSE EXPENSES
Data Compromise                                                 DATA COMPROMISE COVERED CAUSE OF
Response Expenses Umlt:               $     so,.ooo             LOSS
                                   Annual Aggregate             Coverage under this Data Compromise Coverage
SUbllmlts                                                       endorsement applies only if al of the foRowing
  Named Malware (Sec. 1)              $     so, oao             conditions are met:
  Forensic IT Ravfew:                 $5,. 000                  1. There has been a •personal data compromise";
  Legal Review:                       $5,000                       and
  PA Services:                        $5,000                    2. SUch "personal data . compromise• is         rnt
             Any one ·Personal Data Compromise"                    discovered by you durtng the poricy period for
Response Expenses Deductlble: $      2,.soo                        which this Data Compromise Coverage
           Any one "Personal Data Compromise"                      endorsement is appllcable; and
                                                                3. Such "personal data compromise• is reported to
SECJION 2- DEFENSE AND LIABILITY                                   us within 60 days after the date it is first
                                                                   discovered by you. _
Data Comproml•                                                  COVERAGE - SECTION 1
Delena Limit: __                    $ ____ .,000 . ..          - -If -the-ttne- condition& lisled above in DATA
                                  Annual Aggregate                COMPROMISE - COVERED CAUSE OF LOSS
                                                                have been met, then we will provide coverage for
Data Comproml•                                                  the following expenses when they arise directly from
Uablllty Umlt:                      $     25.,000               the covered cause of loss and are necessary and
                                  Annual Aggregate              reasonable. Coverages 4 and 5 apply only If there
SUbllmlts                                                       has been a notification of the "personal data
 Named lllalware (Sec. 2)      $     50, ooo                    compromise• to •affected individuals" as covered
            Any one "Personal Data Compromise"                  under coverage 3.
Defense and Uablllty Deductible: $    2.,500                    1. Forensic IT Review
                    Each "Data Compromise SUit"                     Professional information ·technologies review if
                                                                    needed to determine, within the constraints of
The following Data CompromiSe Coverage has been                     what is possible and reasonable, the natn and
endorsed onto your Commercial General UabiUty                       extent of the "personal data compromise" and
coverage as a matter of convenience for policy issu-                the number and identities of the "affected
ance. T h e ~ and setVice pro~ under this                           individuals•.
endorsement are separate from your Commercial                       This dOes not include costs to analyze, research
General UabiHty coverage. Data Compromise COv-                      or determine any of the foUowing:
erage includes reimbursement of specified legal                     a Vulnerablltles in systems, procedures or
expenses as wel as defense and liabiity agu,st                           physical security;
certain claims. but such coverage is subject to the                 b. Cornpr181'1Ce with PCI or other industry
Data Compromise coverage linit. The limit and                            security standards; or
deductlJle applcable to Data Compromise Cover-
age are separate from the limits and deductibles that               c. The nal\n or extent of loss or damage to
apply to your Commercial General Liability cover-                        da1a that is not "personally identifying
0080011015                                        @2006. 2009. 2012                                      Paa• 1 of8
                                 Includes matarial @ISO Services, Inc., with pemisaion
                                          as wel as o1her copyrighted material
                                                INSURED COPY                                                32 Ga04185
              Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 71 of 115




                                                                                                           CG80011015
     compromise· is the Named Malware (Sec. 1)                            received by you ~In two years of the date that
      sublimit indicated for this endorsement. For the                    the ~affected Individuals" are notified of the
      purpose of the Named Malware (Sec. 1) sublimit, all                 "personal data compromise"; and
      "malware-related compromises" that are caused,                  4. Such •data compromise suit" is reported to us as
      enabled or abetted by the same virus or other                       soon as practicable, but in no event more than
      malicious code are 90f1Sidered to be a single                       60 days after the date it is first received by you.
      •personal data compromise". This subtimit is part of,
     and not in addition 10 1he Data Compromise
                                                                      COVERAGE - SECTION 2
      Response Expenses Umit.                                         If al of the conditions listed above in DEFENSE
                                                                      AND LIABILITY - COVERED CAUSE OF LOSS
     The most we will pay under Forensic IT Review,
     Legal Review and PR Services coverages for loss_                 have been met. then we wil provide coverage for
                                                                      "data compromise defense costs" and ·data
     arising from any one "personal data compromise• is
                                                                      compromise liability" directly arising from· the
     the applicable subfimit for each of those coverages
     indicated for this endorsement. These sublimits are
                                                                      covered cause of loss.
     part of, and not in addition to, the Data Compromise             LIMITS- SECTION 2
     Response Expenses Limit. PR Services coverage Is                 The most we will pay for "data compromise defense
     also subject to a Hmit per "affected indivk:Juar as              costs· under Defense and Liability coverage (other
     described in 5. PR Services.                                     than post-judgment interest) is the Data
     Coverage for Services to •affected individuals" is               Compromise Defense Limit indcated for this
     timited to costs to provide such services for a period            endorsement.
     of up to one year from the date of the notification to           The most we will pay for "data compromise liability" ·
     the •affected individuals". Notwithstanding, coverage            under Defense and Liability coverage (other than
     for Identity Restoration Case Management services                post-judgment interest) is the Data Compromise
     initiated within such one year period may continue               Liability Limit indcated for this endorsement.
     for a period of up to one year from the date such                 The Data Compromise Defense Limit and .the Data
     Identity Restoration Case Management services are                Compromise Liability Limit are annual aggregate
     initiated.                                                       limits and are the most we will pay for all loss
     DEDUCTIBLE - SECTION 1                                           covered under Section 2 (other than post-judgment
     Response Expenses coverage is subject to the                     interest) arising out of all "personal data
     Response Expenses Deauctiote i i ' I ~ fell' this                eompromise" events- ·whieh--ere--fimseeveree •by
     endorsement. You shall be responsible for such                   you during the present annual policy period. These
     deductible amount as respects each "personal data                limits apply regardless of the number of "perSonal
     compromise• covered under this endorsement.                      data compromise" events discovered by you d~ring
                                                                      that period.
     The following is added as an Additional Coverage:                A "personal data compromise· may be first
                                                                      discovered by you in one policy period but cause
     SECTION 2 - DEFENSE AND LIABILITY                                covered costs in one or more subsequent policy
    DEFENSE AND LIABILITY COVERED CAUSE OF                            periods. If so, all covered costs (other than post-
    LOSS                                                              judgment Interest) arising from such "personal data
                                                                      compromise" wil be subject to the Data Compromise
    Coverage under this Data Compromise Coverage                      Defense Umit and the Data Compromise Liability
    endorsement applies only if all three of the                      Umlt appficable to the · policy period when the
    cond'dions in DATA COMPROMISE - COVERED                           "personal data compromise" was first discovered by
    CAUSE OF LOSS are met.                                            you.
    Only with regard to Section 2 - Defense and Liability             The most we will pay under Defense and Liability
    coverage, the following conditions must also be met:              coverage for loss aising from i:llY "malware-related
    1. You have provided notifications and services to                compromise" is the Named Malware (Sec. 2)
        •affected individuals" in oonsuhatlon with us ·               sublimit indicated for this endorsement. For the
        pursuant to Response Expenses coverage; and                   purpose of the Named Malware (Sec. 2) subOmit, all
    2. You receive notice of a ·data compromise suit"                 "malware·related compromises" that are caused,
        brought by one or more "affected individuals" or              enabled or abetted by 1he same virus or other
        by a governmental entity on behalf of one or                  malicious code are considered to be a single
        more "affected individuals"; and                              "personal data compromise". This sublimit is part of,
    3. Notice of such "data compromise suit" is                       and not in addition to, the Defense Umlt and the
    CG 80 0110 16                                      02006, 2009, 2012                                         Page3of8
                                     Includes material C ISO Services, Inc .• with permission
                                              as well as o1her copyrighted material
ACP GLO 30473118511      LIDP     112M                INSURED COPY                                                  32 000t117
            Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 72 of 115




                                                                                                        008001101&
            b. Provide us with written notice, as soon               D. Legal Advice
                 as practicable, but in no event more                We are not your legal advisor. Our detennination
                 than 60 days after the date the "data               of what is or is not covered under 1his Data
                 compromise sur is first received by                 Compromise Coverage endorsement does not
                 you.                                                represent advice or counsel from us about what
            c. Immediately send us copies of any                     you should or should not do.
                 demands, notices, summonses or legal             E. Pre-Notification Consultation
                 papers received in connection with the
                                                                     You agree to consult with us prior to the issuance
                 "data compromise suir;
                                                                     of notirlC&tion to "affected individuals". We
            d. Authorize us to obtain records and other              assume no responsibility under this Data
                 information;              .                         Compromise Coverage for any services
            e. Cooperate with us in the investigation,               promised to •affected individuals· without our
                settlement or defense of the "data                   prior agreement. If possible, this pre-notification
                compromise suit";                                    consultation will also include the designated
            f. Assist us, upon our request, in the                   service provider(s) as agreed to under Additional
                enforcement of any right against any                 Condition F. Service Providers. You must provide
                 person or organization which may be                 the following at ow pre-notification oonsuttation
                 Hable to you because of loss 1o which               with you:
                 this insurance may also apply; and                  1. The exact Ost of •affected individuals" to be
            g. Not take any action, or fail to take any                   notified, including contact information.
                required action, that prejudices your                2. Information about the "personal data
                 rights or our rights wilh respect to such                compromise• that may appropriately be
                 "data compromise stir.                                   communicated with "affected individuals".
        2. You may not, except at your own cost,                     3. The scope of services that you desire for the
            voluntarily make a payment, assume any                        •affected individuals". For example, coverage
            obligation, or incur any expense without our                  may be structured to provide fewer services
            prior written consent.                                        in order to make those services available to
        3. If you beoome aware of a claim or complajnt                    more "affected individuals" without exceeding
            1hatmay-become a-"data compromise suit!!.,                    the avaUable Response Expenses Umil.
            you shall promptly Inform us of such claim or         F. Service Providers
            complaint.                                               1. We wil only pay under this Data Compromise
    C. Due Dlllgence                                                      Coverage for services that are provided by
       You agree to use due diligence to prevent and                      service providers approved by us. You must
       mitigate costs covered under this endorsement                      obtain our prior approval for any service
       This includes, but is not limited to, complying                    provider whose expenses you want covered
       with, and requiring your vendors to comply with,                   under this Data Compromise Coverage. We
       reasonable and industry-accepted protocols for:                    will not unreasonably withhold such approval.
       1. Providing aad maintaining appropriate                      2. Prior to the Pre-Notification Consultation
           physical security for your premises, computer                  described in Additional Condition E. above,
           systems and hard copy files;                                   you must come to agreement with us
                                                                          regarding the service provider(s) lo be used
       2. Providing and maif11aining appropriate
                                                                          for the Notification to Affected Individuals and
           computer and Internet security;                                Services to Affecled Individuals. We will
       3. Maintaining and updating at appropriate                         suggest a service provider. If you prefer to
          intervals baekups of computer data;                             use an alternate service provider, our
       4. Protecting transactions, such as processilg                     coverage is subject to the following
          credit card, debit card and check payments;                     Hmltations:
         and                                                              a. Such alternate service provider must be
      5. Appropriate disposal of files cx,ntaining                            approved by us;
         "personally identifying Information" or                          b. SUch altemate service provider must pro-
         "personally sensitive information", including                        vide services that are reasonably equiva-
         shredding hard copy files and destroying                             lent or superior in both kind and quality to
         physical media used to store electronic data                         the services that would have been provid·
    CG80011016                                      e 2006, 2009, 2012                                          Page Safi
                                  Includes material @ ISO Selvices, Inc., wllh permission
                                              as well as olher copyrighted material
ACfJ GLO 3N7:Rl71       LIDP     1112&4             INSURED COPY                                                  32 C1111M1•
              Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 73 of 115




                                                                                                          CG80011016
                 an)'011e who is not an •affected                           business, institution, governmental entity or
                 individual";                                               any other party that Is not an "affected
            2) Civil or criminal fines or penalties                         individual".
                 Imposed by law;                                    5. identity Theft" means the fraudulent use of
            3) Punitive or exemplary damages;                          •personally identifying information". This includes
                                                                       fraudulently using such informaliOn to establish
            4) The multiplied portion of multiplied                    credit accounts, secure loans, enter Into
                 damages;                                              contracts or commit crimes.
            5) Taxas;or                                                •identity_ theft" does not include the fraudulent
            6) Matters which may be deemed                             use of a business name, d/b/a or any other
                 uninsurable under the applicable law.                 method of Identifying a business activity.
     4. "Data Compromise Suir                                       6. "Malware·Related compromise" means a
        a. ."Data Compromise Suit" means a civil                        "personal data compromise• that is caused,
            proceeding in which damages to one or more                  enabled or abetted by a virus or other malicious
            "affected individuals• arising from a •personal             code that,   at  the time of the "personal data
            data compromise• or the violation of a                      compromtse•, Is named and recognized by the
            governmental statute or regulation are                      CERT~ Coordination Center, McAfee9,
            alleged. SUch proceeding must be brought in                 Secuma, Symantec or other comparable third
            the United States of America, Puerto Rico or                party monitors of mallclous code activity.
            Canada. •Data compromise suit• includes:                7. "Personal Data compromise· means the loss
            1) An arbitration proceeding in which such                  theft, accidental release or accidental publicatiori
                 damages are claimed and to which you                   of "personally identifying information" or
                 must submit or dO submit with our                      "pel'Sonally sensitive information" as respects
                 consent:                                               one or more "affected individuals". If the loss
                                                                        theft, accidental release or accidental publicat~
             2) Any other alternative dispute resolution                involves "personally identifying information•,
                proceeding in which such damages are                    such loss, theft, accidental release or accidental
                claimed and to wtich you submit with our                publcation must result in .or have the reasonable
                 consent;or                                             possibilty of restJllng in the fraudulent use of
             3) A-Written demand fQr mOA&y,- -when sucf:I               stdt-informallon. "Rtis-deflnilicn ia-subject·to ·the
                demand could reasonably result in a civil              following provisions:
                proceeding as described in this                        a. At the· time of the loss, 1heft, accidental
               definition.                                                  release or accidental publication, the
        b. "Data compromise suit" does not mean any                         "personally identifying information" or
           demand or action brought by or on behalf of                      "personally sensitive information" need not
           someone who is:                                                  be at the insured premises but must be in
           1) Your cfirector or officer;                                    the direct care, custody or control of:
           2) Yourownerorpart-owner:or                                      1) You;or        -
           3) A holder of your securities;                                  2) A professional entity wilh which yau
           in their capacity as such, whether direc1ly,                          have a direct relationship and to which
           derivatively, or by class action. •oata                               you {or an "affected lndlvlduar at your
           compromise suit" wiH include proceedings                              clreotion) have turned over (directly or
           brought by such individuals in their capacity                         via a professional transmission or
           as •affected incividuals•, but only to the                            transportation provider) such ilformation
           extent that the damages claimed are the                               for storage, processing, transmission or
           same as would apply to any other •atfected                            1ransportation of such itformation.
         Individual·.                                                  b. •Personal data compromise• includes
      c. •oata compromise suit" does not mean any                           disposal or abandonment of "personally
         demand or action broustit by an                                    Identifying information· or "personally
         organization, business, institution, or any                        sensitive infom1ation• without appropriate
         other party that Is not an •affected individual"                   safeguards · such as shredding or
         or governmental entity. "Data compromise                           destruction, subject 10 the folowing
         suit" does not mean any demand or action                           provisions:
         brought on behalf of an organization,                              1) The failure to use appropriate
    0080011015                                      02008,2009,2012                                             Page
                                   Includes material @ ISO Services, Inc., with permission                           7 ol 8
                                            as wel as other copyrlgttad material
ACP OLO 3D173111&71     UDP      1111S4             INSURED COPY                                                    31 GDCM171
             Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 74 of 115




                                                                                       COMMERCIAL GENERAL LIABILITY
                                                                                                      CG80141015

                                     CYBERONECOVERAGE
                      COMPUTER ATTACK AND NETWORK SECURITY LIABILITY
               THIS ENDORSEMENT CHANGES.THE POLICY. PLEASE READ IT CAREFULLY.
    The following CyberOne coverage has been endorsed             The following is added as an Additional Coverage:
    onto your Commercial General Uabillty coverage as-a
    matter· of convenience for policy issuance. The cover-        SECTION 1 - COMPUTER ATTACK
    age and service provided under this endorsement are
    separate from your Commercial General Liability               SECTION 1 -COVERED CAUSE OF LOSS
    coverage. CyberQne qoverage includes defense and              This Computer Attack coverage applies only if d of
    labil1y against certain clains, but such coverage is          the following conditions are met:
    subject to the Network security Liability coverage
    limit. The limits and deductibles applicable to thfs          1. There has been a •computer attack"; and
    CyberOne coverage are separate from the limits and            2. Such •computer attack. Is first discovered by )'OU
    deductibles that apply to your Commercial General                  during the policy period for which this
    Liability coverage. The Common Policy Conditions                   endorsement is applicable; and
    apply to coverage under this CyberOne coverage.               3. Such •computer attack" is reporied to us as soon
    Coverage under this endorsement is subject to the                  as practicable, but in no event more than 60 days
    following SCHEDULE:                                                after the date it Is first discovered by you.

    SECTION l -COMPUTER ATTACK                                    SECTION 1 -COVERAGES PROVIDED
                                                                  If all three of the condi1ions listed above in SECTION
    Computer Attack Limit                $     5D,DUD             1 - COVERED CAUSE OF LOSS have been met,
                                        Annual Aggregate          then we wll provide you the folowing coverages for
                                                                  Ion directly arising fmm $.UCl\ •.cmnputer attads".
    Subllmlts
       Data Re-creation                  $ l!XCLUDID              1. Data Restoration
       Loss of Business                  $ IXCLUDED                    We will pay your necessary and reasonable ·data
       Public Relations                  $ EXCLUDED                     restoration costs•.
                                        Per Occurrence            2. Data Re-creation
    Computer Attack Deductible          $     5,000                    We will pay your necessary and reasonable •dafa
                                        PerOccurrenoe                   re-creation costs·.
                                                                 3. System Restoration
    SECJIQN 2 - NETWORK SECURrrY LIABILO:X                            We will pay your necessary and reasonable
                                                                      "s)'Slem restoration costs•.
    Network Security Llablllty Limit     S                       4. Loss of Business
                                       Annual Aggregate
                                                                      We wiU pay your actual "business income 1oss•
                                                                      and your necessary and reasonable •extra
    Network Security Defense Limit       $                            expenses".
                                       Annual Aggregate           &. Public Relations
                                                                     If you suffer a oovered "business Income loss•, we
    Network Security Llablllty                                       wUI pay for the services of a professional public
    Deductible                           s                           relations firm to assist )'OU in oommunicating your
                                        Per Occurrence               response to the •computer attack• to the media,
                                                                     the pubDc and your customers, cDents or
    Network Security Liability Optional Coverage                     membels.
     3111 Party Business Information _ _ _ _ __

    0080141015                                             ©2013                                             Page 1 ot7
                                    Includes material O ISO Services, Inc., with pennission
                                             as wel as olhar copyrigtted material
AO GLO 31M73118571                                INSURED COPY                                                  31 OIIN173
        Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 75 of 115




                                                                                                           CG801410t5
 The Network Security Defense Limit and the Network               5. Any threat, extortion or blackmail. This includes,
 Security Liability Limit are annual aggregate limits and             but is not DmHed to, ransom payments and private
 are the most we will pay for the total of al loss                    a,ecurity assistance.
 covered under Section 2 (other than post-judgment                6. Your intentional or wAlful complicity in a covered
 interest) aisi,g out of all "network security liability              loss event or your reckless disregard for the
 suits· of which you first receive notice during the                  security of your computer system or data.
 present a,nual policy period or any Extended
                                                                  7. Any criminal, fraudulent or dishonest act,
 Reporting Periods. These fimits apply regardless of
the number of ·network security liability suits" of which             intentional error or omission, or any Intentional or
you first receive notice during that period.                          knowing violation of the law by you.
You may first receive notice of a "network security               8. Any ·computer attack· occurring prior to the first
UabBity suit• In one policy period but it may cause                   inception of this CyberOne coverage endorsement
covered costs in one or more subsequent policy                        or any coverage substantially similar to that
periods. If so, au covered costs arising from such                    described in this endorsement.
"network security Hablity suit" (other than post-                 9. That part of any "network security liabilHy suit"
judgment interest) will be subject to the Network                     seeking any non-monetary reDef.
Security Defense Limit and the Network Security                   10.Any "network security liability suit" arising from a
Uabiity Umit applicable to the policy period when                     propagation of malware, denial of service attack,
notice of the "network security liabAity sW- was first                or if applicable, toss, release or disclosure of
received by you.
                                                                      business data that occurred prior to 1he first
The Network Security Defense Limit and the Network                    inception of this CyberOne coverage endorsement
Secuity Liability Limit for the Extended Reporting                    or any coverage slJ>stantlaHy similar to that
Periods (if applicable) shall be part of, and not in                  described in this endorsement.
addition to, the Network Security Defense LlmH and
the Network Security Liability Umit for the immediately           11. The propagation or forwarding of malware,
preceding policy period.                                              induding viruses, worms, Trojans, spyware and
                                                                      keytoggers in connection with hardware or
SECTION 2 • DEDUCTIBLE
                                                                      software created, produced or modified by YoU for
The Network Security Liability coverage Is subject to                 sale, lease or license to ttd parties.
the NeM.ork Security Liability Deductible indicated in
the- SCM &DULi! fer 1his endoraemenl. ¥-au-shall be -- -          · - ··- - ··- · -- -- · · ·· · · · · -
responsible for the applicable deductible amount as               ADDITIONAL CONDITIONS
respects loss arising from each "network security                 The following additional ooncfdions apply to all
liability suit" covered under this endorsement.                   coverages under this endorsement
                                                                  A. Due DiOgence
EXCLUSIONS, ADDITIONAL                                                 You agree to use due diligence to prevent and
CONDmONS AND DEFINITIONS                                               mitigate costs covered under this endorsement
APPLICABLE TO ALL SECTIONS                                             This includes, but Is not &mited to, complying with
                                                                       reasonable and industry-accepted protocols for:
EXCLUSIONS                                                             1. Providitg and maintaining appropriate
The following additional exclusions apply to lhis                          computer and internet security; and     ·
coverage:                                                              2. Maintaining and updating at appropriate
We will not pay for costs or loss arising from the                         intervals backups of computer data.
following:                                                        B. Duties In the Evmt of a "Network Security
1. Loss to the Internet, an Internet service provider,                Llablllty SUit"
    or any computer or computer system that is not                    1. If a "network security riability suit· Is brought
    owned or leased by you and operated under your                         against you, you must:
   control.                                                                a. lmmed"iately record the specifics of the
2. Costs to research or correct any deficiency.                                "network security Dabifity suit• and the
                                                                               date received; and
3. Any fines or penalties.
                                                                           b. Provide us with written notice, as soon as
4. /Vry criminal investigations or proceedings.                                practieable, but in no event more than 60
                                                                               days after the date the "network security
                                                                               iabillty sui.• is first received by you.
CG80141015                                                 02013                                              Page3ot7
                                    lncludee material O ISO Services, Inc., with perml8slon
                                             as wel as other copyrighted material
                    L8DP   111154                 INSURED COPY                                                    32 GCI04111
            Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 76 of 115




                                                                                                             CG80141015
           plus defense costs incurred by us, and defense              2. ·Computer Attack· means one of the following
           costs inarrecl by you with our written consent,                involving a computer or other electronic hardware
           prior to the dale of such refusal.                             1hat is owned or leased by you an9 operated
       4. We shall not be obligated to pay any defense                    under your control:
           costs, or 1o defend or continue to defend any                  a Unauthorized Access - meaning 1he gaining
           "network security liabirlty su1t•, after the                       of access to your computer system by an
           Network Security Defense Umit has been                             unauthorized person or persons; or
           exhausted. We shall not be obNgated to pay                     b. Malware Attack - meaning damage to your
           any damages after the Network Security                             computer system or data arising from
           Uablllty Limit has bee.n exhausted.                                malicious code, including viruses, worms,
       5, We shall pay all interest on that amount of any                     Trojans, spyware and keyloggers. This does
            Judgment within the Network Security Liability                    no1 mean damage from shortcomings or
            Limit which accrues:                                              mistakes in legitimate eledronlc code . or
            a. After entry of judgment; and                                   damage from code installed on.your computer
                                                                              system during the manufacturing process.
            b. Before we pay, .offer to pay or deposit in
                 court that part of the judgment within 1he               c. Denial of Service Attack - meaning a
                 Network Security _Liabili1y Umh or, in any                   deliberate act to prevent third parties from
                 case, before we pay or offer to pay the                      gaining access to yotX computer system
                 entire Network Security Liability Limil                      through the Internet in a manner In which they
            These interest payments shal be in adcition to                    are legally entitled.
            and not part of 1he Network Security Liability             3. ·oata Re-creation eosts·
            Limit.                                                        a ·Data re-creation costs· means the costs of
   E. Other Data Coverage In This Polley                                      an ouiside professional firm hired by you to
       some elements of this CyberOne coverage may                            research, r~ate and replace data that has
       also be covered under the policy to which this                         been lost" or corrupted and for which there is
       endorsement is attached. If so, this CyberOne                          no electronic source available or where the
       coverage wil apply as excess, additional                               electronic source does not have the same or
       ~erage. If loss payment has been made l.a'lder                         similar funcliona&ty to the data that has been
       the policy for 1he same event, the amount of such                         .l.o.&IJI corrupt~
       payment wil count towards the deductible that                         ·oa1a re-creation costs· also means your
                                                                            b.
       applies to this CyberOne coverage.                                    actual ·business income toss· and your
   F. Services                                                               necessary and reasonable ·extra expenses"
                                                                             arising from the lack of the lost or corrupted
       The following conditions apply as respects any                        data during the time required to research, re-
       services provided to you by any service firm                          create and replace such data.
       provided or paid for In whole or in part under this
       endorsement:                                                       c. ·oata re-creation costs· does not mean costs
                                                                             to research, re-create or replace:
       1. The effectiveness of such services depends on
           your cooperation and assistance.                                   1) Software programs or operating systems
                                                                                  that are not commercially available; or
       2. We do not warrant or guarantee that the
           services wll end or elminate aR problems                          2) Data that is obsolete, unnecessary or
           associated with the covered events.                                    useless to you.
   DEFINITIONS                                                         4. "Data Restoration Costs"
   With respect to the provisions of this endorsement                     a. ·Data restoration costs· means the costs of
   only, the following definitions are added:                                an outside professional firm hired by you to
                                                                             replace electronic data that has been lost or
   1. •Business Income Loss• means the sum of the:                           corrupted. In order to be considered •data
        a. Net income (net profit or loss before income                      restoralion costs,• such replacement must be
             taxes) that would have been earned or                           from one or more electronic sources with the
             Incurred; and                                                   same or similar functionality to the data that
        b. Continuing normal and necessary operating                         has been lost or corrupted.
             expenses incurred, including employee                        b. ·oata restoration costs· does not mean oosts
             payroll, actually lost by i,0ll cuing 1he "period               to research, restore or replace:
             of restoration•.
   CG80141016                                                    @2013                                           Page5ot7
                                         lnc:ludes material @ ISO ServiceS, Inc., with permission
                                                   as well as other copyrighted material
ACP GL031M7&571         UDP      19264                  INSURED COPY                                                32 OIDl177
              Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 77 of 115




                                                                                                                  CG80141015
                               or
             2) Your owner part-owner; or                                      a. ·system restoration oosts· means the oosts of
             3) A holder of your securities;                                      an outside professional finn hired by you to
                                                                                  do any of the following in order to restore your
             In their capacity as such, whether directly,                         computer system to its pre- •computer attack• -
             derivatively, or by class action.                                    level of functionaity:
     9. "Period of Restoration· means-the period of time                          1} Replace ar . reinstaU computer software
         that begins at the time that the •computer attack"                            programs:
         is discovered by you and continues untR the
         earner of:                                                                 2) Remove any maicious code; and
       - a The date that all data restoration, data re-                             3) configure or correct the configuration of
             creation and system restoration directly                                 your computer system.
             related to the ·computer. attack" has been                        b. "System restoration oosts" does not mean:
             completed; or                                                        1) Costs to increase the speed, capacity or
         b. The date on which_ such data restoration, data                            utility of your computer system;
             re-creation and system restoration oould have                        2) Labor of your employees;
             been completed wtth the exercise of due                              3) Any costs in excess of the actual cash
             diligence and dispatch.                                                  value of your computer system; or
     10. "System Restoration Costs"                                               4) Costs to repair or replace hardware.

                          All terms and conditions apply unless modified by this endorsement.




    CG80141015                                                      02013                                            Page7of7
                                            Includes material C> ISO Services, Inc., with permission
                                                     as well as other copyrighted material
ACP GLO 30473118571     L8DP        19254                  INSURED COPY                                                 32 000fl19
                           ,;       NW-CP-:310-0517-0n


COMME-RCIAL PROPERTY (NATIO~WIDE)
                            I                            i
                            II
                            i
                                                         i
                                                         R




                                                         ;I
                                                         I



                                                         fi
                                                         m
                                                         ::::,
                                                         en
                                                         i!!!




                                                         z


                                                         ~
                                                         3
                                                                 Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 78 of 115




~
           Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 79 of 115




Named Insured; SHAMROCK GROUP OF COMPANIES, LLC
               SHAMROCK DEVELOPMENT, UC
     Address:




           ********                    IMPORTANT INSURANCE INFORMATION




                                    IMPORTANT NOTICE FOR RENEWAL POLICIES


In an effort to keep your Insurance premium as low as possible, we have streamlined your renewal policy. We have
not Included printed copies of policy forms and endorsements that have not changed from your expiring policy unless
they Include variable Information that Is unique to you. Please refer to your prior policies for printed copies of these
forms. If you desire copies, they are available upon request from your agent.




IN 5017 (OS-83)
          u:91NU                                     INSURED COPY            ACP CPP 3047mll71      111711M04   32   OIIIM111
            Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 80 of 115




                                                                                               IN 74840107


                     IMPORTANT FLOOD INSURANCE NOTICE
      Thank you for the opportl.mity to provide your Important Insurance protection. As your Insurance
      provider, we like to keep yo~ Informed of Important issues that can potentially Impact your property
      assets. This letter Is to remind you of the Importance of considering flood Insurance and the
      Importance of reviewing your policies on a regular basis.

       Your Commercial Property (Premi• Businessowners, and/or Camnercial Property) and
     · Fannowners' policy does not cover damage from floods to any property resuling directly or
       indirectly from "water." Excluded ..water" losses Include, but are not Drnitad to those caused by
       flood, surface water, waves, tides, tidal waves, overflow of any body of water, or their spray, al
       whether dmen by wind or not. These types of loss or damage caused by •'Water"' are excluded
       regardless of any other cause or event that contributes concurrently or In any sequence to the
       loss. You wit need to read your policy ford of the details about excluded water losses. This Is
       just a summary of the excluded water losses to highlight some Important flood-related issues.

      In most communities, you can obtain flood Insurance through your agent that Is backed by the
      federal government's National F1ood Insurance Program. In those qualifying cammunities, you
      can obtain flood Insurance protection for your property regardless of your flood zone or flood
      risk.

      Your agent can assist you In 1) determining if your community partlcipatas In the National Flood
      Insurance Program, 2) assessing your flood risk. and 3) understanding flood policy availablllty. To
      learn more about flood Insurance and your risk of flooclng access the Natlonal Flood Insurance
      Program's consumer website at www.FloodSmart.aoy.

      As you consider the risk of flooding In your area and consider your options for obtaining valuable
      pnjte1:UGn, consider- tlnlt:
      •   All property Is in a flood zone, regardleSs of whether an area has been defined as high risk or low
          risk.
      •   Nearly 28% of an flood claims are for properties located In lower-risk flood areas or locations
          where flooding ts not expected.
      •   Floods can happen anywhere, at any tfme, causing anguish, destruction, and financial damage.
      •   Changing weather patterns, as well as residential and business developnent, may increase your
          chance of experlendng a flood.
      •   Flooding can occur as a resul of dogged, overloaded, or inadequate stonn drains, You don,
          have to live near a body of water to be flooded.
      •   Federal disaster assistance Is often a loan and must be repaid with Interest.
      •   Your commercial property and/or fannoWner policies exclude loss by tloodlng.

      Ask your agent about obtaining flood insurance for conmercial property today. Thank you for
      choosing us to meet your Insurance needs. we value your buSlness.




      IN 74040107                                                                              Page 1 of 1
ACP CPP 3047389571                               INSURED COPY                                               32 OOIM112
             Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 81 of 115




                                                                                                     IN 75030816

       *******                     IMPORTANT INSURANCE INFORMATION                                     *******
     Please read this Notice carefuHy. No coverage is provided by this notice nor can it be construed to replace any
     provision of your policy. You should read your policy and review your declarations page for complete infonnation
     on the coverages you are provided. If there is any oonllict between the policy and this notice, the provisions of the
     policy shall prevai.


                 ARKANSAS IMPORTANT INSURANCE INFORMATION
     Thank you for choosing Nationwide9 to help you protect what's important to you. We value your business and want
    to ensure that you have the current Arkansas cus1omer service contact information if you need assistance.
     We are here to serve you. As our policyholder, your satisfaction is very important to us. If you have a question
    about yout poUcy or if you need assistance with a problem you may contact your insurance agent. Please refer to
    ·your policy documents for your agent's contact information.
     If your agent is unable to assist you, please contact us as foDows:

                                                    Nationwide Insurance®
                                          Attention: Customer Relations Department
                                                     One Nationwide Blvd.
                                                  Columbus, OH 43215-2220
                                                  Toll Free: 1-877-669-6877
                                                  Web: www.nationwide.com

     If we fall to provide yoa'With reasonable and adequate·service, you·shotdd·feel free1o contact:

                                              Arkansas Insurance Department
                                                Consumer Services Division
                                                  1200 West Third Street
                                                   Utile Rock, AR 72201
                                           Phone 501 ·371-2640 or 1-800-852-5494
                                                      Fax 501-371-2749
                                          Web: www.insurance.arkansas.gov/contact




    IN 75030616                                                                                                Page1 ol 1

ACfJ CPP 30473111571                                  INSURED COPY
            Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 82 of 115




                                                                                                         IN 78091115

      *******                    IMPORTANT INSURANCE INFORMATION                                   *******
    Please read this Notice carefuny. No coverage is provided by this notice nor can it be construed to replace any
    provision of your poricy. You should read your policy and review your declarations page for complete lnfonnation
    on the coverages you are provided. If lhere Is any conflict between the polcy and this notice, the provisions of the
    policy shall prevail.

           DATA BREACH & IDENTITY RECOVERY SERVICES
    Data Breach services Information:
    Through a partnership with Hartford Steam Boiler, you have access to a data breach risk
    management portal called the eRiskHub®. The portal Is designed to help you understand data
    Information exposures, help you plan and be prepared for a data breach, and estabfish a
    response plan to manage the costs and minimize the effects of a data breach.

    Key features of the portal include:
       • Incident Response Plan Roadmap - suggested steps your business can take following
           data breach incident Having an incident response plan prepared in advance of a
           breach can be useful for defense of potentlal litigation.
       • Online Training Modules - ready-to-use training for your business on privacy best
           practices·and Red Flag Rules.
       • Risk Management-Tools- assist your business in managing data breach exposures
           Including seH-assessments and state breach notification laws.
       • eRisk Resources - a directory to quickly find. external resources on pre and post-breach
           disciplines.
       • News Center - cyber risk stories. security and compliance biogs. security news, risk
         . management events, and helpful industry links.
       • Leaming Center - best practices and white papers written by leading authorities.

   To access the eRiskHub®portal:
      • Enter https://www.eriskhub.com/nationwide in your browser.
      •· Complete the information, including your name and company. Your User ID and
         Password are case-sensitive.
      • Enter your assigned access code:
      • Enter the challenge word on the screen, and click "Submir and follow the Instructions to
         complete your profile setup.
      • You can now login to the portal.

   You also have access to a help-line to answer breach related questions. Insureds having
   questions pertaining to how to prepare for a breach, help In Identifying a breach, or other
   questions pertaining to breach related best practices can call our breach preparedness help-
   line. Experienced professionals are able to provide Insights to help Insureds understand the
   complicated environment pertaining to breaches of personal information. The breach
   preparedness help-line is STT-800-5028.

   IN78091115                                                                                               Page 1 of2
ACP CPP 3047a&71                                    INSURED COPY                                                32 OODl1U
                 Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 83 of 115



                  NATIONWIDE MUTUAL INSURANCE COMPANY                                                        RENEWAL
                  ONE NATIONWIDE PLAZA
                  COWMBUS, OH 43215-2220
                                                            DECLARATIONS


   Policy Number:               ACP  CPP   3047389571                                    COMMERCIAL PROPERTY
   Named Insured:              SHAMROCK GROUP OF COMPANIES, LLC

                Mailing                               ,,
                               SHAMROCK DEVELOPMENT, LlC

                Address:

   ---------
       Agent:
              A., ... , •~•a
                       ----------------------------
              CLARENCE MOSLEY,           41-80383 JR,
                Address:  MEMPHIS TN                                      38116
                Producer: CLARENCE MOSLEY, JR.

   Polley Period: This policy Is effective from 10/20/19 to 10/20/20                12:01 A.M.
                  Standard time at the above mailing address.


                This policy Is subject to the following forms. Forms specific to a certain building or
                item can be found with the specific building and Item Information on the following pages.

              fQB!L     DATE~                              FORM DAR.        ~                      FORM DATE PREM
              CPOOID    1012        0                      CP0090   0788     0                     CP0140
                                                                                                        0706     0
              CP1270    0996        0                      CP7117   0917     0                     CP7118
                                                                                                        0917     0
              IL0017    1198        0                      IL0163   1017     0                     IL0231
                                                                                                        0901     0
              IL0935    0702        0                      IL0995   0107     0                     IN7503
                                                                                                        0616     0
              INS017    0593        a                                                              IN78091115    0
              IN7832    0716        0




                           Mortgagee and toss payee lnfonnatton - See schedules C-P-OM and CP•DL




   Replacement or
   Renewal Number          ACP     CPP   3037389571

                                                      Countersigned       -=-e--
                                                                            Date
                                                                                 By ----.--=--........---,-,=--------·
                                                                                          Authorized Representative


                                                             Premium for Certified Acts of Terrorism $                  o.oo
                                                                                  Total Annual Premium $


                                                                                  Total Poftcy Premium $
   CP-D (1o-98)
DIRECT IILL     ELG1•      19253                           INSURED COPY               ACP CPP :IN7381171    8817&0404    32    OIIGl1• :
            Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 84 of 115




                        NATIONWIDE MUTUAL INSURANCE COMPANY
                       MUTUAL COMPANY CONDITIONS ENDORSEMENT
    POLICYHOLDER MEMBERSHIP IN THE COMPANY
    (Applcable Only to Polcles Issued by Nationwide Mutual Insurance Company in States other than the State of
    Texas)
    Because this policy Is Issued by Nationwide Mutual Insurance Company (the "Company"), the first named Insured
    listed on the declarations page (•named insured"} Is a member of the Company issuing the poUcy whHe this or any
    other poDcy Issued by the Company is in force. Whlle a member, the named Insured Is antltled to one vote only-
    regardless of the number of pollcles issued to the named Insured- either in person or by proxy at meetings of
    members of Iha Company.
    The annual meeting of members of the Company will be held each year at the Home Office of the Company in ·
    Columbus, Ohio, at 10 a.m. on the first Thursday of Aprl. If the Board of Directors of Nationwide Mutual Insurance
    Company should elect to change the lime or place of that meeting, the Company wHI man notice of the change to
    the member's last known address. The Company wll mall this notice at least 10 days in advance of the meeting
    date.
    This poHcy is non-assessable, meaning that the named insured Is not subject to any assessment beyond the
    premiums required for each policy term.
    POLICYHOLDER DIVIDEND PROVISIONS
    The named Insured Is entitled to any Dividends which are declared by the Board of Directors of the Company In
    accordance wl1h law and which are appNcable to coverages provided In this poDcy.

    POLICYHOLDER MEMBERSHIP ~ THE COMPANY IN TEXAS
    (AppDcable Only to Pollcles Issued by Nationwide Mutual Insurance Company in the State of Texas)
    1.-MlffUAbS-MBIBER&HIP AND VOTING NOllCE. llle-Ramed-lnsuredls notified that, by vlrtua.af .this
    policy, the named Insured Is a member of Iha Nationwide Mutual Insurance Company of Columbus, Ohio, (the
    "Company; and Is enlltled, as Is lawfuDy provided In the charter, constitullon, and by-laws to vote either In person
    or by proxy in any or all meetings of said Company. Each member is entitled to only one vote regardless of Iha
    number of policies owned. The annual meetings of the members of the Company are held In the Home Office, at
    Columbus, Ohio, on the first Thursday of AprD, in each year, at 10:00 o'clock a.m.
    2. MUTUALS-PARTICIPA110N CLAUSE WllHOUT CONTINGBff LIABILITY. No Conllngent Liabntty: This
    policy Is non-assessable. The named Insured Is a member of the Company and shall parliclpate, to the extent and
    upon the concltlons fixed and delermlned by the Board of Directors In accordance with the provisions of law, In
    the distribution of dividends so fixed and determined.                                                 ·
    POLICYHOLDER DMDEND PROVISIONS
    The named Insured shaD be entitled to parlicipate In a distribution of the surplus of the Company, as determined
    by Its Board of Directors from tine to time, after approval in accordance with the provision of the Texas Insurance
    Code, of 1951, as amended.
    IN WITNESS WHEREOF: Nationwide Mutual Insurance Company has caused this policy to be signed by Its
    Prasfdent and Secretary, and countersigned by a duly au1horlzed representative of the Company.




                               Secretary                                                 President



    SP00O10918                                                                                          Page1 ot1
~   c:PP 31M73111571                                INSURED COPY             1117&1M04     B.                   32 IIIIIC117
           Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 85 of 115



    NATIONWIDE MUTUAL INSURANCE. COMPANY



                           COMMERCIAL PROPERTY SCHEDULE OF INSUREDS

Polley Number: ACP CPP   3047389571          Policy Period: From 10/20/19 To 10/20/20
Named Insured: SHAMROCK GROUP OF COMPANIES, LLC

Insured Names

     SHAMROCK &ROUP OF CONPANIIS. LLC
     SHAMROCK DEVELOPNINT. LLC
     SHAIIRDCK INTERNATIONAL• LLC
     SHAMROCK LANDINGS, LLC (
     SHALLYA WHOLESALE DISTRDUTIN8• LLC
     SIIALLYA INTlliRNATIGNAL LLC




CP-01 (1o-89)
          LJ=W9 18213                   INSURED COPY                                18171N14   32   OOIMta
            Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 86 of 115



      NATIONWIDE MUTUAL INSURANCE COMPANY



                               COMMERCIAL PROPERTY SCHEDULE REFERENCE PAGE

Policy Number: ACP      CPP   3047388571            Polley Period: From 10/20/19 To 10/20/20

Named Insured: SHAMROCK GROUP OF COMPANIES, LLC

Loe. Bid. Item                Address/Description                                 Limit            Premium

                 TOTAL POLICY PRENJUM
                 POLICY NIDE OPTIONAL COVERAGES
                                                                                               •
  1
                  DIUIPMENT IREAICDONN
                 1213 S 2ND ST
                 CAIDT                 AR
                                                                                               •
                 Pratec:tian Cla&SI 02
        1        STORES-FOOD DR DRINK
              1 BUILDING
                 MDUP 1                                                     •      210.100

                                                                                               i
                                                                                                                  10
                 aOUP 2
                 SPECIAL• CAUSE DF LOSS
                                                                                                                  a
                                                                                                                  -0
             2   PERSONAL PROPERTY                                                  35.000
                 IROUP 1
                 ROUP 2
                 SPBIAL • CAUSE OF LOSS
             3 BUSINESS lNCONE EXCLUDING
                 IRGUP 1
                                                                             $      H.oao      i
        2
                 IIROUP 2
                 SPECIAL• CAUSE DF LOSS
                 8ASOLJNE ITAffONS SELF SERVICE
                                                                                               !
             1 BUILHN8
                 aou,1
                                                                                    43.soo
               tnmDP' 2"
               SPICIAL - CAUSE OF LOSS
             2 Pl!RSONAL PROPERTY
               &ROUP 1                                                       •      10.000
                                                                                               I
  2
                 •OUP 2
               SPECIAL• CAUSE DF LOSS
               4071 HIGHWAY 294 MILITARY ROAD
                                                                                               i        ---      --
               JACKSONVILLE           AR
               Protect:lan Class: 02
        1      STDRES•FDOD OR DRINK
             1 BUILDING
               &ROUP 1                                                       •    324.900
               IROUP 2
               SPECIAL - CAUSE DF LOSS
             2 PERSONAL PROPERTY
               &ROUP 1
                                                                                    so.oao     I         .   -   ---
               8RGUP 2
               SP.ECIAL - CAUSE OF LOSS
             3 BUSINESS INCONE EXCLUDING
                 •ou,·1
                                                                             $      ,o.ooa     I
        2
                 8RDUP 2
                 SPECIAL - CAUSE OF LOSS
                 GASOLINE STATIONS SELF SERVICE
                                                                                               I

CP-DR(1CMl8)
            LFWl191U                          INSURED COPY
             Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 87 of 115


      NATIONWIDE MUTUAL INSURANCE COMPANY


                                 COMMERCIAL PROPERTY SCHEDULE REFERENCE PAGE
Policy Number: ACP        CPP   3047388571            Polley Period: From 10/20/19 To 10/20/20
Named Insured: SHAMROCK GROUP OF COMPANIES, LLC

Loe. Bid. Item                  Address/Description                                 Limit              Premium


              1 BUILDING
                GROUP 1                                                        •      27,30D
                &ROUP Z
                SPECIAL• CAUSE OF LOSS
              Z PERSONAL PROPIRTY
                GROUP 1                                                        •
                                                                                      I
                                                                                      5D,D00
                                                                                                 I                       ,J


  3
                MDUP Z
                SPECIAL • CAUSE OF LOSS
                713 S 1ST ST
                                                                                                 I
                JACKSONVILLE           AR
                Protection Class= D2
       ·1       STORIS•FOOD OR DRINK
              1 IUILDIN8
                                                                               •     162,5D0

                                                                                                 •••
                GROUP 1
                8RDUP 2
                SPICIAL - CAUR OF LOSS
              2 PDIGNAL PROPERTY
                GROUP 1                                                        •      20,DOD
                8RDUP 2
                SPECIAL• CAUSE OF LOSS
              3 BUSINESS INCOME EXCLUDING
                IRCIUP 1
                                                                               $      30,00D
                                                                                                 i
                aDUP 2
                SPECIAL• C'AUSE'""OrLDSS
                GASOLINE STATIONS SILF SERVICE
                                                                                                 i
                                                                               •
        2
              1 BUILDING                                                              54,300
                &ROUP 1
                GROUP Z
                SPECIAL• CAUSE OF LOSS
              Z PERSGIIAL PROPERTY
                GROUP 1                                                        •      75,800
                                                                                                 I                 ........

  4
                8ROUP Z
                SPECIAL - CAUSE OF LDSS
                2905 N HIGHIIAY 229
                                                                                                 I
                BENTGN                 AR
                Protection Classz 03
        1        STORES•FOOD OR DRJII<
              l BUILDING
                                                                               •     27D,800
                GROUP I
                GROUP 2
                SNCIAL • CAUSE OF LOSS
              2 PIRSONAL PROPERTY
                GROUP 1
                                                                               $      30.,000
                                                                                                 !
                GROUP 2
                SPECIAL· CAUSE OF LOSS
              3 BUSINESS INCOIIE IXCLUIING
                GROUP 1                                                        •      45,000
                                                                                                 I             '
                GROUP Z
                SPICIAL • CAUSE OP LOSS                                                          I
CP-DR(1o-89)
            lFW9 111113                         INSURED CO/IIY          AO CPP 3003lll71    8817804N      31       GIIIN1IO
            Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 88 of 115



    NATIONWIDE MUTUAL INSURANCE COMPANY



                             COMMERCIAL PROPERTY SCtEDULE REFERENCE PAGE
Polley Number: ACP CPP      3047319571             Polley Period: From 10/20/19 To 10/20/20
Named Insured: SHAMROCK GROUP OF COMPANIES, LLC

Loe. Bid. Item               Address/Description                                 Limit            Premium



       2       IASDLINE STATIONS SELF SERVICI!
             1 IUlLDIN&
               IROUP. 1                                                     •      43,500
               IROUP 2
               SPICIAL •·CAUSE OF LOSS
             2 PIRIONAL PROPIRTY
                                                                            •      so·,ooo    i
                 GROUP 1
                                                                                              I
                                                                                                                 ,I
                 GROUP I                                                                                          I
                 SPECIAL• CAUSE OF LOSS




CP.OR('IMI)
           LAii 11:113                       INSURED COPY           lilJPCPPanll&11       1817S041M   32   OIIIMIII
          Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 89 of 115


    NATIONWIDE MUTUAL INSURANCE COMPANY


                                        COIIMEftCIAL PROPERTY SCHEDULE


Polley Number: ACP     CPP    3047369571                Polley Period: From 10/20/19 To 10/20/20
Named Insured: SHAMROCK GROUP OF COMPANIES, LLC

                              DD PNll:l.se No 01 --•-Tatal Premium t
         Address: 1213 S 2ND ST
             City: CABOT                  states AR             Zip cada: 72023•3301
      Description: CONVENIENCE STORE II/CANOPY AND TIID GAS PUMPS


         - - -
          FORM
        CP7104
                  DATI
                  0707
                             PRIM
                                    0       -
                                            FORM    DATE
                                           IL0952 0115         -
                                                               PREN
                                                                      D      - -
                                                                             FDRN DATE
                                                                            IN7~D, 0107
                                                                                                PREN
                                                                                                       0

                                        •• • u:Llding   ND Ol .. Total Pr•:I.Llll.

      BurglarY and Rabbary Pratactiva Safeguards
      BR•I AUtClllat:l.c Burglary Alarm - to a central statian
      Prftaetiva 88'feguards
      P•2 Autmatio Fire Alarm .. ta a central stat:Lan
      oac:up=.:raup • MERCANTILE
      Dascr:lp-t   : STORES-FOOD OR DRINK
      canstruat:Lan Type: JOISTED MASONRY
         FDRN DATE PRIM
        CP.llnl   .ll6tl7
                             -   A
                                            - - -
                                       FORN DATE PREN
                                           .cna1 Hll
                                                                             - - -
                                                                             FORM     DATE
                                                                            ~?JQJ. 9'17
                                                                                                PREN
                                                                                                       0
        IN7854    0917           D
                                       caveragas Pravided
                                                                   '
                            Lill:i:t af     causes of
      l'tn      eovaraga    lnauranca Loss Farm cainsuranc=a DadUc't:Lbla Prem:Lulll
       01       IUlLDIN8 $ . 270,100           SPECIAL      I~      1000
      DeScript:Lan1CDNVENIENCE STORE
      Dpt!anal cavaragea:
      Raplaaam&rlt cast
      lnflatian Guard     ~


         -FORM DATI
        CP1830    1012
                         PREN
                             -   0          -
                                        FCIRII    DATI PRIM
                                                               -
                                                               FORM DATE PREM
                                                                                      -


                                                                                                           '


CP-DS (10-89)
         LfW9 181U                              INSURED COPY              ACP CPP 31147388571
            Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 90 of 115



    NATIONWIDE MUTUAL INSURANCE COMPANY


                                          COMMERCIAL PROPERTY SCHEDULE


Policy Number: ACP      CPP     30473&9571                Policy Period: From 10/20/19 To 10/20/20
Named Insured: SHAMROCK GROUP OF COMPANIES, LLC

                                    L:lld:t af      causes af
      J:tem         coverage        lnsuranc:a      Lass FDnl        ca:lnsurance      DeduO't:l.ble     Premium
       02      PERS PRDP
                               •
                              u.ooo SPl!CJ:AL
      DescriptianaCONTENTS OF C•STORE
                                                                           8ft             1000


      Optional
      Replac:aant
                    ~Jes:
      J:nf1atian IIRlrd         n
          FORM
        CPI030
                     DATE
                      1012
                               PREN
                                      0
                                                 FORM    DATE
                                                                    -
                                                                    PREN            FORM
                                                                                            -
                                                                                            DATE       PREii



                          L:iait at    causes af
      It•      coverage   lnauranca Laa Farm ca:lnsurance                              Daduct:LHa        , ....:1.um
       03     BUS INCOME$     ,o.ooo SPECIAL          on                                72 HR
      Descriptian:BUSINESS INCOME WITHOUT EXTRA EXPENSE
      Optional coverages:
      Business Income other Than Rarrtal Value
      Nan'thly Limit af lnclaanity: 1.f3

         -  FORJI
        CPD032
                     DATI
                      1012     -
                               PREM
                                      o
                                                 FORM    DATE
                                                 CPiG30 1oiz
                                                                    PREM
                                                                           0
                                                                                    FORM
                                                                                            -
                                                                                            DATE       PREM




CP-DS (1CMII)
         LFW9 19151                                  INIURID COPY                AaJ CPP 300381571
          Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 91 of 115



    NATIONWIDE MUTUAL INSURANCE COMPANY


                                      COMMERCIAL PROPERTY SCHEDULE


Polley Number: ACP CPP    3047369571                  Policy Period:   From 10/20/19 To 10/20/20

Named Insured: SHAMROCK GROUP OF COMPANIES, LLC

                                      a   Building     No   02   H     Total Prmium $

      accupancy Group. MERCANTILE
      DaScriptlan: IASDLINE STATIONS SELF SERVlCE
      CDll8'truat:lan Type: NON-CONIIUSTDLE

         - -
         FORM DATE PUN
        CP0299    0607            0       -
                                      FORM DATI PREN                         FORII   DATE
                                                                                             -
                                                                                             PRIii

                                          coverages Provided
                           Limit ofl  causes of
      l'tn      caverage   Insurance Lan Form                 ca:tnsuranca      Deductible       Prmi1111
       01       BUILDING •     u.soo SPECIAL                       10,:;          lOOG
      Dascriptian:CANOPY OVER 2 GAS PUMPS
      Optional coverages:
      Replacement cost
      Inflation GUarcl    i-.-c

         - -
         FORM
        CP1030
                  DATE
                  1012
                         PREN
                                  0
                                          FORM       DATE     PREN           FORM    DATE    PREN



      Item      coverage
                            Limit of
                            Insurance
                                              causes of
                                              Lass Farm       COJ.nsurmace      Deductible       Premium
       02      PERS PROP $      SO.DOD            SPECIAL         80~                1000
      Descriptian:2 8AS PUMPS
      Opt:l.anal caverages1
      Replac:ement cast:
      tnflatinn auard     2%

         - -
         FORM
        CP103D
                  DATE
                  1012
                         PREM
                                  0
                                          FORII     DATE      PREN          FORM     DATE    PREN




CP-DS (1~89)
         LFWI 11213                           IIISURED COPY              ACP CPP 300388171    1817SNCM      32   OGIM1N
           Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 92 of 115



   NATIONWIOE       MUTUAL INSURANCE COMPANY

                                            COMMERCIAL PROPERTY SCtEDlA.E


Polley Number: ACP       CPP     3047369571                Polley Period:       From 10/20118 To 10/20/20

Named Insured: SHAMROCK GROUP OF COMPANIES, LLC

                                           .... Pl"aisa ND 02 .... Total Pl"emium                      $
        ACldNISSI 4071 HIGHWAY 2M MILITARY ROAD
            City1 JACKSONVILLE          stata: AR                                      Zip Cade: 72076•0000
     Descriptiaru CONVENIENCE STORE N'3 GAS PUMPS


         - - -
           FORMDATI
        CP7104 0101
                                PRIM
                                       a
                                                 FORM
                                                XL0952
                                                         DAT!
                                                          0115
                                                                    PREM
                                                                            0
                                                                                      FORM
                                                                                     IN74M
                                                                                                -0107
                                                                                                DATE       PREN
                                                                                                                  0

                                           ••    Building Na      01    H       Total Pl"amiUIII   t
     Burglal"Y and Robb&l"Y Pl"OtactiYII Sllfagual"cls
     BR·l AUtcaatic Burglar-y Alarm - ta a centr-al station
     PNl1:ac't:Lve 8afeauaNl8                   .
     P-2 AU'tcmatic Fire Alarm• ta a cantr-al S'tatian
     OCCUp~ INIUP • MERCANTILE
     D8SCl"ipU,an: STORES•FOOD OR DRINK
     canstrwt:Lan Type: MASONRY NON-CONIUSTIBLE

         - -
        FORM DATE     PREM
   - .... . CPD2:H ... 06117.
        IN7854 0917
                                  FORM DATE PREN
                                   ..0
                                       0
                                                 -
                                                CP.1.Dl. .II.U7     -       0
                                                                                     -- -
                                                                                      FORN
                                                                                    J;l!.7102
                                                                                                DATE
                                                                                                OJl..7
                                                                                                           PREM
                                                                                                                  0

                                                caver-ages Prarided




                                                                            ·~
                             Limit af   causes af
     l'telll      caver-age  Insurance Less Fal"II                     Co1nsuranca        Deductible         Premi1.111.
      DI          BUILDING $    324.900 SPECIAL                                                 1100
     DeScr-iptian:CONVENIENCE STORE lll'GAS PUMPS
     Qpt:Lanal cavaragea:
     Replaament Cos-t
     lnflatian Guard 2,:

         - -
        FORM DATE PREN
       CP1030 1012       0                       -
                                                 FORM    DATE       PREN              FORM      DATE       PREN




CP-DS(1NI)
         LFWI 11183                                  INSURED COPY
           Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 93 of 115


   NATIONWIDE MUTUAL INSURANCE COMPANY


                                          COMMERCIAL PROPERTY SCHEDULE


Policy Number: ACP     CPP     3047369571                 Polley Period: From 10/20/19 To 10/20/20

Named Insured: SHAMROCK GROUP OF COMPANIES, LLC

                                  Lilll:Lt D'f      causes of
     ltam          coverage       1n1111ranca       LDn Farm        CO.insurance       Daduct:lbl,a     Prem:l.1111
      oz       PERS PROP t      50,000 SPECIAL                             aot             1000
     Daacr:l.pt:Lan:CONTENTS OF CONVENIENCE STORE'
     a,tional coverages:
     • i . a• ant cast
     lnflat:Lan Guard b

        - - -
         FORN DATE PREM
       CP1030 1012           0
                                     FGRII DATE PREM                                FORM    DATE      PREN


                                  L:1.11:Lt er,     causes crf
     It•           Coverage       Insurance         Lass l'orm      co:lnsuranca       Deduct:lbla      Premium
      03     BUS INCDIIE $    60,000 SPECIAL          ooi                               72 HR
                                                                                                                      •
     Dascript:lan:IUSINESS INCOME WITHOUT EXTRA EXPENSE
     Op1:.:lanal cavel'"ages:
     IIUsineSS Inc•• other Than Rental Value
     Man1:lll.y L:L• it Df Indemnity: 1/3


        -  FORII
       CP0032
                    DATE
                     1012     -
                              PREN
                                   0
                                                  FORM
                                              cPii3o     - -
                                                         DATE
                                                         ioiz
                                                                    PREN
                                                                       o           - -
                                                                                    FORM     DATE     PREii




CP-OS (1MI)
        LFW9 11111:1                                 INSURED C0PV                ACP CPP 3IM73l8571
         Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 94 of 115



   NATIONWIDE MUTUAL INSURANCE COMPANY


                                      COMMERCIAL PROPERTY SCHEDULE


Polley Number: ACP   CPP    3047389571                   Policy Period: From 10/20/19 To 10/20l20
Named Insured: SHAMROCK GROUP OF COMPANIES, LLC

                                      D    111:LMl:Lng   Na   OZ •• Total Premiull_ t

     OcaUNnq lraup • MERCANTILE
     Daser1Ptlan1 GASOLINlt STATIONS SELF SERVICE
     canstruot:lan type; NON•COMIUSTDLI!
       . FORM
                - -
                 DATI
       CPOZ99 0607
                           PRIM
                                  0
                                           l'DRM    DATE       PREM
                                                                             - - -
                                                                              FORM   DATE      PRIM


                                             cavarages Prav:Ldad
                                L:1.11:1.t af    causes af
     lt•       eoveraga   insurance Lass FDl'II co:Lnsuranaa                     DadUct:Lbla     Praium
      01       IUlLDlNG $ .   27,300 SPECIAL        8ft                             1000
     Dascript:Lan1STEEL CANOPY OVER TWO GAS PUMPS
     aptianal   covaraaas:
     -.iaaeum:  cast
     lnflatian Guard n

        - - -
        FORN DATE PREN
       CP1030    1012             0
                                           FDRN     DATI       PREN
                                                                             - -
                                                                              FDRN    DATE     PREN




     item     cavaraga
                          L.iil:lt o1  causes ot
                          Insurance Laa FDl"II                  COinsUranca      DedUctibla
      02     PERS PROP O        50,000 SPECIAL                        80%            1000
     DascriptiDIU 2 &AS PUMPS
     apt:lanal cavaragas:
     Re11l.acawrt Caa1:
     1n11at:1.an auard      a
        -
        FDRN
       CPID30
                 DATE
                 1012
                           PRIM
                                  0
                                           FDRN     DATE       PUN
                                                                             -FDRN    DATE     PREM




CP-0S (1NI)
        LFW9 19253                              INSURED COPY                                    111711M04   31   GIIIM117
          Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 95 of 115


    NATIONWIDE MUTUAL INSURANCE COMPANY


                                        COMMERCIAL PROPERTY SCHEDULE

Polley Number: ACP     CPP    3047389571                 Polley Period: From 10/20/19 To 10/20/20
Named Insured: SHAMROCK GROUP OF COMPANIES, LLC

                              .... Premise ND 03 .... Tatal Pram.um t
         AdclrNs: 713 9 1ST ST
             City: JACKSONVILLE          stata: AR         Z:l.p Cada: 72076•6002
      Dascrjptian: CGNVENHNCE STORE 11'3 GAS PUNPS

         FORM
        CP71Dlli
                    - -
                    DATE
                    0707
                             PREM
                                    0
                                             FORN
                                            IL0952
                                                        DATE
                                                        0115
                                                                 PR!II
                                                                         D
                                                                                  - - -
                                                                                  FORM
                                                                                 IN74H
                                                                                            DATE
                                                                                            0107
                                                                                                     PREM
                                                                                                            0

                                        u    Building No        01   a       Total Pramium    $

      B..-alary and R~Pratactiv• safeguards
      BR•I Autamatie     r-y Alara • ta a central S'tat.t.an
                                                    \
      Pratective Safaguards
      P-2 Alltallatic Fire Alarm• ta a central statian
      accupancy Broup - MERCANTILE
      DeSaript:lcm: STORES•FDGD DR DRlra:
      canatruct:lan Type: NASONRY NON•CONBUSTIBLE

        CP.Alft
        IN78!M
                   -
         PORN DATE PREN
                    .DAil
                    0917
                                    FORN DATE PREM
                                    0
                                    D
                                            .CPDD.l.           - o . ____ - -
                                                        tm. _________
                                                                                  FOIUI     DATE     PREN
                                                                                -~P.'7_302 __,,11 __________Q

                                            coverages     PraViclacl
                                Limit of         causes    Df
      Item       coverage       1nsuranaa
                                        Lass Form COinsurance                         DBcluftibl.B      Pramlull
      01        BUILDIN8 t   162,500     SPECIAL      8~                                  1000
     Dascriptian:CONYENJ:ENCE STORE .,.,3 8A9 PUMPS
     Optional      cavaraaes:
     R8111acaan1: cast
     lnflatian Gull~          2"

         - -
         FaRN
        CP1030
                   DATE
                    1012
                             PREN
                                    0
                                             FORM       DATE
                                                                -PREN             FORM     DATE      PREN




CP-DS(1o-at)
         LFW9 11&3                               INSURED COPY                  ACP CPP 31M1318571
            Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 96 of 115


    NATIONWIDE MUTUAL INSURANCE COMPANY


                                        COMMERCIAL PROPERTY SCHEDULE


Polley Number: ACP CPP       3047389571                   Policy Period: From 10/20/19 To 10/20/20

Named Insured: SHAMROCK GROUP OF COMPANIES, LLC

                                Limit af           causes af
      It•        covaraga       Insurance         Loss  Fara      cainsura,ce        llacluetible    Pram.um
       02       PERS PROP   t          2D,000      SPECIAL                   80%            1D00
      Dascriptian:CONTENTS IN CONVENIENCE STORI
      apt:lanal   cava:1n1
      Raplacanant C
      Inflation Guard        2%

         -
         FORII DATE
        CP103D      1012
                            PREN
                                   0
                                                FORM     DATE     PREN
                                                                                   - -
                                                                                   FORM     DATE    PREN


                                L:111:1.t D'f     causes    Of
      It•        caverage       Insurance         Lass Farm       coinsurance        DedUct:l.ble    Pr•:l.ull
       03       BUS INCOME •           30,DOO      SPECIAL                   OD%          72 HR                  l
      Descr:lptian:BUSINUS INCOME NITHOUT EXTRA EXPENSE
      Optianal cavarages:
      BU9::Lness lncma other Than Rental Value
      llanthly L:lllit D'f lndellnity: 11'3

         -FORM -DATE
        CP0032      1012    -
                            PREN
                                   0
                                                FORM
                                           CPJ.030 1Di2
                                                         DATE     PREM
                                                                         0
                                                                                   FORN     DATE    PREN




CP-OS (1o-&I)
          LfWI 111113                              INSURED COPY
         Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 97 of 115



    NATIONWIDE MUTUAL INSURANCE COMPANY


                                        COMMERCIAL PROPERTY SCHEDULE


Policy Number: ACP       CPP   3047369571           Policy Period: From 10/20/19 To 10/20/20

Named Insured: SHAMROCK GROUP OF COMPANIES, LLC

                                        a   Building ND 02 u          Tatal Prmdum $

      OCCUpanGy &raup • MERCANTILI
      Description: 8ASOLINE STATIONS SELF SERVICE
      canstruatian Type: NGN•CGMIIUSTJBLE

         - - -
         FORM DATE PRIM
        CPG299 06D7                 0       - -
                                   FORII DATE PREN                          FORN   DATE    PRIM

                                    caverages Provided
                            Limit of    causes of
      item      coverage    Insurance Lass Farm coinsurance Decluc't:ible                    Premium
       01       BUILDING $      54,300   SPECIAL       80%      1000
      DatH:r:lptiDn:STEEL CANOPY OVER 3 GAS PUIIPS
      Gptiana1 Coverages:
      Raplacem• n1: cost
      Inflation &uaNI 2'!
          FORM DATE
         CP103D 1012
                    - -  PREN
                              D
                                     FORM DATE PREM
                                                   -       FORM DATE                       PRl!M



                          Lill.it of  causn af
      Item    cavarage    Insurance Losa Farm                 coinsurance     Deductible     Pramiull
       02    PERS PROP
      Dasaript1ona3 GAS PUMPS
                               •
                               75,000  SPECIAL
                                                                     ••         1000


      Optional Cav=••=
     R&111acnen1:               ,
      Inflation Guard 2'!
         FORM DATE PREN                     FORM   DATE       PREM          FORM   DATE    PRIM
        CP103G      1012            0




CP-DS (10-•)
         L.Fv. 1IIGISI                         INSURED COPY
          Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 98 of 115



    NATIONWIDE MUTUAL INSURANCE COMPANY


                                         COMMERCIAL PROPERTY SCHEDULE

Policy Number: ACP      CPP    3047389571                 Policy Period:      From 10/20119 To 10/20/20

Named Insured: SHAMROCK GROUP· OF COMPANIES, LLC

                               .... PrNise Na M .... Total PremiUIII.
          Addran: 2905 N HIGHIIAY 229
             City: BENTON                   stataa AR     Zip CGdal 72015-7209
      lescr:Lptian: CONVENIENCE STORE lf-'2 GAS PUMPS


         - - -
          FORN
        CP7104
                   DATE
                    0707
                              PREM
                                     0
                                              FDRN
                                             IL0952
                                                         - -
                                                         DATE
                                                         0115
                                                                  PREii
                                                                          8
                                                                                   -  FORN
                                                                                  IN7404
                                                                                              DATE
                                                                                              0107
                                                                                                      PREN
                                                                                                             0

                                         a    Building Na        OI   IOI     Tata1    Pr•:Lum    t
      IIUl"g1ary and Robbery Protact:Lva Saftgu• rds
      n-1 Autamatic Burglary Alara - ta a central stat:Lan
      PrOtect:Lve safaauards
      P•Z Autallatic Flra Alarlll - to a Central statian
      OOcupenq Group• MERCANTILE
      Description: STDRES-FGDD DR DRINK
      construct:Lan Type: MASONRY NIJN•CDIIIIUSTIBLE
         FORN DATE PREii
        CIIOlff
        IN7854
                   0607
                   0917
                              -      FORM DATE PREii
                                     0
                                     0
                                             Cll-1381_   - -
                                                         0Sl17        .a
                                                                                      FORM
                                                                                 ..CP7.3D2
                                                                                              -
                                                                                              DATE
                                                                                              On7
                                                                                                      PREN
                                                                                                        . 0

                                             coverages Prov:l.dad
                                  Limit afCausas of
      It•        cavarage                 Lass Form COinsuranc•
                                  Insurance                                              Deductible
       01         BUILDING t    210.aoa SPECIAL        aai                                    1800
      Descript:l.an:CONVENIIENCE STORE 11,2 GAS PUNPS
      Opt:Lana1 Coveragas:
      RaPlac-• nt cost
      Inflation auard ~
         FORM DATE PREM
         -·-
        CP1030 1012     0     -               PORN       DATE     PRIM                l'ORN   DATE    PREN




CP-0S (1o-89)
          I.FW8 18253                              INSURED COPY                 ACP CPP 3IM738li71
           Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 99 of 115



   NATIONWIDE MUTUAL INSURANCE COMPANY


                                       COMMERCIAL PROPERTY SCHEDULE

Policy Number: ACP   CPP    3047389571              Polley Period: From 10/20/19 To 10f20/20

Named Insured: SHAMROCK GROUP OF COMPANIES, LLC

                            L:111:1.t of    causes of
                 Coverage   Insurance Lan Farm COinsurance Daduc't:lble PremiUII
      oz· PERS PROP t              30,000 SPECIAL       BOt      1000
     Descr:l.pt:lon:CONTINTS IN THE CONVENIENCE STDRE
     Op'tiana1 coverages,
     1a111acemant cast
     Inflation &uard ~

                 -
        FORII DATE PREN
       CP1030 1112           0
                                         .._..     - -
                                         FDRN DATE PRIM     FORM DATE PRIM


                                L:1.11:Lt of   C&UNS of
                                Insurance      Lass Farm      Ca:lnsurance      Deductible    Premium
      03      8118 INCOME   t         u, 000   SPECIAL                ooi        72 HR
     DaScr:1.pt:l.an:BUS:ZNESS INCOME WITHOUT EXTRA EXPENSE
     Opt:l.cma1 cavaraaa.:
     8119:Lness lnCGINt other Than Rental ValUII
     IIDnthl.y Lim:l:t of Indemnity = 1.13

        ~
         FORM
                 - -
                 DATE PREN
       CP0032 1012               0
                                      FORM DATE
                                               ~   ~
                                           CP1030 1012
                                                              -
                                                              PREN
                                                                  0
                                                                             FORII   DATE    PREN




CP-0S (1NI)
        LfWl111U                               INSURED COPY
          Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 100 of 115



    NATIONWIDE MUTUAL INSURANCE CONPANY


                                       COMMERCIAL PROPERTY SCHEDULE

Policy Number: ACP    CPP    3047389571                Policy Period: From 10/20/19 To 10/20/20
Named Insured: SHAMROCK GROUP OF COMPANIES, LLC

                                       a    lu:l.lcl:Lng No   02 a        Tatal Pra:l.ulll   t
      Dccu"'1CY 8raup - MERCANTILE
      Description: 8ASOLINI STATIONS SELF SERVICE
      construction Type: NON•CONIUSTDILI
         FURN DATE PREN
         CP0299    0607
                                   FORM. DATE PREii
                                   0                                           - - -
                                                                                FORM    DATE     PREN

                                         cavarages Pravidacl
                                Limit crt    causes crf
      It•      coverage    Insurance LNs Farm Co:lnsuranc:a Daductible
       01      BUILDING •      43.SOO SPECIAL        IOX        1000
      Dascript:Lan:STIIL CANOPY OVER 2 GAS PUMPS
      Optianal coverages:
      Replacement cast
      Inflation &uard Q
          FORM DATE PREN
                  -
        CP1D3D 1012         -
                            D
                                    FGRII  DATE PREN       FORM DATE PREN
                                                                               - - -
                                Limit crf      causes crf
      Item       covaraga       Insurance      Losa Farm       Ca:lnsuralica       Deduatible      Premium
       02     PERS PROP t     50.000 SPECIAL                          -                1000
      Descriptian:2 GAS PUMPS
      Optianal coverages:
      Rep1ac811811t COft
      lnflat:lan auard a
         FORM DATE PREN
        CP1D30     1D12     ----0
                                   FORN DATE                   PRIN             FORM    DATE     PREN




CP.0S (10.11)
          LFa 11153                             INSURED COPY
          Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 101 of 115




      NATIONWIDE MUTUAL INSURANCE COMPANY



                         COMMERCIAL PROPERTY SCHEDULE OF MORTGAGEES

Polley Number: ACP CPP   30473119571               Polley Period: From 10/20/19 To 10/20/20

Named Insured: SHAMROCK GROUP OF COMPANIES, LLC

MORTGAGEE ·1NFORMATION

001    FIRST ARKANSAS BANK AND TRUST
       PD BOX 827
       JACKSONVILLE          AR 720780827
                  Locations 001 Building:          001   Item:   901
                  Loan No.:
                  Interest, LDC l•l
                Location:    002   Building:       001   Item:   001
                Loan No·.1
                Interest,    LDC 2-1
                 Location:   003 Building:         001   Item:   DOl
                 Loan No.:
                 Interest,
                Location:    OH Buildings          001   Item:   001
                Loan No.1
                Interest:
                Location,    004       Building,   002   Item:   001
                Loan No.1
                Interest:




CP.DM (02-83)
          LF9                                 INSURED COPY             'M.f' CPP 3047388571
                   Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 102 of 115



           NATIONWIDE MUTUAL INSURANCE COMPANY


                                      COMMERCIAL PROPERTY FORMS AND ENDORSEMENTS


      Polley Number: ACP        CPP   3047388571         Policy Period; From 10/20/19 To 10/20/20
      Named Insured: SHAMROCK GROUP OF COMPANIES, LLC


           Form          Date                                      ritle
         CP0010          1012    BUILDING ANO PERSONAL PROPERTY COVERAGE FORM
         CP0032          1012    BUSINESS INCOME (WITHOUT EXTRA EXPENSE) COVERAGE FORM
         CP0090          0788    COMMERCIAL PROPERTY CONDITIONS
         CP0140          0706    EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
         CP0299          0607    CANCELLATION CHANGES
         CP1030          1012    CAUSES OF LOSS - SPECIAL FORM
         CP1270          0996    JOINT OR DISPUTED LOSS AGREEMENT
         CP7104          0707    AMENDATORY ENDORSEMENT
         CP7117          0917    EQUIPMENT BREAKDOWN COVERAGE
         CP7118          0917    EQUIPMENT BREAKDOWN COVERAGE SCHEDULE
         CP7301          0917    PROTECTIVE SAFEGUARDS
         CP7302          0917    BURGLARY AND ROBBERY PROTECTIVE SAFEGUARDS
         IL0017          1198    COMMON POLICY CONDITIONS
...    - -ll0183       . 1011    ARKANSAS CHANGES
         IL0231          0908    ARKANSAS CHANGES - CANCELLATION AND NONRENEWAL
         ll0935          0702    EXCLUSION OF CERTAIN COMPUTER-RELATED LOSSES
         IL0952          0115    CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
         ll0995          0107    CONDITIONAL EXCLUSION OF TERRORISM
         IN5017          0593    IMPORTANT NOTICE FOR RENEWAL POLICIES
         IN7-104         0107    IMPORTANT FLOOD INSURANCE NOTICE
         IN7503          0616    ARKANSAS IMPORTANT INSURANCE INFORMATION
         IN7809          1115    DATA BREACH & IDENTITY RECOVERY SERVICES
         IN7832          0716    IMPORTANT NOTICE - ARKANSAS ARSON REPORTING
         IN7854          0917    PROTECTIVE SAFEGUARD ENDORSEMENT ADVISORY NOTICE TO POLICYHOLDERS




      CP-DF (10-S8)
                   LFWl111&3                        INSURED COPY           ADP CPP 31N7381571
            Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 103 of 115



                                                                                                 COMMERCIAL PROPERTY
                                                                                                         CP 71180917

            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            EQUIPMENT BREAKDOWN COVERAGE SCHEDULE
     This soheduleprovldes supplementary Information to be used with the foRowing:

     EQUIPMENT BREAKDOWN COVERAGE (i'loluding Electronic Circuitry Impairment)

     LIMITS
     Equipment Breakdown Coverage Is subject to the Limits of Insurance shown in the Declarations, unless
     otherwise shown below.
         COVERAGES                                       LIMITS
         Equipment Breakdown Limit                       $
             Business Income                             $
             Extra Expense                             '$
             Off Premises Equipment Breakdown            $
             Services Interruption                      ✓•

     SUBUMIJS
     The followlng coverages are subject to the limits of Insurance shown In lhe Equipment Breakdown Coverage,
     unless otherwise shown below.·
         COVERAGES                                              SUBLIMITS
             Data Restoration                                   $
             Expediting Expenses                                $
             uFungus", Wet Rot, Dry Rot and Bacteria            $
             Hazardous Substances
             Spolage
             @ _ _ _% Coinsurance
                                                                $
                                                                     .,
     DEDUCTIBLES
             Combined, AR Coverages                             $
             Direct Coverages                                   $
             Indirect Coverages                                 $
                                                                or _ _ _ _ hrs.
                                                                or             tlmesADV
             Spoffage                                           $
                                                                or _ _%ofloss,$ _ _ _ _ _ minimum
     LOCATIONS NOT APPLICABLE
     Equipment Breakdown Coverage applies to all locations covered on the policy, unless otherwise shown below.
      Location No,              Building No.               Address(Oescrlptlon



    OTHER CONDITIONS




                   Aft terms and conditions of this policy apply unless modltied by this endorsement.
    CP 7118 09 17           Includes copyrighted malerial of Insurance Services OlflC8, Inc., with Its permission.   Page 1 of 1
Aat CPP 304731111571                                    INSURED COPY
 .                            I          -·-· .     lll'A'-Cl'-1310-0~17-00


 . COMMl;RC,IAL UMBRELLA (NATIO~WIDE MUTUAL FIRE)
                                                                              I
                                                                              ~




                                                                              I
                                                                              I



                                                                              i
                                                                              II
                              j
                              ,
                              I

                                                                              z

                                                                              g
                                                                              9
                                                                                   Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 104 of 115




~-
                Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 105 of 115




    NATIONWIDE MUTUAL FIRE INS CO




   Named Insured: SHAMROCK GROUP OF COMPANIES, LLC
                         4EE NAMED INSUR~D SCHEDULE
              Address:




                                          IMPORTANT INSURANCE INFORMATION




                                       IMPORTANT NOTICE FOR RENEWAL POLICES

   In an effort to keep your Insurance premium as low as possible, we have streamlined your renewal policy. We have
   not included printed copies of policy forms and endorsements that have not changed from your expiring policy unless
   they include variable information that Is unique to you. Please refer to your prior policies ror printed copies of these
   forms. If you desire copies, they are available upon request from your agent.




   IN5017(05-93)
DIRECT BILL     LIDP 11114                               UtSURED
                  Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 106 of 115




                                                                                                               UMB 1 (12-18)
                                                         DECLARATIONS
                                                                                        COMMERCIAL UMBRELLA LIABILITY
                                                           RENEWAL                      INSURANCE POLICY
                                                                                        NATIONWIDE MUTUAL FIRE INS CO
                                                                                        ONE NATIONWIDE PLAZA
                                                                                        COWMBUS OH             432152220

       Polley Number: ACP CAF 3047368571

       ITEM 1
       Named Insured; SHAMROCK GROUP OF COMPANIES, LLC
       ITEM 2         -SEE NAMED INSURED SCHEDULE
    Address:

         Agent: CLARENCE MOSLEY, JR.
      Address: MEMPHIS TN                            3811&      32 41 80383 0027
    PRODUCER: CLARENCE MOSLEY, JR.
    ITEM3
    Policy Period : From 12:01 A.M., 10/20/19 to 12:01 A.M., 10/20/20

    ITEM4
    Schedule of Underlying Insurance: See Endorsement No. UMB 00 01

    ITEM 5
    Retained Limit Aggregate: NONE

    ITEM 8
    Limits of Insurance:               a) $3,000,000Each Occurrence
                                       b) $3,0DD.,00DProducts - Completed Operations Aggregate
                                       c) N,DDD,0ODOther Aggregate

---- · ITEM 7 ·
    Coverage                      Ill A - Excess Follow Form Liability Insurance
                                  II B - Umbrella Liability Insurance
   \
    ITEM 8
    Premium:                                                  Amount
                                                               (



    ITEM 9
    Endorsements: Ull80052         0115 UM87010          0514 UM80001         0308 UMB0002          0413 UMB0300        0809
                     IMB0301       0413 UMB0302          0809 IN7503          0811 UMB0028          0413 UMB0305        1115
                     UU87012       0514 UMB7015          1214 17284           1088




    Renewal or Replacement No. ACP CAF 3037368571



                                                    Countersigned By
                                                                                   Authorized Representative




    UNB 1 (12-98)
DIRECT AL            LIDP 18154                            INSURED                          zz
             Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 107 of 115




                      NATIONWIDE MUTUAL FIRE INSURANCE COMPANY
                       MUTUALCOMPANYCONDfflONSENDORSEMENT
     POLICYHOLDER MEMBERSHIP IN THE COMPANY
     (Applicable Only to Policies Issued by Nationwide Mutual Fire Insurance Company In States Other than the State
     of Texas)
    Because this polcy is issued by Nationwide Mutual Fi'e Insurance Company (the ·Companyj, Iha first named
    insured llsted on the declarations page rnamed ilsured") Is a member of the Company Issuing the policy while
    this or any other policy issued by the Company Is In force. While a member, Iha named Insured is entitled to one
    vote only- regsdless of the number of policies Issued to the named Insured- either In person or by proxy at
    meetings of members of lhe Company.
    The annual meeting of members of the Company wll be held each year at the Home C)fflce of the Company In
    Columbus, Ohfo, at 9:30 a.m. on Iha first Thursday of April. If the Board of Directors of Nationwide Mutual Are
    Insurance Company should elect to change the time or place of that meeting, tie Company wll mall notice of the
    change to the member's last known address. The Company wHI mail this no11ca at least 1o days In advance of the
    meeting date..
    This poRcy Is non-assessable, meaning that the named Insured Is not subject to any assessment beyond the
    premiums required for each poffcy term.
    POLICYHOLDER DIVIDEND PROVISIONS
    The named insured Is entitled to any Dividends which are declared by the Board of Directors of the Company in
    accordance with law and which are appBcable to coverages provided In this policy.


    POLICYHOLDER MEMBERSHIP IN THE COMPANY IN TEXAS
    (Applicable Only to Policies Issued by Nationwide Mutual Are Insurance Company in the State of Texas)
    1-  MUTUALS-·MEMBERSflP- ANIJVOTIRGN011CEifieiiimi lnsuii<flinotfflicnnat,·by vTrtue offis
    pollcy, the named Insured is a member of the Nationwide Mutual Rre Insurance Company of Columbus, Ohio,
    (the "Companyj and Is entitled, as Is lawfully provided In the charter, constitution, and by-laws to vote either In
    person or by proxy In any or all meetings of said Company. Each member ls entitled to only one vote regardless
    of the number of policies owned. Toe annual meetings of the members of Iha Company are held in the Home
    Office, at Columbus, Ohio, on the first Thursday of April, in each year, at 9;30 o'clock a.m.
    2. MUTUALS- PARTICIPATION CLAUSE wmtoUT CONTINGENT LIABILITY. No Contingent Uabillty: This
    policy Is non-assessable. The named Insured Is a member of the Company and shal participate, to the extent and
    upon the conditions fixed and determined by the Board of Directors In accordance with the provisions of law, in
    the distribution of dividends so fixed and determined.
    POLICYHOLDER DIVIDEND PROVISIONS
    The named Insured shall be entltled to participate In a distribution of the surplus of the Company, as determined
    by Its Board of Directors from time to time, after approval In accordance with the provision of the Texas Insurance
    Code, of 1951, as amended.


    ·IN WITNESS WHEREOF: Nationwide Mutual Fire Insurance Company has caused this poHcy to be signed by Its
     President and Secretary, and countersigned by a duly autl'lorized representative of the Company.



                                                                                      1n4).L~~
                           Secretary                                                         President
                                                            Nationwide Mutual Fire Insurance Company

    SP00290918                                                                                          Page1 or 1
ACII CAF 31M73N&71                                    INSURED                                                    32 OII04210
          Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 108 of 115




NATIONWIDE MUTUAL FIRE INS CO
                         COMMERCIAL UMBRELLA LIABILITY
                          FORMS AND ENDORSEMENTS SUMMARY                             Period:
      Number: ACP CAF   3047369571                                       From 10/20/19   To 10/20/20


         IN7503           0616       ARKANSAS IMPORTANT INSURANCE INFORMATION
         UMB0001          0309       SCHEDULE OF UNDERLYING INSURANCE
         UMB0002          0413       COMMERCIAL UMBRELLA LIABILITY POLICY
         UH80028          0413       LIMITATION OF COVERAGE TO DESIGNATED PREMISES• COVERAGE B
         UMB0052          0115       CAP ON LOSSES FRON CERTIFIED ACTS OF TERRORISM
         UHB0300          0809       ARKANSAS CHANGES• CANCELLATION AND NONRENEIAL
         UMB0301          0413       ARKANSAS CHANGES• TRANSFER OF RIGHTS OF RECOVERY
         UMB0302          0809       ARKANSAS PUNITIVE DAMAGES EXCLUSION• COVERAGE A AND COVERAG
         UMB0305          1115       ARKANSAS CHANGES
         UMB7010          0514       EXCLUSION-ACCESS OR DISCLOSURE OF CONFIDENTIAL OR PERSONAL I
         UMB7012          0514       DEFINITION OF OCCURRENCE AMENDATORY ENDORSEMENT FOR CONTRUCT
         UMB7015          1214       EXCLUSION-PERSONAL DATA COMPROMISE & NETWORK SECURITY LIABIL
         172&4            1088       NAMED INSUREDS




         LSDP 19293                          INSUReo                                           32   04211
         Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 109 of 115



NATIONWIDE MUTUAL FIRE INS CO

                              COMMERCIAL UMBRELLA LIABILITY
                                                                    Policy Period:
      Number: ACP CAF    3047369571 SCHEDULE OF INSUREDS       From 10/20/19 To 10/20/20


SHAMROCK GROUP OF COMPANIES, LLC
SHAMROCK DEVELOPMENT, LLC
SHAMROCK INTERNATIONAL, LLC
SHAMROCK LANDINGS, LLC
SHALLYA WHOLESALE DISTRIBUTING, LLC
SHALLYA INTERNATIONAL, LLC




         LSOP 19293                     INSURED                                 32   04212
              Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 110 of 115


                                                                                                       UMB 00 01 03 09


    Polley Number: ACP CAF 3047389571
    Policy Period: 10/20118  to 10/20/20
    ITEM4.
    Schedule Of Underlying Insurance (as Identified by the entry of a company name, poffcy number, policy ·period and
    lmlts):                           ·
    X Commercial General Liability or                      Limits($)
      Buslnassowners Uabllity                           2000000            General Aggregate
    NATIONWIDE MUTUAL INS CO                            2000000            Products-Completed Operations Aggregate
    Polley tlJmber: ACP GLO 3047389571                  1000000            Personal and Advertising Injury
    Po&cy Period: 10/20/18       to 10/20/20            1000000            Each Occurrence

    Commercial Auto UabUlty                                   Limits($)
                                                                           Each Accident
    Polley tlJmber:
    Polley Period:               to
      Employer's Uabllity or                                  Limits($)
      Stop Gap Uablllty
                                                                           l;k>dUy Injury by Accident - Each Accident
    Polley Number:                                                         Bodily Injury by Disease- Each Employee
    Policy Period:               to                                        BodDy Injury by Disease- Policy Limit

                                                              limits($)
    Polley Number:
    Poley Period:                to


                                                              Limits_{$}

    PoRcy Number:
  . Poficy Period:               to


                                                              Umlls ($)

    PoUcy Number:
    Poley Period:                to

                                                              Limits($)

   Polley Number:
   PoUcy Period:                 to




   NPORTANT NOTICE: RESTRICTIONS, LIMITATIONS AND EXCLUSIONS TO THE ABOVE SCHEDULED
   UNDERLYING INSURANCE (OR ANY REPLACEMENTS THEREOF) WILL ACT AS RESTRICTIONS,
   LIMITATIONS AND EXCLUSIONS TO COVERAGE A OF THIS POLICY.
   UMB 00 01 03 09                                                                             Page     of
ACP CAF 31M7388171                                  INSURED                                                     32   -.«ni
                Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 111 of 115




                                                                                                         UMB 70 12 05 14

                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
I


                   DEFINITION OF OCCURRENCE AMENDATORY
                  ENDORSEMENT FOR CONSTRUCTION DEFECTS -
                        COVERAGE A AND COVERAGE B
         This endorsement modifies insurance provided under the following:

              COMMERCIAL UMBRELLA LIABILITY POLICY

         Under Definitions, A. Applicable to Coverage A                                on your behalf In the construction,
         and Coverage B, definition is replaced by the                                 alteration, renovation, repair or
         following:                                                                   maintenance ol a building, structure,
         6.   "Occurrence· means an accident, including                               highway, road, bridge, water line,
              continuous or repeated exposure to substantially                        sewer line, on line, gas line,
              the same harmful conditions.                                            appurtenance or other improvement
                                                                                      to real property, Including any
              An accident shall Include:
                                                                                      moving, demolition or excavation;
              a. "Injury or damage" and "bodily injury•; or                           and
              b. injury or damage• and ·property damage• to                        b) The resuhlng "injury or damage• or
                  1) The property of others, or                                       "property damage• is included in the
                  2) "Your work", if "your work· was:                                 "products-completed       operations
                                                                                      hazard•.
                      a) Damaged by the work of a
                    · · ·· subconti actor who performed-work

                       Al tanns and conditions of this policy apply unless modified by this endorsement.




         UMB 70 12 05 14           Includes copyrighted material of lnsunwtce services Office, Inc.,           Page 1 of 1
                                                          with its permission
    ACP CAF 311473811111                                  INSURED
           Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 112 of 115




                                                                                                    UMB 70 15 12 14

          THIS ENDORSEMENT CHANGES THE POLICY_- PLEASE READ IT CAREFULLY.


          EXCLUSION- PERSONAL DATA COMPROMISE AND
           NETWORK SECURITY LIABILITY - COVERAGE A
    This endorsement modfies ~nsurance provided under the folbwing:

        COMMERCIAL UMBRELLA LIABILITY POLICY

    The foDowing exclusions are added under Exclusions, B. Appl_cable to Coverage A:
    Under Coverage A, this insurance does not apply to:
    Peraonal Data Compromise
    Ally loss, theft, accidental release, accidental publication, disposal or abandonment of personally identifying
    information or personally sensitive information.
    Network Security Llabllty
    Civil proceedings against you based on an allegation that a negligent security failure or weakness with respect to
    a computer or other electronic-hardware that Is owned or leased by you and operated under your control allowed
    one or more of the following to happen:
    a. The unintended propagation or forwarding of malware, including viruses, wonns, Trojans, spyware and
         keyloggers.
    b. The unintended abetting of a denial of service attack against one or more other systems.
    c. The loss, release « disclosure of business data 1hat is owned by or proprietary to a third party.

                All terms and conditions of this policy apply unless moclfled by this endorsement•




•
,


    UMB 70 1512 14           Includes copyrighted material of Insurance Services Office, Inc.,            Page 1 of 1
                                                   with Its permission
                                                    INSURED
             Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 113 of 115




        It)     Nationwide'
                                                                        Page 1 or 3

                                                                        Date prepared   November 5, 2019
                                                                                                                  ..
                                                                                                                 '., _..,'f_. . .   ~-~---


                                                                        Claim number    760924-GJ
                                                                        Policy number   ACP CPP 3047369571
                                                                        Questions?      Contact Claims Associate
                                                                                        Greta Michael
                                                                                        MICHAG3@nationwide.com
                                                                                        Phone 501-690-8112
                                                                                        Fax an-584·2080

        SHAMROCK GROUP OF COMPANIES, LLC & SHAMROCK
        DEVELOPMENT, LLC
        11901 CRYSTAL HILL RD
        NORTH LITTLE ROCK, AR 72113




:-
:-
        Claim details
:::,
"\J
        Insurer:             Nationwide Mutual Insurance Company
        Policyholder:        SHAMROCK GROUP OF COMPANIES, LLC & SHAMROCK DEVELOPMENT. LLC
"'I
:::,    Claim number:        760924-GJ
::::,
::::,   Loss date: ·         October 24, 2019
0
::::,
"\J
::::,
        Dear Mr. and Mrs. Anand,
:::,
        We completed our review of this Commercial Property loss reported to have occurred on October 24,
        _2019. We made every effort to provide a fair and thorough evaluation of your policy of Insurance and
        Investigation of your loss.

        Based on our investigation and review of your policy contract, Nationwide Mutual Insurance
        Company's opinion is this loss was caused by fire. We must respectfully·advlse you.that your policy •
        number ACP CPP 30473695?1 does not provide coverage for this loss.

        About our decision
        Our investigation indicates that your policy reflects that a "P-2" Automatic Fire Alarm Protective
        Safeguard was In place at the loss locatlon at the time of loss. Our Investigation Indicates that this
        Protective Safeguard did not exist at the loss location at the time of loss.

        Policy details
        Your Protective Safeguards Endorsement CP7301 09/17, Protective Safeguard Endorsement Advisory
        Notice to Policyholders IN7854 09/17, and Commercial Property CP0010 10/12 policy states the
        following:_

        BUILDING AND PERSONAL PROPERTY COVERAGE FORM CP 0010 10/12
        A. Coverage
        we will pay for direct physical loss of or damage to Covered Property at the premises described in the
        Declarations caused by or resulting from any Covered Cause of Loss.


        E. Loss Conditions
        The following conditions apply in addition to the Common Polley Conditions and the Commercial
        Property Conditions:
  Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 114 of 115




                                                                Claim# 760924-GJ
                                                                Page 2 of 3




PROTECTIVE SAFEGUARDS CP7301 09/17
A. The following is added to the Commercial Property Conditions:
Protective Safeguards
As a condition of this insurance, you are required to:
   1. Maintain the protective safeguards listed in the Schedule, and over which you have control, in
   complete working order;
   2. Actively engage in the 'on' position at all times any automatic fire alarm or other automatic
   system listed in the Schedule; and
   3. Notify us if you know of any suspension of or impairment in any protective safeguard listed in
   the Schedule. However, If part of an Automatic Sprinkler System or Automatic Commercial Cooking
   Exhaust And Extinguishing System is shut off due to breakage, leakage, freezing conditions or
   opening of sprinkler heads, notification to us will not be necessary if you can restore full protection
   within 48 hours.
8. The protective safeguards to which this endorsement applies are identified by the following
symbols:


   2. "P·2" Automatic Fire Alarm, protecting the entire building, that is:
      a. Connected to an alarm monitoring center or central station·that provides services to monitor
      fire alarm systems; or                                                            ·
      b. Reporting to a public or private fire alarm station.

C. The following is added to the Exclusions section of:
Causes Of Loss - Basic Form
Causes Of Loss - Broad Form
Causes Of Loss - Special Form
Mortgageholders Errors And Omissions Coverage Form
Standard Property Policy
   We will not pay for loss or damage caused by or resulting from fire if, prior to the fire, you:
  1. Failed to maintain, in complete working order, any protective safeguard listed in the Schedule
  above, and over which you have control; or
  2. Failed to actively engage in the 'on' position at all times any protective safeguard listed In the
  Schedule above; or
  3. Knew of any suspension or impairment in any protective safeguard listed in the Schedule above
  and failed to notify us of that fact. However, if part of an Automatic Sprinkler System or Automatic
  Commercial Cooking Exhaust and Extinguishing System Is shut off due to breakage, leakage,
  freezing conditions or opening of sprinkler heads, notification to us will not be necessary if you can
  restore full protection within 48 hours.

PROTECTIVE SAFEGUARD ENDORSEMENT ADVISORY NOTICE TO POLICYHOLDERS IN7854 09/17
This policy is written with a protective safeguards endorsement. See the policy declarations to
determine the specific endorsement that applies to this policy. Note that acceptance of the policy, in
the payment of premium. constitutes the insured's understanding and acknowledgement of the risk of
loss of Insurance at the scheduled building if the protective safeguard is not maintained. The
protective safeguard(s) scheduled on the endorsement or the declarations must be:
   In place and turned on at all times;
                 Case 2:19-cv-00167-KGB Document 2 Filed 12/27/19 Page 115 of 115




                                                                         Clalm # 760924-GJ
                                                                         Page 3 of 3




                Operational; and
                Maintained in complete working order
           at the building shown on the endorsement.

           Failure to comply with any of these conditions, may result in loss of insurance coverage.

           Additional information
           We expressly reserve all other rights, defenses, or contentions, which are available to us under the
           policy of Insurance, by law or otherwise, and do not waive any such rights or defenses which we now
           have or which may become known to us in the future.

co         If you have Information about this claim that may affect our current decision, please forward it to us as
N          soon as possible.
0
....,.,,
N
           For more information
0
C          If you have any questions or concerns, please contact me at 501-690-8112 or
C
,0         M1CHAG3@natlonwide.com.
0
N
0
Cl         Sincerely,

           Greta Michael
           Nationwide Mutual Insurance Company
           P.O. Box 182068
           Columbus. OH 43218-2068

           cc
           CLARENCE MOSLEY, JR.




           Arkansas law requires the following notice: Any person who knowingly presents a false or fraudulent
           claim for payment of a loss or benefit or knowingly presents false Information In an application for
           Insurance is guilty of a crime and may be subject to fines and confinement In prison.
